EXHIBIT 10.2

EXECUTION VERSION

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

dated as of June 23, 2016

among

J. C. PENNEY CORPORATION, INC.,

J. C. PENNEY COMPANY, INC.,

EACH OF THE OTHER GRANTORS PARTY HERETO

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

     2   

1.1

 

General Definitions

     2   

1.2

 

Definitions; Interpretation

     8   

SECTION 2. GRANT OF SECURITY.

     8   

2.1

 

Grant of Security

     8   

2.2

 

Certain Limited Exclusions

     9   

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

     10   

3.1

 

Security for Obligations

     10   

3.2

 

Continuing Liability Under Collateral

     10   

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

     11   

4.1

 

Delivery Requirements

     11   

4.2

 

Control Requirements

     11   

4.3

 

Intellectual Property Recording Requirements

     11   

4.4

 

Other Actions

     12   

4.5

 

Timing and Notice

     12   

SECTION 5. REPRESENTATIONS AND WARRANTIES.

     13   

5.1

 

[Reserved.]

     13   

5.2

 

Collateral Identification, Special Collateral

     13   

5.3

 

Ownership of Collateral and Absence of Other Liens

     13   

5.4

 

Status of Security Interest

     13   

5.5

 

Goods

     14   

5.6

 

Pledged Equity Interests, Investment Related Property

     14   

5.7

 

Intellectual Property

     15   

SECTION 6. COVENANTS AND AGREEMENTS.

     16   

6.1

 

Grantor Information and Status

     16   

6.2

 

Commercial Tort Claims

     16   

6.3

 

Ownership of Collateral and Absence of Other Liens

     16   

6.4

 

Status of Security Interest

     17   

6.5

 

Goods and Receivables

     17   

6.6

 

Pledged Equity Interests, Investment Related Property

     17   

6.7

 

Intellectual Property

     18   

6.8

 

Insurance

     19   

SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS.

     19   

7.1

 

Further Assurances

     19   

7.2

 

Additional Grantors

     20   

 

-i-



--------------------------------------------------------------------------------

     PAGE  

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

     20   

8.1

 

Power of Attorney

     20   

8.2

 

No Duty on the Part of Collateral Agent or Secured Parties

     22   

8.3

 

Appointment Pursuant to the Pari Passu Intercreditor Agreement

     22   

SECTION 9. REMEDIES.

     22   

9.1

 

Generally

     22   

9.2

 

Application of Proceeds

     24   

9.3

 

Sales on Credit

     24   

9.4

 

Investment Related Property

     24   

9.5

 

Grant of Intellectual Property License

     24   

9.6

 

Intellectual Property

     25   

9.7

 

Deposit Accounts

     26   

SECTION 10. COLLATERAL AGENT.

     26   

SECTION 11. CONTINUING SECURITY INTEREST.

     27   

SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

     27   

SECTION 13. MISCELLANEOUS.

     28   

 

SCHEDULE 5.2

    —      

COLLATERAL IDENTIFICATION

SCHEDULE 5.4

    —      

FINANCING STATEMENTS

SCHEDULE 5.5

    —      

LOCATION OF EQUIPMENT AND INVENTORY

EXHIBIT A

    —      

PLEDGE SUPPLEMENT

EXHIBIT B

    —      

AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT

EXHIBIT C

    —      

PATENT SECURITY AGREEMENT

EXHIBIT D

    —      

AMENDED AND RESTATED COPYRIGHT SECURITY AGREEMENT

 

-ii-



--------------------------------------------------------------------------------

This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of June 23,
2016 (as it may be amended, restated, supplemented or otherwise modified from
time to time, this “Agreement”), between J. C. PENNEY COMPANY, INC., a Delaware
corporation (“Holdings”), J. C. PENNEY CORPORATION, INC., a Delaware corporation
(the “Company” or the “Borrower”), and each of the subsidiaries of Holdings or
the Borrower party hereto from time to time, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (other than the
Collateral Agent, each, a “Grantor”), and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as collateral agent for the Term Loan/Notes Secured Parties (as
herein defined) (in such capacity as collateral agent, together with its
successors and permitted assigns, the “Collateral Agent”).

RECITALS:

WHEREAS, each of the Grantors party hereto previously entered into that certain
Pledge and Security Agreement, dated as of May 22, 2013 (the “Existing Security
Agreement”), by and among each of the Grantors party thereto and Goldman Sachs
Bank USA, as collateral agent (the “Former Agent”);

WHEREAS, the Existing Security Agreement secures the Grantors’ obligations under
that certain Credit and Guaranty Agreement, dated as of May 22, 2013, among the
Borrower, Holdings, as a guarantor, certain subsidiaries of Borrower, as
guarantors, the lenders party thereto from time to time, Former Agent and the
other parties thereto (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Original Term Loan Credit Agreement”);

WHEREAS, the Original Term Loan Credit Agreement has been amended and restated
by that certain Amended and Restated Credit and Guaranty Agreement, dated as of
the date hereof (the “ARCA”; the Original Term Loan Credit Agreement, as amended
and restated by the ARCA, as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan Credit
Agreement”), by and among the Borrower, the guarantors party thereto, the
lenders party thereto from time to time, JPMorgan Chase Bank, N.A., a national
banking association (“JPM”), as administrative agent (in such capacity, the
“Term Loan Administrative Agent”), and the other parties thereto;

WHEREAS, pursuant to the Resignation and Successor Agent Agreement, dated as of
the date hereof, the Former Agent has assigned all of its rights and obligations
under the Security Documents to the Collateral Agent;

WHEREAS, pursuant to the terms, conditions and provisions of (a) that certain
Indenture, dated as of June 23, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Indenture”), among the Company,
Holdings and the other guarantors party thereto and Wilmington Trust, National
Association, as trustee (in such capacity, together with its successors and
permitted assigns, the “Trustee”), and (b) that certain Purchase Agreement,
dated as of June 9, 2016, among the Company, Holdings, the other guarantors
under the Indenture, and J.P. Morgan Securities LLC, as representative of the
several parties named in Schedule I thereto, the Company issued $500,000,000
aggregate principal amount of its 5.875% Senior Secured Notes due 2023, which
are guaranteed on a senior secured basis by the guarantors party thereto;

WHEREAS, in connection with the execution of this Agreement, the Collateral
Agent, the Term Loan Administrative Agent and the Trustee are entering into that
certain Pari Passu Intercreditor Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Pari Passu Intercreditor Agreement”);

WHEREAS, pursuant to the Term Loan Credit Agreement, the Indenture and the Pari
Passu Intercreditor Agreement, the Trustee and the Term Loan Administrative
Agent have appointed and



--------------------------------------------------------------------------------

authorized the Collateral Agent to act as agent on their behalf and on behalf of
the Term Loan/Notes Secured Parties represented by the Trustee and the Term Loan
Administrative Agent, respectively, and the Collateral Agent has accepted such
appointment; and

WHEREAS, one or more of the Grantors may incur Future Term Loan/Notes
Indebtedness after the date hereof, and in connection therewith, the Authorized
Representative for the holders of such Future Term Loan/Notes Indebtedness will
become a party to the Pari Passu Intercreditor Agreement in order to appoint and
authorize the Collateral Agent to act as agent on behalf of such Authorized
Representative and on behalf of the Term Loan/Notes Secured Parties represented
by such Authorized Representative;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree to amend and restate the Existing Security Agreement
as follows:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“1994 Indenture” shall have the meaning set forth in the Term Loan Credit
Agreement.

“ABL Agent” shall have the meaning set forth in the ABL Intercreditor Agreement.

“ABL Credit Agreement” shall have the meaning set forth in the Term Loan Credit
Agreement.

“ABL Intercreditor Agreement” shall have the meaning set forth in the Pari Passu
Intercreditor Agreement.

“Additional Grantor” shall have the meaning assigned in Section 7.2.

“Agreement” shall have the meaning set forth in the preamble.

“Applicable Authorized Representative” shall have the meaning set forth in the
Pari Passu Intercreditor Agreement.

“Authorized Representative” shall have the meaning set forth in the Pari Passu
Intercreditor Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Borrower” shall have the meaning set forth in the recitals.

“Collateral” shall have the meaning assigned in Section 2.1 and, for the
avoidance of doubt, shall exclude all Excluded Assets.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

 

-2-



--------------------------------------------------------------------------------

“Collateral Support” shall mean all property (real or personal) securing any
Collateral and shall include any security agreement or other agreement granting
a lien or security interest in such real or personal property.

“Company” shall have the meaning set forth in the recitals.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, control within the meaning of Section 9-106 of the UCC, (3) with
respect to any Uncertificated Securities, control within the meaning of
Section 8-106(c) of the UCC, and (4) with respect to any Certificated Security,
control within the meaning of Section 8-106(a) or (b) of the UCC.

“Control Account” means any Deposit Account or Securities Account that is a
“Control Account” (as defined in the ABL Credit Agreement) or otherwise is or
required to be subject to the Control of the ABL Agent.

“Control Agreement” shall mean an agreement, duly executed and delivered by the
applicable Grantor, Collateral Agent, the ABL Agent and the depositary bank or
the securities intermediary, as the case may be, with which any Deposit Account
or Securities Account is maintained, in form and substance reasonably
satisfactory to the Collateral Agent.

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in Section 957 (or any successor statute thereto) of the Internal
Revenue Code, as well as any Domestic Subsidiary, substantially all of the
assets of which consist of Equity Interests of one or more Controlled Foreign
Corporations.

“Copyright Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements and covenants not to sue with respect to
any Copyright (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement required to be listed in Schedule
5.2(I) under the heading “Copyright Licenses” (as such schedule may be amended
or supplemented from time to time).

“Copyrights” shall mean, to the extent not constituting an Excluded Asset, all
United States and foreign copyrights and all Mask Works (as defined under 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor including, without limitation, the registrations and
applications required to be listed in Schedule 5.2(I) under the heading
“Copyrights” (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights corresponding thereto throughout the world.

“Equity Interests” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.

 

-3-



--------------------------------------------------------------------------------

“Event of Default” shall mean an “Event of Default” under, and as defined in,
the Term Loan Credit Agreement, the Indenture or any Future Term Loan/Notes
Agreement.

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

“Future Term Loan/Notes Agreement” shall have the meaning set forth in the Pari
Passu Intercreditor Agreement.

“Future Term Loan/Notes Indebtedness” shall have the meaning set forth in the
Pari Passu Intercreditor Agreement.

“Future Term Loan/Notes Secured Obligations” shall have the meaning set forth in
the Pari Passu Intercreditor Agreement.

“GE Agreement” shall mean that certain Amended and Restated Consumer Credit Card
Program Agreement dated November 5, 2009, by and between Borrower and GE Money
Bank, as in effect on the date hereof.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Grantors” shall have the meaning set forth in the preamble.

“Indenture” shall have the meaning set forth in the recitals.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, to the extent not constituting an Excluded
Asset, all intellectual property, whether arising under the United States,
multinational or foreign laws or otherwise, including without limitation,
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Trade Secrets, and Trade Secret Licenses, and the right to sue or
otherwise recover for any past, present and future infringement, dilution,
misappropriation, or other violation thereof, including the right to receive all
Proceeds therefrom, including without limitation license fees, royalties,
income, payments, claims, damages and proceeds of suit, now or hereafter due
and/or payable with respect thereto.

“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit B, Exhibit C and Exhibit D, as
applicable.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.

“Investment Accounts” shall mean the Securities Accounts, Commodity Accounts and
Deposit Accounts.

 

-4-



--------------------------------------------------------------------------------

“Investment Related Property” shall mean, to the extent not constituting an
Excluded Asset: (i) all “investment property” (as such term is defined in
Article 9 of the UCC) and (ii) all of the following (regardless of whether
classified as investment property under the UCC): all Pledged Equity Interests,
Pledged Debt, and certificates of deposit.

“Margin Stock” shall have the meaning set forth in Regulation U of the Board of
Governors, as in effect from time to time and all official rulings and
interpretations thereunder or thereof.

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor or is
otherwise of material value to any Grantor.

“Organizational Documents” shall mean (i) with respect to any corporation or
company, its certificate, memorandum or articles of incorporation, organization
or association, as amended, and its bylaws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended.

“Pari Passu Intercreditor Agreement” shall have the meaning set forth in the
recitals.

“Patent Licenses” shall mean, to the extent not constituting an Excluded Asset,
all license agreements or covenants not to sue with respect to any Patent
(whether such Grantor is licensee or licensor thereunder) including, without
limitation, each agreement required to be listed in Schedule 5.2(I) under the
heading “Patent Licenses” (as such schedule may be amended or supplemented from
time to time).

“Patents” shall mean, to the extent not constituting an Excluded Asset, all
United States and foreign patents and certificates of invention, or industrial
property designs, and applications for any of the foregoing, including, without
limitation: (i) each patent and patent application required to be listed in
Schedule 5.2(I) under the heading “Patents” (as such schedule may be amended or
supplemented from time to time), (ii) all reissues, divisions, continuations,
continuations-in-part and extensions thereof, (iii) all patentable inventions
described and claimed therein, (iv) the right to sue or otherwise recover for
any past, present and future infringement or other violation thereof, (v) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights
corresponding thereto throughout the world.

“Permitted Liens” means Liens that are permitted under Section 6.2 of the Term
Loan Credit Agreement, Section 3.6 of the Indenture and the applicable section
of each Future Term Loan/Notes Agreement.

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean, to the extent not constituting an Excluded Asset, all
indebtedness for borrowed money owed to any Grantor (other than to Holdings by
Borrower), whether or not evidenced by any Instrument, issued by the obligors
named therein, the instruments, if any, evidencing any of the foregoing, and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.

 

-5-



--------------------------------------------------------------------------------

“Pledged Equity Interests” shall mean, to the extent not constituting an
Excluded Asset and to the extent owned by any Grantor, all Pledged Stock,
Pledged LLC Interests, Pledged Partnership Interests and any other participation
or interests in any equity or profits of any business entity including, without
limitation, any trust and all management rights relating to any entity whose
equity interests are included as Pledged Equity Interests.

“Pledged LLC Interests” shall mean, to the extent not constituting an Excluded
Asset, all interests owned by any Grantor in any limited liability company and
each series thereof and the certificates, if any, representing such limited
liability company interests and any interest owned by any Grantor on the books
and records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and all rights as a member of the related limited
liability company.

“Pledged Partnership Interests” shall mean, to the extent not constituting an
Excluded Asset, all interests owned by any Grantor in any general partnership,
limited partnership, limited liability partnership or other partnership and the
certificates, if any, representing such partnership interests and any interest
owned by any Grantor on the books and records of such partnership or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and all rights as a partner of the related partnership.

“Pledged Stock” shall mean, to the extent not constituting an Excluded Asset,
all shares of capital stock owned by any Grantor (other than shares of capital
stock of the Borrower owned by Holdings), and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares.

“Receivables” shall mean, to the extent not constituting an Excluded Asset, all
rights of any Grantor to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or services rendered or to be rendered, including, without limitation all
such rights constituting or evidenced by any Account, Chattel Paper, Instrument,
General Intangible or Investment Related Property.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.

 

-6-



--------------------------------------------------------------------------------

“Restatement Effective Date” means June 23, 2016.

“Stockholders’ Equity” shall have the meaning set forth in the Term Loan Credit
Agreement.

“Term Loan Credit Agreement” shall have the meaning set forth in the recitals.

“Term Loan/Notes Documents” shall have the meaning set forth in the Pari Passu
Intercreditor Agreement.

“Term Loan/Notes Secured Obligations” shall have the meaning set forth in the
Pari Passu Intercreditor Agreement.

“Term Loan/Notes Secured Parties” shall have the meaning set forth in the Pari
Passu Intercreditor Agreement.

“Trademark Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements or covenants not to sue with respect to
any Trademark or permitting co-existence with respect to a Trademark (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.2(I) under the heading
“Trademark Licenses” (as such schedule may be amended or supplemented from time
to time).

“Trademarks” shall mean, to the extent not constituting an Excluded Asset, all
United States, and foreign trademarks, trade names, trade dress, Internet domain
names, service marks, certification marks, logos, and other source identifiers,
whether or not registered, and with respect to any and all of the foregoing:
(i) all registrations and applications therefor including, without limitation,
the registrations and applications required to be listed in Schedule 5.2(I)
under the heading “Trademarks”(as such schedule may be amended or supplemented
from time to time), (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) the right to sue or otherwise recover
for any past, present and future infringement, dilution or other violation of
any of the foregoing, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights corresponding thereto throughout the world.

“Trade Secret Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements or covenants not to sue with respect to
any Trade Secret (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement required to be listed in Schedule
5.2(I) under the heading “Trade Secret Licenses” (as such schedule may be
amended or supplemented from time to time).

“Trade Secrets” shall mean, to the extent not constituting an Excluded Asset,
all trade secrets and all other confidential or proprietary information and
know-how, and with respect to any and all of the foregoing: (i) the right to sue
or otherwise recover for any past, present and future misappropriation or other
violation thereof, (ii) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto; and
(iii) all other rights corresponding thereto throughout the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the laws of any other jurisdiction govern the
perfection of, priority of, or remedies with respect to any Collateral, the
Uniform Commercial Code of such jurisdiction.

“United States” shall mean the United States of America.

 

-7-



--------------------------------------------------------------------------------

1.2 Definitions; Interpretation.

(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Commercial
Tort Claims, Commodity Account, Commodity Contract, Commodity Intermediary,
Consignee, Consignment, Consignor, Deposit Account, Document, Entitlement Order,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Health-Care-Insurance Receivable, Instrument, Inventory,
Letter of Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,
Record, Securities Account, Securities Intermediary, Security Certificate,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

(b) All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Pari Passu Intercreditor Agreement or, if not defined therein,
the Term Loan Credit Agreement or the Indenture, as context indicates. The
incorporation by reference of terms defined in the Term Loan Credit Agreement or
the Indenture shall survive any termination of the Term Loan Credit Agreement or
Indenture, as applicable, until this Agreement is terminated as provided in
Section 11 hereof. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. If any conflict or inconsistency exists between this Agreement
(other than Section 2 hereof) and the Pari Passu Intercreditor Agreement, the
Pari Passu Intercreditor Agreement shall govern. All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Each Grantor hereby grants (and hereby confirms its prior
grant of) to the Collateral Agent, for the benefit of the Term Loan/Notes
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under all personal property and
fixtures of such Grantor including, but not limited to the following, in each
case whether now or hereafter existing or in which any Grantor now has or
hereafter acquires an interest and wherever the same may be located (all of
which being hereinafter collectively referred to as the “Collateral”):

(a) Accounts;

(b) Chattel Paper;

(c) Documents;

(d) General Intangibles;

(e) Goods (including, without limitation, Inventory and Equipment);

 

-8-



--------------------------------------------------------------------------------

(f) Instruments;

(g) Insurance;

(h) Intellectual Property;

(i) Investment Related Property and Investment Accounts;

(j) Letter of Credit Rights;

(k) Money;

(l) Receivables and Receivables Records;

(m) Commercial Tort Claims now or hereafter described on Schedule 5.2;

(n) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

(o) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to (a) any lease, license, contract or agreement to
which any Grantor is a party (other than contracts between or among Holdings and
its subsidiaries), and any of its rights or interest thereunder, if and to the
extent that a security interest is prohibited by or in violation of (i) any law,
rule or regulation applicable to such Grantor or any asset or property of any
Grantor (with no requirement to obtain the consent of any Governmental
Authority, including without limitation, no requirement to comply with the
Federal Assignment of Claims Act or any similar statute), or (ii) a term,
provision or condition of any such lease, license, contract or agreement (unless
such law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity); provided however
that the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable and to the extent severable, shall attach immediately to any
portion of such lease, license, contract or agreement not subject to the
prohibitions specified in (i) or (ii) above; provided further that the
exclusions referred to in clause (a) of this Section 2.2 shall not include any
Proceeds of any such lease, license, contract or agreement unless such Proceeds
also constitute Excluded Assets; (b) any assets the pledge of or granting a
security interest in which would (i) violate any law, rule or regulation
applicable to such Grantor (with no requirement to obtain the consent of any
Governmental Authority) or (ii) require a consent, approval, or other
authorization of a landlord or other third party, in the case of this subclause
(ii) only, if such consent, approval or other authorization cannot be obtained
after the use of commercially reasonable efforts by the Grantors (provided that
there shall be no requirement to obtain the consent of any Governmental
Authority); (c) Margin Stock and Equity Interests owned by any Grantor in any
Person other than wholly-owned Subsidiaries to the extent not permitted by the
terms of such Person’s Organizational Documents or the terms governing any joint
ventures to which such Grantor is a party; (d) any assets of any Grantor to the
extent a security interest in such assets could result in material adverse tax
consequences to such Grantor (other than payment of mortgage tax, transfer tax
or similar taxes related to real property

 

-9-



--------------------------------------------------------------------------------

collateral); (e) the Equity Interests in (and assets of) captive insurance
companies, in each case owned by any Grantor; (f) any assets subject to a Lien
securing Indebtedness to finance the acquisition, construction or improvement of
such assets, including capital lease obligations and any Indebtedness assumed in
connection with the acquisition of such assets or secured by a Lien on any such
assets prior to the acquisition thereof, and extensions, renewals, refinancings
and replacements of any such Indebtedness, in each case to the extent such Lien
and such Indebtedness are permitted under the Term Loan/Notes Documents and to
the extent a security interest in favor of the Collateral Agent on such assets
is prohibited by the documentation governing such Indebtedness; (g) any of the
outstanding Equity Interests of a Controlled Foreign Corporation in excess of
65% of the voting power of all classes of capital stock of such Controlled
Foreign Corporation entitled to vote; (h) any “intent-to-use” application for
registration of a trademark or service mark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law; (i) any interest of a Grantor in any “Bank Property” (as
defined in the GE Agreement); (j) any Equity Interests of the Borrower owned or
held by Holdings or instruments evidencing Indebtedness made by the Borrower in
favor of or held by Holdings; (k) (i) aircraft, aircraft engines and parts,
(ii) all appurtenances, accessions, appliances, instruments, avionics,
accessories or other parts related to aircraft, aircraft engines and parts and
(iii) all log books, records and documents maintained with respect to the
property described in clauses (i) and (ii) above; (l) (x) rolling stock and
(y) motor vehicles and other assets subject to certificates of title to the
extent a lien therein cannot be perfected by the filing of a UCC financing
statement (or analogous procedures under applicable law in the relevant
jurisdiction); (m) any Deposit Accounts specifically and exclusively used
(1) for payroll, payroll taxes, workers’ compensation or unemployment
compensation, pension benefits and other similar expenses to or for the benefit
of any Grantor’s employees and accrued and unpaid employee compensation
(including salaries, wages, benefits and expense reimbursements), (2) as zero
balance deposit accounts, (3) for trust or fiduciary purposes in the ordinary
course of business and (4) for all taxes required to be collected or withheld
(including, without limitation, federal and state withholding taxes (including
the employer’s share thereof), taxes owing to any governmental unit thereof,
sales, use and excise taxes, customs duties, import duties and independent
customs brokers’ charges) for which any Grantor may become liable; or (n) any
tangible personal property owned by the Borrower constituting a part of any
store, warehouse or distribution center located within one of the 50 states of
the United States or the District of Columbia (exclusive of motor vehicles,
mobile materials-handling equipment and other rolling stock, cash registers and
other point of sale recording devices and related equipment, and data processing
and other office equipment), if the net book value of such tangible personal
property and the real property (including leasehold improvements) constituting a
part of such store, warehouse or distribution center exceeds 0.25% of
Stockholders’ Equity (as determined in accordance with the 1994 Indenture).

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Term Loan/Notes Secured Obligations.

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral to the same extent as

 

-10-



--------------------------------------------------------------------------------

if this Agreement had not been executed and nothing contained herein is intended
or shall be a delegation of duties to the Collateral Agent or any other Term
Loan/Notes Secured Party, (ii) each Grantor shall remain liable under each of
the agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof to the same extent as if
this Agreement had not been executed and neither the Collateral Agent nor any
Term Loan/Notes Secured Party shall have any obligation or liability under any
of such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any Term Loan/Notes
Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, and (iii) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral.

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

4.1 Delivery Requirements.

(a) Subject to Sections 4.5 and 6.4(b), with respect to any Certificated
Securities included in the Collateral, each Grantor shall deliver to the
Collateral Agent the Security Certificates evidencing such Certificated
Securities duly indorsed by an effective indorsement (within the meaning of
Section 8-107 of the UCC), or accompanied by share transfer powers or other
instruments of transfer duly endorsed by such an effective endorsement, in each
case, to the Collateral Agent or in blank. In addition, each Grantor shall cause
any certificates evidencing any Pledged Equity Interests, including, without
limitation, any Pledged Partnership Interests or Pledged LLC Interests, to be
similarly delivered to the Collateral Agent regardless of whether such Pledged
Equity Interests constitute Certificated Securities.

(b) Subject to Sections 4.5 and 6.4(b), with respect to any Instruments or
Tangible Chattel Paper included in the Collateral, each Grantor shall deliver
all such Instruments or Tangible Chattel Paper to the Collateral Agent duly
indorsed in blank; provided, however, that such delivery requirement shall not
apply to any Instruments or Tangible Chattel Paper having a face amount of less
than $5,000,000 individually or $15,000,000 in the aggregate.

4.2 Control Requirements. Subject to Section 4.5, with respect to Deposit
Accounts and Securities Accounts included in the Collateral and constituting ABL
Priority Collateral, each Grantor shall use commercially reasonable efforts to
enter into a Control Agreement with the Collateral Agent and each bank where
such Grantor maintains or hereafter establishes any such Deposit Account or any
such Securities Account, in each case that is a Control Account or, as
applicable, amend the Control Agreements entered into by the Former Agent to
reflect the assignment of the security interest under the Existing Security
Agreement to the Collateral Agent.

4.3 Intellectual Property Recording Requirements.

(a) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of issued U.S. Patents and
applications therefor, each Grantor shall execute and deliver to the Collateral
Agent a Patent Security Agreement in substantially the form of Exhibit C hereto
(or a supplement thereto) covering all such Patents in appropriate form for
recordation with the U.S. Patent and Trademark Office with respect to the
security interest of the Collateral Agent and arrange for filing such agreement
with the United States Patent and Trademark Office.

 

-11-



--------------------------------------------------------------------------------

(b) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of registered U.S.
Trademarks and applications therefor, each Grantor shall execute and deliver to
the Collateral Agent a Trademark Security Agreement in substantially the form of
Exhibit B hereto (or a supplement thereto) covering all such Trademarks in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of the Collateral Agent and arrange for filing
such agreement with the United States Patent and Trademark Office.

(c) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of registered U.S.
Copyrights and exclusive Copyright Licenses in respect of registered U.S.
Copyrights for which any Grantor is the licensee and which are included in the
Material Intellectual Property, each Grantor shall execute and deliver to the
Collateral Agent a Copyright Security Agreement in substantially the form of
Exhibit D hereto (or a supplement thereto) covering all such Copyrights and
Copyright Licenses in appropriate form for recordation with the U.S. Copyright
Office with respect to the security interest of the Collateral Agent and arrange
for filing such agreement with the United States Copyright Office.

4.4 Other Actions. Subject to Sections 4.5 and 6.4(b), with respect to any
Pledged Partnership Interests and Pledged LLC Interests included in the
Collateral, if the Grantors own less than 100% of the equity interests in any
issuer of such Pledged Partnership Interests or Pledged LLC Interests, upon the
request of the Collateral Agent or the Applicable Authorized Representative,
Grantors shall use their commercially reasonable efforts to obtain the consent
of each other holder of partnership interest or limited liability company
interests in such issuer to the security interest of the Collateral Agent
hereunder and following an Event of Default and the exercise of remedies by the
Collateral Agent in respect thereof, the transfer of such Pledged Partnership
Interests and Pledged LLC Interests to the Collateral Agent or its designee, and
to the substitution of the Collateral Agent or its designee as a partner or
member with all the rights and powers related thereto. Each Grantor consents to
the grant by each other Grantor of a Lien in all of its Investment Related
Property to the Collateral Agent and without limiting the generality of the
foregoing consents to the transfer of any Pledged Partnership Interest and any
Pledged LLC Interest to the Collateral Agent or its designee following an Event
of Default and the exercise of remedies by the Collateral Agent in respect
thereof and to the substitution of the Collateral Agent or its designee as a
partner in any partnership or as a member in any limited liability company with
all the rights and powers related thereto.

4.5 Timing and Notice. With respect to any Collateral in existence on the
Restatement Effective Date in which a security interest in favor of the
Collateral Agent, for the benefit of the Term Loan/Notes Secured Parties, is not
perfected or delivered on the Restatement Effective Date (to the extent
perfection or delivery is required under this Agreement) after the Grantors’ use
of commercially reasonable efforts to do so, the Grantors shall comply with the
requirements of Section 4 within ninety (90) days of the Restatement Effective
Date (unless such date is extended with the consent of the Applicable Authorized
Representative), and with respect to any Collateral hereafter owned or acquired
by any Grantor, such Grantor shall comply with such requirements within
forty-five (45) days of such Grantor acquiring rights therein (unless such date
is extended with the consent of the Applicable Authorized Representative). Each
year, at the time of delivery of annual financial statements with respect to the
preceding Fiscal Year pursuant to Section 5.1(b) of the Term Loan Credit
Agreement or, if the Term Loan Credit Agreement is no longer outstanding, the
corresponding provisions of the Indenture or any Future Term Loan/Notes
Agreement, each Grantor shall inform the Collateral Agent and the Applicable
Authorized Representative of its acquisition of any Collateral for which any
action is required by Section 4 hereof (including, for the avoidance of doubt,
the filing of any applications for, or the issuance or registration of, any U.S.
Patents, Copyrights or Trademarks).

 

-12-



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Each Grantor hereby represents and warrants, on the Restatement Effective Date,
that:

5.1 [Reserved.]

5.2 Collateral Identification, Special Collateral. No material portion of the
Collateral constitutes, or is the Proceeds of, (1) Farm Products,
(2) As-Extracted Collateral, (3) Manufactured Homes, (4) Health-Care-Insurance
Receivables; (5) timber to be cut, or (6) satellites, ships or railroad rolling
stock.

5.3 Ownership of Collateral and Absence of Other Liens.

(a) it has good and valid rights in and title to the Collateral in which it has
purported to grant a security interest in favor of the Collateral Agent, for the
benefit of the Term Loan/Notes Secured Parties, subject to Permitted Liens, and
has full power and authority to grant to the Collateral Agent such security
interest in such Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained;

(b) the Collateral is owned by the Grantors free and clear of any Lien, other
than Permitted Liens. None of the Grantors has filed or consented to the filing
of (i) any financing statement or analogous document under the UCC or any other
applicable laws covering any Collateral except any such filings made pursuant to
any documentation governing Permitted Liens, or (ii) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, in
respect of Permitted Liens; and

(c) other than (w) the Collateral Agent, (x) the ABL Agent to the extent
permitted under the ABL Intercreditor Agreement, (y) any control in favor of a
Bank, Securities Intermediary or Commodity Intermediary maintaining a Deposit
Account, Securities Account or Commodity Contract, or (z) any other holder of a
Permitted Lien, no Person other than a Grantor is in Control of any Collateral.

5.4 Status of Security Interest.

(a) the Collateral Questionnaire delivered on the Restatement Effective Date has
been duly prepared, completed and executed and the information set forth
therein, including the exact legal name of each Grantor, is correct and complete
as of the Restatement Effective Date. Subject to Section 4.5, the UCC financing
statements or other appropriate filings, recordings or registrations containing
a description of the Collateral that have been prepared based upon the
information specified in the Collateral Questionnaire for filing in each
governmental, municipal or other office set forth opposite such Grantor’s name
(i) on the Collateral Questionnaire or (ii) as specified by notice from Borrower
to the Applicable Authorized Representative and the Collateral Agent, as
applicable, after the Restatement Effective Date in the case of filings,
recordings or registrations required by Sections 6.1, 7.1 or 7.2, are all the
filings, recordings and registrations that are necessary to establish legal,
valid and perfected security interests in favor of the Collateral Agent, for the
benefit of the Term Loan/Notes Secured Parties, having priority over all other
Liens except for any Permitted Liens with respect to all Collateral in which
such security interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof) and, except in respect
of certain after-acquired Collateral, no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements;

 

-13-



--------------------------------------------------------------------------------

(b) the security interests granted hereunder in favor of the Collateral Agent,
for the benefit of the Term Loan/Notes Secured Parties, constitute (i) legal and
valid security interests in all the Collateral securing the payment and
performance of the Term Loan/Notes Secured Obligations and (ii) subject to the
filings described in Section 5.4(a) and to Section 4.5, a perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or other instrument in
the central filing office of any state of the United States (or any political
subdivision thereof), with the United States Patent and Trademark Office or with
the United States Copyright Office, in each case pursuant to the UCC or other
applicable law in the United States (or any political subdivision thereof);
provided that additional actions may be required in respect of certain
after-acquired Collateral. The security interest granted hereunder in favor of
the Collateral Agent, for the benefit of the Term Loan/Notes Secured Parties,
has priority over all other Liens except for any Permitted Liens;

(c) to the extent perfection or priority of the security interest therein is not
subject to Article 9 of the UCC, upon recordation of the security interests
granted hereunder in U.S. Patents, Trademarks and Copyrights and exclusive
Copyright Licenses (in respect of registered U.S. Copyrights for which any
Grantor is the licensee and which are included within the Material Intellectual
Property) in the United States Patent and Trademark Office and the United States
Copyright Office, the security interests granted to the Collateral Agent
hereunder over such Intellectual Property shall constitute valid, perfected
Liens having priority over all other Liens except for Permitted Liens;

(d) no authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority is required for either (i) the pledge or
grant by any Grantor of the Liens purported to be created in favor of the
Collateral Agent hereunder or (ii) the exercise by Collateral Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created hereunder or created or provided for by applicable law), except (A) such
as have been obtained or made and are in full force and effect, (B) the filings
contemplated by clause (a) above and (C) as may be required, in connection with
the disposition of any Investment Related Property, by laws generally affecting
the offering and sale of Securities;

(e) each Grantor is in compliance with its obligations under Section 4 hereof;
and

(f) notwithstanding the foregoing, the representations and warranties set forth
in this Section 5.4 as to perfection and priority of the security interests
granted hereunder to the Collateral Agent, for the benefit of the Term
Loan/Notes Secured Parties, in Proceeds are limited to the extent provided in
Section 9-315 of the Uniform Commercial Code.

5.5 Goods.

(a) other than any Inventory or Equipment in transit, being repaired, or having
a value of less than $200,000.00 in the aggregate, all of the Equipment and
Inventory included in the Collateral is located only at the locations specified
in Schedule 5.5.

5.6 Pledged Equity Interests, Investment Related Property.

(a) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens of other Persons other than Permitted Liens, and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests; and

 

-14-



--------------------------------------------------------------------------------

(b) no consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary in connection with the creation, perfection or
first priority status of the security interest of the Collateral Agent in any
Pledged Equity Interests or the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof except such as have been obtained.

5.7 Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect:

(a) it is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed on Schedule 5.2(I), and, to such
Grantor’s knowledge, owns or has the valid right to use all other Intellectual
Property used in or necessary to conduct its business, free and clear of all
Liens, claims and licenses, except for Permitted Liens and the licenses set
forth on Schedule 5.2(I);

(b) all applications and registrations for Material Intellectual Property of
such Grantor are subsisting, in full force and effect, and have not been
adjudged invalid or unenforceable and such Grantor has performed all acts and
has paid all renewal, maintenance, and other fees and taxes required to maintain
each and every registration and application of Copyrights, Patents and
Trademarks of such Grantor constituting Material Intellectual Property in full
force and effect;

(c) no holding, decision, ruling, or judgment has been rendered in any action or
proceeding before any court or administrative authority prohibiting such
Grantor’s right to register, own or use any Material Intellectual Property of
such Grantor, and no action or proceeding challenging the validity or
enforceability of, or such Grantor’s right to register, own, or use, any
Material Intellectual Property of such Grantor is pending or, to such Grantor’s
knowledge, threatened;

(d) all registrations and applications for Copyrights, Patents and Trademarks of
such Grantor are standing in the name of such Grantor, and none of the
Trademarks, Patents, Copyrights or Trade Secrets owned by such Grantor has been
licensed by such Grantor to any Affiliate or third party, except as disclosed in
Schedule 5.2(I) and pursuant to other licenses that are not material to the
business of any Grantor and are not otherwise of material value to any Grantor;

(e) such Grantor has not made a commitment constituting a present or future sale
or transfer or similar arrangement of any Material Intellectual Property that
has not been terminated or released;

(f) [reserved];

(g) such Grantor uses consistent standards of quality in the manufacture,
distribution and sale of products sold and in the provision of services rendered
under or in connection with all Trademarks included in the Collateral;

(h) to such Grantor’s knowledge, the conduct of such Grantor’s business does not
infringe, misappropriate, dilute or otherwise violate any intellectual property
rights of any other Person; no claim has been made in writing, in the past three
(3) years (or earlier, if presently unresolved), that the use of any Material
Intellectual Property owned or used by such Grantor (or any of its respective
licensees) infringes, misappropriates, dilutes or otherwise violates the
asserted rights of any other Person; and

 

-15-



--------------------------------------------------------------------------------

(i) to such Grantor’s knowledge, no Person is infringing, misappropriating,
diluting or otherwise violating any rights in any Material Intellectual Property
owned, licensed or used by such Grantor.

SECTION 6. COVENANTS AND AGREEMENTS.

Each Grantor hereby covenants and agrees that:

6.1 Grantor Information and Status. The Grantors will furnish to the Collateral
Agent and the Applicable Authorized Representative prompt written notice of any
change (i) in the legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor or (iii) in the jurisdiction
of organization of any Grantor. Each Grantor agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral. In connection with any such notice,
upon the reasonable request by the Collateral Agent or the Applicable Authorized
Representative, the Grantors shall execute and deliver to the Collateral Agent a
completed Pledge Supplement together with all Supplements to Schedules thereto.

6.2 Commercial Tort Claims. In the event that it hereafter acquires or has any
Commercial Tort Claim having a value reasonably believed by such Grantor to be
in excess of $5,000,000 individually or $15,000,000 in the aggregate for which a
complaint in a court of competent jurisdiction has been filed, it shall deliver
to the Collateral Agent and the Applicable Authorized Representative a completed
Pledge Supplement together with all Supplements to Schedules thereto,
identifying such new Commercial Tort Claims.

6.3 Ownership of Collateral and Absence of Other Liens.

(a) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall, at its own
expense, take any and all commercially reasonable actions to defend title to the
Collateral against all Persons and to defend the security interests granted
hereunder in favor of the Collateral Agent, for the benefit of the Term
Loan/Notes Secured Parties, in the Collateral and the priority thereof against
any Lien other than Permitted Liens; and

(b) at such time or times as the Collateral Agent or the Applicable Authorized
Representative may reasonably request, promptly to prepare and deliver to the
Applicable Authorized Representative and the Collateral Agent a duly certified
schedule or schedules in form and detail reasonably satisfactory to the
Collateral Agent and/or the Applicable Authorized Representative showing the
identity, amount and location of any and all Equipment and Inventory
constituting Collateral; provided that, unless an Event of Default shall have
occurred and be continuing, such schedules shall only be delivered, to the
extent reasonably requested by the Collateral Agent or the Applicable Authorized
Representative, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to Section 5.1(b) of the Term Loan
Credit Agreement or, if the Term Loan Credit Agreement is no longer outstanding,
Section 3.10(a) of the Indenture or the corresponding provisions of any Future
Term Loan/Notes Agreement.

 

-16-



--------------------------------------------------------------------------------

6.4 Status of Security Interest.

(a) Subject to the limitations set forth in subsection (b) of this Section 6.4,
each Grantor shall maintain the security interest of the Collateral Agent
hereunder in all Collateral as valid, perfected Liens having priority over all
other Liens except for Permitted Liens.

(b) Notwithstanding anything to the contrary herein, no Grantor shall be
required to take any action to perfect the security interests granted hereunder
on (i) any Collateral that can only be perfected by (A) Control (other than to
the extent required by Section 4.1 and Section 4.2), (B) foreign filings with
respect to Intellectual Property, or (C) filings with registrars of motor
vehicles or similar governmental authorities with respect to goods covered by a
certificate of title, in each case except as and to the extent specified in
Section 4 hereof, (ii) any assets of any Grantor located outside the United
States or assets of any Grantor that require action under the laws of any
jurisdiction other than the United States or any state or county thereof to
perfect a security interest in such assets, including any Intellectual Property
registered in any jurisdiction other than the United States, (iii) Letter of
Credit rights (other than Supporting Obligations) and (iv) any assets of any
Grantor in which the cost of perfecting a security interest therein exceeds the
practical benefit to the Term Loan/Notes Secured Parties afforded thereby (as
reasonably determined by the Borrower and the Applicable Authorized
Representative).

6.5 Goods and Receivables.

(a) it shall not deliver any negotiable Document evidencing any Equipment to any
Person other than the issuer of such negotiable Document to claim the Goods
evidenced therefor or the Collateral Agent;

(b) it shall maintain, at its own cost and expense, such complete and accurate
records with respect to all Receivables as is in accordance with such prudent
and standard practices used in industries that are the same as or similar to
those in which such Grantor is engaged, but in any event to include accounting
records indicating all payments and proceeds received with respect to the
Receivables; and

(c) upon the occurrence and during the continuance of any Event of Default, each
of the Grantors will collect and enforce, in accordance with past practices and
in the ordinary course of business, all amounts due to such Grantor under the
Receivables owned by it. Such Grantor will deliver to the Collateral Agent
promptly upon its reasonable request or the reasonable request of the Applicable
Authorized Representative after the occurrence and during the continuance of an
Event of Default duplicate invoices with respect to each Receivable owned by it,
bearing such language of assignment as the Collateral Agent and/or the
Applicable Authorized Representative shall reasonably specify in connection with
its exercise of remedies hereunder.

6.6 Pledged Equity Interests, Investment Related Property.

(a) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Pledged Equity Interest or other
Investment Related Property, upon the merger, consolidation, liquidation or
dissolution of any issuer of any Pledged Equity Interest or Investment Related
Property, then (a) such dividends, interest or distributions and securities or
other property shall be included in the definition of Collateral without further
action and (b) such Grantor shall promptly take all steps, if any, necessary to
ensure the validity, perfection, priority and, if applicable, control of the
Collateral Agent over such Investment Related Property (including, without
limitation, delivery thereof to the Collateral Agent to the extent certificated
and to the extent that a security interest therein may be perfected by
possession) and pending any such action such Grantor shall be deemed to

 

-17-



--------------------------------------------------------------------------------

hold such dividends, interest, distributions, securities or other property in
trust for the benefit of the Collateral Agent and shall segregate such
dividends, distributions, Securities or other property from all other property
of such Grantor. Notwithstanding the foregoing, so long as no Event of Default
shall have occurred and be continuing, the Collateral Agent authorizes each
Grantor to retain all dividends and distributions and all payments of interest;

(b) Voting.

(i) So long as no Event of Default shall have occurred and be continuing, except
as otherwise provided under the covenants and agreements relating to Investment
Related Property in this Agreement or elsewhere herein or in the Term Loan/Notes
Documents, each Grantor shall be entitled to exercise or refrain from exercising
any and all voting and other consensual rights pertaining to the Investment
Related Property or any part thereof; and

(ii) Upon the occurrence and during the continuation of an Event of Default and
upon two (2) Business Days prior written notice from the Collateral Agent to
such Grantor of the Collateral Agent’s intention to exercise such rights:

(1) all rights of each Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights; and

(2) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.1.

6.7 Intellectual Property.

(a) it shall not do any act or omit to do any act whereby any of the Material
Intellectual Property may lapse, or become abandoned or cancelled, or dedicated
to the public, in each case, except as shall be consistent with commercially
reasonable business judgment and except as could not reasonably be expected to
result in a Material Adverse Effect;

(b) it shall not, with respect to any Trademarks constituting Material
Intellectual Property, fail to maintain the level of the quality of products
sold and services rendered under any such Trademark at a level at least
substantially consistent with the quality of such products and services as of
the date hereof, and such Grantor shall adequately control the quality of goods
and services offered by any licensee of its Trademarks to maintain such
standards, in each case except as could not reasonably be expected to have a
Material Adverse Effect; and

(c) it shall promptly notify the Collateral Agent and the Applicable Authorized
Representative if it knows or becomes aware that any item of Material
Intellectual Property may become subject to any judicial or administrative
adverse determination regarding such Grantor’s right to own, register or use or
the validity or enforceability of such item of Intellectual Property (including
the

 

-18-



--------------------------------------------------------------------------------

institution of any action or proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry, any
foreign counterpart of the foregoing, or any court), in each case except as
could not reasonably be expected to have a Material Adverse Effect.

6.8 Insurance. The Grantors, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Collateral in
accordance with the requirements set forth in Section 5.5 of the Term Loan
Credit Agreement, Section 3.13 of the Indenture and the requirements of any
other Term Loan/Notes Documents. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the Collateral
Agent may (but shall not be obligated to), without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable or as directed by the Applicable Authorized
Representative (acting in its reasonable discretion). All sums disbursed by the
Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to the Collateral Agent and shall be
additional Term Loan/Notes Secured Obligations secured hereby.

SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS.

7.1 Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary under applicable
law, or that the Collateral Agent or the Applicable Authorized Representative
may reasonably request, in order to create and/or maintain the validity,
perfection or priority of and protect any security interest granted or purported
to be granted hereby or to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral. Without
limiting the generality of the foregoing, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property (other than any Intellectual
Property in a foreign jurisdiction) and execute and deliver such other
agreements, instruments, endorsements, powers of attorney or notices, as may be
necessary, or as the Collateral Agent or the Applicable Authorized
Representative may reasonably request, in order to effect, reflect, perfect and
preserve the security interests granted or purported to be granted hereby;

(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in any U.S.
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, and the various Secretaries of State, if
applicable;

(iii) at any time following the occurrence and during the continuance of an
Event of Default, upon request by the Collateral Agent or the Applicable
Authorized Representative, assemble the Collateral and allow inspection of the
Collateral by the Collateral Agent and the Applicable Authorized Representative,
or persons designated by the Collateral Agent or the Applicable Authorized
Representative; provided that no Grantor shall be required to permit the
inspection of any document, information or other matter (x) in respect of which
disclosure to the Applicable Authorized Representative, the Collateral Agent or
any Term Loan/Notes Secured Party (or their respective representatives or
contractors) is prohibited by law or any bona fide binding agreement or (y) is
subject to attorney-client or similar privilege or constitutes attorney

 

-19-



--------------------------------------------------------------------------------

work product; provided that each Grantor will make available redacted versions
of requested documents or, if unable to do so consistent with the preservation
of such privilege, endeavor in good faith otherwise to disclose information
responsive to the requests of Collateral Agent or the Applicable Authorized
Representative in a manner that will protect such privilege;

(iv) at the Collateral Agent’s or the Applicable Authorized Representative’s
request, appear in and defend any action or proceeding that may affect such
Grantor’s title to or the Collateral Agent’s security interest in all or any
part of the Collateral; and

(v) furnish the Collateral Agent and the Applicable Authorized Representative
with such information regarding the Collateral, including, without limitation,
the location thereof, as the Collateral Agent or the Applicable Authorized
Representative may reasonably request from time to time.

(b) Without limiting the effect of Section 7.1(a)(i), each Grantor hereby
authorizes the Collateral Agent to file a Record or Records, including, without
limitation, financing or continuation statements, Intellectual Property Security
Agreements and amendments and supplements to any of the foregoing, in any
jurisdictions and with any filing offices as the Collateral Agent or the
Applicable Authorized Representative may determine, in its sole discretion, are
necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent herein; provided that the Grantors shall not
have any obligation to perfect any security interest or lien, or record any
notice thereof, in any Intellectual Property in any jurisdiction other than the
U.S. Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Collateral Agent or the
Applicable Authorized Representative may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including,
without limitation, describing such property as “all assets, whether now owned
or hereafter acquired, developed or created” or words of similar effect.

7.2 Additional Grantors. From time to time subsequent to the date hereof, and to
the extent required or permitted pursuant to the terms of the Term Loan Credit
Agreement, the Indenture and any Future Term Loan/Notes Agreement, additional
Persons may become parties hereto as additional Grantors (each, an “Additional
Grantor”), by executing a Pledge Supplement. Upon delivery of any such Pledge
Supplement to the Collateral Agent, notice of which is hereby waived by
Grantors, each Additional Grantor shall be a Grantor and shall be as fully a
party hereto as if Additional Grantor were an original signatory hereto. Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Collateral Agent not to cause any Subsidiary
of Borrower to become an Additional Grantor hereunder. This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

8.1 Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time in the Collateral Agent’s discretion to take any action and to execute any
instrument that the Collateral Agent or the Applicable Authorized Representative
may deem reasonably necessary to accomplish the purposes of this Agreement,
including, without limitation, the following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Term Loan/Notes Documents;

 

-20-



--------------------------------------------------------------------------------

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in any Intellectual Property in the name of such Grantor as debtor; provided
that the Grantors shall not have any obligation to perfect any security interest
or lien, or record any notice thereof, in any Intellectual Property in any
jurisdiction other than the U.S.;

(g) upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, access to pay or discharge past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Collateral that are not Permitted Liens, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Term Loan Credit Agreement, the Indenture, any
Future Term Loan/Notes Agreement or this Agreement, and each Grantor jointly and
severally agrees to reimburse the Collateral Agent on demand for any payment
reasonably made or any expense reasonably incurred by the Collateral Agent
pursuant to the foregoing authorization; provided that nothing in this paragraph
(g) shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Collateral Agent or any Term Loan/Notes Secured
Party to cure or perform, any covenants or other promises of any Grantor with
respect to taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein, or in the other Term
Loan/Notes Documents. The Collateral Agent will give notice to Borrower of any
exercise of the Collateral Agent’s rights or powers pursuant to this paragraph
(g); provided that any failure to give or delay in giving such notice shall not
operate as a waiver of, or preclude any other or further exercise of, such
rights or powers or the exercise of any other right or power pursuant to this
Agreement; and

(h) upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal, subject, in each case, to the terms of any
applicable agreements, with any of the Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

 

-21-



--------------------------------------------------------------------------------

8.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Term Loan/Notes Secured Parties in the Collateral and shall not impose
any duty upon the Collateral Agent or any other Term Loan/Notes Secured Party to
exercise any such powers. The Collateral Agent and the other Term Loan/Notes
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct. Each Grantor shall remain liable to observe and perform all
the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof, to the same extent as if the security
interests granted hereunder had not been granted to the Collateral Agent in the
Collateral.

8.3 Appointment Pursuant to the Pari Passu Intercreditor Agreement. The
Collateral Agent has been appointed as collateral agent pursuant to the Pari
Passu Intercreditor Agreement. The rights, duties, privileges, immunities and
indemnities of the Collateral Agent hereunder are subject to the provisions of
the Pari Passu Intercreditor Agreement.

8.4 Determinations by the Collateral Agent and Applicable Authorized
Representative. Wherever in this Agreement the Collateral Agent is to make any
determination or take any discretionary action, the Collateral Agent shall do so
in accordance with the terms of the Pari Passu Intercreditor Agreement. When,
under the terms of the Pari Passu Intercreditor Agreement, the Trustee is the
Applicable Authorized Representative and under the terms of this Agreement, the
Applicable Authorized Representative is to make any determination, take any
discretionary action or direct the Collateral Agent, the Trustee shall make such
determinations, take such actions or give such instructions all in accordance
with the terms of the Indenture.

SECTION 9. REMEDIES.

9.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may (but shall not be obligated to) exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it at law or in equity, all the rights and remedies of
the Collateral Agent on default under the UCC (whether or not the UCC applies to
the affected Collateral) to collect, enforce or satisfy any Term Loan/Notes
Secured Obligations then owing, whether by acceleration or otherwise, and also
may pursue any of the following separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties; provided that no Grantor
shall be required to permit the inspection of any document or information (x) in
respect of which disclosure to the Applicable Authorized Representative, the
Collateral Agent or any Term Loan/Notes Secured Party (or their respective
representatives or contractors) is prohibited by law or any bona fide binding
agreement or (y) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that each Grantor will make
available redacted versions of requested documents or, if unable to do so
consistent with the preservation of such privilege, endeavor in good faith
otherwise to disclose information responsive to the requests of Collateral Agent
in a manner that will protect such privilege;

 

-22-



--------------------------------------------------------------------------------

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent reasonably deems appropriate;
and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose,
subject, in each case, to the terms of any applicable agreements, of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, at such time or times and at such price or prices and upon
such other terms as the Collateral Agent may deem commercially reasonable.

(b) The Collateral Agent or any other Term Loan/Notes Secured Party may be the
purchaser of any or all of the Collateral at any public or private (to the
extent the portion of the Collateral being privately sold is of a kind that is
customarily sold on a recognized market or the subject of widely distributed
standard price quotations) sale in accordance with the UCC and the Collateral
Agent, as collateral agent for and representative of the Term Loan/Notes Secured
Parties, shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale made in accordance with the UCC, to use and apply any of the Term
Loan/Notes Secured Obligations as a credit on account of the purchase price for
any Collateral payable by the Collateral Agent at such sale. For the avoidance
of doubt, each of the Grantors and each of the Term Loan/Notes Secured Parties,
by their acceptance of the benefits of this Agreement, agree, to the fullest
extent permitted by applicable law, that the Collateral Agent shall have the
right to “credit bid” any or all of the Term Loan/Notes Secured Obligations in
connection with any sale or foreclosure proceeding in respect of the Collateral,
including without limitation, sales occurring pursuant to Section 363 of the
Bankruptcy Code or included as part of any plan subject to confirmation under
Section 1129(b)(2)(A)(iii) of the Bankruptcy Code. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Collateral Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that it would not be commercially
unreasonable for the Collateral Agent to dispose of the Collateral or any
portion thereof by using Internet sites that routinely provide for the auction
of assets of the types included in the Collateral or that match buyers and
sellers of assets. Each Grantor hereby waives any claims against the Collateral
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale, even if the Collateral Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. If
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay all the Term Loan/Notes Secured Obligations, Grantors shall be liable for
the deficiency and the reasonable fees of any attorneys employed by the
Collateral Agent to collect such deficiency. Each Grantor further agrees that a
breach of any of the covenants contained in this Section will cause irreparable
injury to the Collateral Agent, that the Collateral Agent has no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees

 

-23-



--------------------------------------------------------------------------------

not to assert any defenses against an action for specific performance of such
covenants except for a defense that no default has occurred giving rise to the
Term Loan/Notes Secured Obligations becoming due and payable prior to their
stated maturities. Nothing in this Section shall in any way limit the rights of
the Collateral Agent hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

9.2 Application of Proceeds. Subject to the ABL Intercreditor Agreement, all
proceeds of Collateral shall be applied by the Collateral Agent in the order of
priority set forth in Section 2.01 of the Pari Passu Intercreditor Agreement.

9.3 Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.

9.4 Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Related Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If the Collateral
Agent determines to exercise its right to sell any or all of the Investment
Related Property, upon written request, each Grantor shall and shall cause each
issuer of any Pledged Stock to be sold hereunder, each partnership and each
limited liability company from time to time to furnish to the Collateral Agent
all such information as the Collateral Agent may request in order to determine
the number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

9.5 Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Section 9 hereof at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Grantor hereby grants to the Collateral Agent, to the extent
assignable, a non-exclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of trademarks and
service marks, to sufficient rights to quality control and inspection in favor
of such Grantor to avoid the risk of invalidation of such trademarks and service
marks, to use,

 

-24-



--------------------------------------------------------------------------------

license or sublicense, to the extent permitted under the licenses granting such
Grantor rights therein, any intellectual property now owned or licensed or
hereafter acquired, developed or created by such Grantor, wherever the same may
be located; provided that (i) such license shall be subject to the rights of any
licensee under any exclusive license granted prior to such Event of Default, to
the extent such license is a Permitted Lien, and (ii) to the extent the
foregoing license is a sublicense of such Grantor’s rights as licensee under any
third party license, the license to the Collateral Agent shall be in accordance
with any limitations in such third party license.

9.6 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence and during
the continuation of an Event of Default:

(i) the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property rights of such Grantor, in which event such
Grantor shall, at the request of the Collateral Agent, do any and all lawful
acts and execute any and all documents required by the Collateral Agent in aid
of such enforcement, and such Grantor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent as provided in Section 12 hereof in connection
with the exercise of its rights under this Section 9.6, and, to the extent that
the Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property rights as provided in this Section 9.6, each Grantor agrees, at the
Collateral Agent’s request, to use all reasonable measures, whether by action,
suit, proceeding or otherwise, to prevent the infringement, misappropriation,
dilution or other violation of any of such Grantor’s rights in the Intellectual
Property by others and for that purpose agrees to diligently maintain any
action, suit or proceeding against any Person so infringing, misappropriating,
diluting or otherwise violating as shall be necessary to prevent such
infringement, misappropriation, dilution or other violation;

(ii) upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Grantor’s right, title and interest in and to any
Intellectual Property included in the Collateral and shall execute and deliver
to the Collateral Agent such documents as are necessary or appropriate to carry
out the intent and purposes of this Agreement;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Term Loan/Notes Secured Obligations outstanding only to
the extent that the Collateral Agent (or any other Term Loan/Notes Secured
Party) receives cash proceeds in respect of the sale of, or other realization
upon, any such Intellectual Property;

(iv) within five (5) Business Days after written notice from the Collateral
Agent, each Grantor shall make available to the Collateral Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of such Event of Default as the Collateral Agent may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with any Trademarks or Trademark Licenses, such persons to be available to
perform their prior functions on the Collateral Agent’s behalf and to be
compensated by the Collateral Agent at such Grantor’s expense on a per diem,
pro-rata basis consistent with the salary and benefit structure applicable to
each as of the date of such Event of Default; and

 

-25-



--------------------------------------------------------------------------------

(v) the Collateral Agent shall have the right (but not the obligation) to
notify, or require each Grantor to notify, any obligors with respect to amounts
due or to become due to such Grantor in respect of any Intellectual Property of
such Grantor, of the existence of the security interest created herein, to
direct such obligors to make payment of all such amounts directly to the
Collateral Agent, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done;

(1) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 9.7 hereof; and

(2) Grantor shall not adjust, settle or compromise the amount or payment of any
such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to any Intellectual Property of such Grantor shall have been
previously made and shall have become absolute and effective, and (iv) the Term
Loan/Notes Secured Obligations shall not have become immediately due and
payable, upon the written request of any Grantor, the Collateral Agent shall
promptly execute and deliver to such Grantor, at such Grantor’s sole cost and
expense, such assignments or other transfer as may be necessary to reassign to
such Grantor any such rights, title and interests as may have been assigned to
the Collateral Agent as aforesaid, subject to any disposition thereof that may
have been made by the Collateral Agent; provided, after giving effect to such
reassignment, the Collateral Agent’s security interest granted pursuant hereto,
as well as all other rights and remedies of the Collateral Agent granted
hereunder, shall continue to be in full force and effect; and provided further,
the rights, title and interests so reassigned shall be free and clear of any
other Liens granted by or on behalf of the Collateral Agent and the Term
Loan/Notes Secured Parties.

9.7 Deposit Accounts. Subject to the ABL Intercreditor Agreement and the Pari
Passu Intercreditor Agreement, if any Event of Default shall have occurred and
be continuing, the Collateral Agent may give any notice of exclusive control or
similar notice for any Control Account and apply the balance from any Control
Account, or instruct the bank at which any Control Account is maintained to pay
the balance of any Control Account, to or for the benefit of the Collateral
Agent to be applied in accordance with the terms of this Agreement and the Pari
Passu Intercreditor Agreement.

SECTION 10. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
the Term Loan/Notes Secured Parties or their Authorized Representatives pursuant
to the Pari Passu Intercreditor Agreement. The Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement, the Pari Passu
Intercreditor Agreement, the ABL Intercreditor Agreement and the other Term
Loan/Notes Documents. In furtherance of the foregoing provisions of this

 

-26-



--------------------------------------------------------------------------------

Section, each Term Loan/Notes Secured Party, by its acceptance of the benefits
hereof, agrees that it shall have no right individually to realize upon any of
the Collateral hereunder, it being understood and agreed by such Term Loan/Notes
Secured Party that all rights and remedies hereunder may be exercised solely by
the Collateral Agent for the benefit of Term Loan/Notes Secured Parties in
accordance with the terms of this Section. The provisions of the Pari Passu
Intercreditor Agreement, the Term Loan Credit Agreement, the Indenture and each
other Term Loan/Notes Document relating to the Collateral Agent including,
without limitation, the provisions relating to resignation or removal of the
Collateral Agent and the rights, privileges and immunities of the Collateral
Agent are incorporated herein by this reference and shall survive any
termination of such agreements.

SECTION 11. CONTINUING SECURITY INTEREST.

This Agreement shall create a continuing security interest in the Collateral,
shall remain in full force and effect until the payment in full of all Term
Loan/Notes Secured Obligations (other than unasserted indemnification, tax
gross-up, expense reimbursement or yield protection obligations) and the
cancellation or termination of the Commitments under the Term Loan Credit
Agreement and the commitments under any Future Term Loan/Notes Agreement, and
shall be binding upon each Grantor, its successors and assigns, and inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and its successors, transferees and assigns.
Without limiting the generality of the foregoing, but subject to the terms of
the applicable Term Loan/Notes Documents, any Term Loan/Notes Secured Party may
assign or otherwise transfer any Loans or Notes, as the case may be, held by it
to any other Person, and such other Person shall thereupon become vested with
all the benefits in respect thereof granted to such Term Loan/Notes Secured
Party herein or otherwise. Upon the payment in full of all Term Loan/Notes
Secured Obligations (other than unasserted indemnification, tax gross-up,
expense reimbursement or yield protection obligations) and the cancellation or
termination of the Commitments and the commitments under any Future Term
Loan/Notes Agreement, the security interest granted hereby shall automatically
terminate hereunder and of record and all rights to the Collateral shall revert
to the Grantors. Upon any such termination the Collateral Agent shall, at the
Grantors’ expense, execute and deliver to the Grantors or otherwise authorize
the filing of such documents as the Grantors shall reasonably request, including
financing statement amendments and/or releases and/or reassignments of
Intellectual Property included in the Collateral in the form appropriate for
recording in the U.S. Patent and Trademark Office, U.S. Copyright Office, and
other applicable Intellectual Property registry where the Collateral Agent’s
security interest may have been recorded, to evidence such termination. Upon any
disposition of property (other than a disposition to another Grantor) or other
release of such property from the Collateral, in each case, permitted by each
Term Loan/Notes Document, the Liens granted herein shall be deemed to be
automatically released and such property shall automatically revert to the
applicable Grantor with no further action on the part of any Person. In
addition, the Liens granted herein on any Collateral shall be released or
subordinated as provided in Section 2.04 of the Pari Passu Intercreditor
Agreement. The Collateral Agent shall, at the applicable Grantor’s expense,
execute and deliver or otherwise authorize the filing of such documents as such
Grantor shall reasonably request, in form and substance reasonably satisfactory
to the Collateral Agent, including financing statement amendments to evidence
such release.

SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation

 

-27-



--------------------------------------------------------------------------------

of Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor under Section 10.2 of the
Credit Agreement, Section 7.7 of the Indenture and the applicable section of
each Future Term Loan/Notes Agreement.

SECTION 13. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Term Loan Credit Agreement, Section 13.1
of the Indenture, the applicable section of each Future Term Loan/Notes
Agreement and Section 5.01 of the Pari Passu Intercreditor Agreement. None of
the terms or provisions of this Agreement may be waived, amended, supplemented
or otherwise modified except in accordance with Section 10.5 of the Term Loan
Credit Agreement, Article IX of the Indenture and the corresponding provisions
of any Future Term Loan/Notes Agreement; provided, however, that (i) schedules
to this Agreement may be supplemented or amended at any time by any Grantor
through Pledge Supplements (but no other existing provisions of this Agreement
may be modified and no Collateral may be released (except as provided in
Section 11 hereof), in each case solely through Pledge Supplements) and
(ii) schedules to the Collateral Questionnaire may be supplemented or amended at
any time by any Grantor by written notice thereof to the Collateral Agent and
the Applicable Authorized Representative. No failure or delay on the part of the
Collateral Agent in the exercise of any power, right or privilege hereunder or
under any other Term Loan/Notes Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. All rights and remedies existing under this Agreement and the other
Term Loan/Notes Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and the Grantors and their
respective successors and assigns. No Grantor shall, without the prior written
consent of the Collateral Agent given in accordance with the Term Loan/Notes
Documents, assign any right, duty or obligation hereunder. This Agreement and
the other Term Loan/Notes Documents embody the entire agreement and
understanding between the Grantors and the Collateral Agent and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Term Loan/Notes Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties. This
Agreement may be executed in one or more counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document; delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

 

-28-



--------------------------------------------------------------------------------

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

THE PROVISIONS OF THE PARI PASSU INTERCREDITOR AGREEMENT UNDER THE HEADINGS
“GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS,” “SUBMISSION TO
JURISDICTION WAIVERS” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE PARI PASSU
INTERCREDITOR AGREEMENT.

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent hereunder, in each case,
with respect to the ABL Priority Collateral are subject to the limitations and
provisions of the ABL Intercreditor Agreement. In the event of any inconsistency
between the terms or conditions of this Agreement (other than Section 2) and the
terms and conditions of the ABL Intercreditor Agreement, the terms and
conditions of the ABL Intercreditor Agreement shall control. Notwithstanding
anything herein to the contrary, the liens and security interests granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the limitations and
provisions of the Pari Passu Intercreditor Agreement. In the event of any
inconsistency between the terms or conditions of this Agreement (other than
Section 2) and the terms and conditions of the Pari Passu Intercreditor
Agreement, the terms and conditions of the Pari Passu Intercreditor Agreement
shall control.

[Remainder of page intentionally left blank]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

J. C. PENNEY COMPANY, INC., as Grantor By:  

/s/ Edward Record

Name:   Edward Record Title:   Executive Vice President and Chief Financial
Officer

J. C. PENNEY CORPORATION, INC.,

as Grantor

By:  

/s/ Michael Porter

Name:   Michael Porter Title:   Vice President, Treasurer

J. C. PENNEY PURCHASING CORPORATION,

as Grantor

By:  

/s/ Gary Piper

Name:   Gary Piper Title:   Treasurer

JCP REAL ESTATE HOLDINGS, INC.,

as Grantor

By:  

/s/ Gary Piper

Name:   Gary Piper Title:   Treasurer

J. C. PENNEY PROPERTIES, INC.,

as Grantor

By:  

/s/ Gary Piper

Name:   Gary Piper Title:   Treasurer



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/ Hallie E. Field

Name:   Hallie E. Field Title:   Assistant Vice President



--------------------------------------------------------------------------------

SCHEDULE 5.2

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I. INTELLECTUAL PROPERTY

 

(A) United States Registered Copyrights

 

Owner

 

Title

 

Copyright Serial No.

(“CSN”)

Serial Publication Year

 

Registration No.

J. C. Penney Company, Inc.

  JC Penney today.  

CSN0079730

1988

  TX0002435333

The Forum Corporation of North America & J. C. Penney

  Customer focused selling program—J C Penney : J C Penney face-to-face.    

TX0001754461

1985

J. C. Penney & Riddle Manufacturing, Inc.

  Alaska : no. AK0003.    

VA0000671037

1994

J. C. Penney Company, Inc.

  Penney News / editor-in-chief, Robert M. Fisher ... [et al.].  

CSN0005887

1978

 

TX0000050687

TX0000109454

TX0000089924

TX0000092886

TX0000094856

TX0000091394

TX0000119494

TX0000140920

J. C. Penney Company, Inc.

  Penney News / editor-in-chief, Robert M. Fisher ... [et al.].  

CSN0005887

1977

  TX0000045393

J. C. Penney Company, Inc.

  Penney News / editor-in-chief, Robert M. Fisher ... [et al.].  

CSN0005888

1978

 

TX0000063293

TX0000109453

TX0000089925

TX0000096126

TX0000094855

TX0000091393

TX0000119496

TX0000140919

J. C. Penney Company, Inc.

  Penney News / editor-in-chief, Robert M. Fisher ... [et al.].  

CSN0005888

1977

 

TX0000045394

TX0000045392

J. C. Penney Company, Inc.

  Penney News / regional editor (Southeastern), Lawrence J. Gavrich ... [et
al.].  

CSN0005889

1978

  TX0000063294

J. C. Penney Company, Inc.

  Penney News / regional editor (Southeastern), Lawrence J. Gavrich ... [et
al.].  

CSN0005889

1977

 

TX0000045395

TX0000045391

J. C. Penney Company

  Financial services report : a publication for J C Penney financial services
management associates.  

CSN0049824

1983

  TX0001135652

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1997

 

TX0004492394

TX0004492392

TX0004492391

TX0004492393



--------------------------------------------------------------------------------

Owner

 

Title

 

Copyright Serial No.

(“CSN”)

Serial Publication Year

 

Registration No.

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1996

 

TX0004283408

TX0004283410

TX0004283409

TX0004361805

TX0004361806

TX0004361807

TX0004361621

TX0004492396

TX0004492397

TX0004492395

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1995

 

TX0004149562

TX0004149563

TX0004182864

TX0004182863

TX0004182865

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1994

 

TX0003987051

TX0003987053

TX0003987052

TX0003987049

TX0003987050

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1993

 

TX0003573858

TX0003831167

TX0003831166

TX0003831165

TX0003831164

TX0003831163

TX0003831162

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1992

 

TX0003285446

TX0003340775

TX0003305190

TX0003340776

TX0003350308

TX0003573861

TX0003573860

TX0003573859

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1985

 

TX0001590281

TX0001568875

TX0001568874

TX0001600415

TX0001608027

TX0001637323

TX0001636563

TX0001682222

TX0001725541

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1984

 

TX0001273193

TX0001337445

TX0001332883

TX0001361149

TX0001381753

TX0001392894

TX0001431122

TX0001445020

TX0001483686

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1983

 

TX0001075753

TX0001086624

TX0001108023

TX0001134070

TX0001154020

TX0001171088

TX0001186527

TX0001208358

TX0001242509

TX0001311069



--------------------------------------------------------------------------------

Owner

 

Title

 

Copyright Serial No.

(“CSN”)

Serial Publication Year

 

Registration No.

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1982

 

TX0000856581

TX0000898569

TX0000928379

TX0000942307

TX0000963522

TX0000999790

TX0000999791

TX0000995089

TX0001012728

TX0001029488

TX0001056289

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1981

  TX0000708278

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1980

 

TX0000415866

TX0000463002

TX0000525370

TX0000541400

TX0000731302

TX0000595966

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1979

 

TX0000189229

TX0000194240

TX0000223414

TX0000240274

TX0000267587

TX0000306430

TX0000323105

TX0000337145

TX0000363388

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1978

 

TX0000063664

TX0000090829

TX0000089308

TX0000095743

TX0000129914

TX0000059548

TX0000087983

TX0000117829

TX0000133927

TX0000149392

TX0000165203

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1977

  TX0000040488

J. C. Penney Company, Inc.

  JC Penney financial services : a quarterly newsletter / Robert M. Fisher,
editor].  

CSN0011561

1980

 

J. C. Penney Company, Inc.

  JC Penney financial services : a quarterly newsletter / Robert M. Fisher,
editor].  

CSN0011561

1979

 

TX0000225136

TX0000389100

J. C. Penney Company, Inc.

  JC Penney financial services : a quarterly newsletter / Robert M. Fisher,
editor].  

CSN0011561

1978

 

TX0000095714

TX0000153612

J. C. Penney Company, Inc.

  JC Penney today.  

CSN0011562

1978

 

TX0000153614

TX0000176284



--------------------------------------------------------------------------------

Owner

 

Title

 

Copyright Serial No.

(“CSN”)

Serial Publication Year

 

Registration No.

J. C. Penney Company, Inc.

  JC Penney today / [editor-in-chief, Robert M. Fisher ... et al.].  

CSN0011562

1980

 

TX0000411190

TX0000433111

TX0000531120

TX0000443269

TX0000496800

TX0000537503

TX0000537506

J. C. Penney Company, Inc.

  JC Penney today / [editor-in-chief, Robert M. Fisher ... et al.].  

CSN0011562

1979

 

TX0000197108

TX0000224532

TX0000267257

TX0000307939

TX0000307940

TX0000328012

TX0000340409

TX0000356323

TX0000377557

J. C. Penney Company, Inc.

  JC Penney today.  

CSN0011563

1978

 

TX0000153613

TX0000176285

J. C. Penney Company, Inc.

  JC Penney today / [editor-in-chief, Robert M. Fisher ... et al.].  

CSN0011563

1980

 

TX0000411105

TX0000433113

TX0000443268

TX0000496801

TX0000537504

J. C. Penney Company, Inc.

  JC Penney today / [editor-in-chief, Robert M. Fisher ... et al.].  

CSN0011563

1979

 

TX0000197107

TX0000224533

TX0000267256

TX0000307942

TX0000307941

TX0000328013

TX0000340408

TX0000356324

TX0000377558

J. C. Penney Company, Inc.

  Penney news.  

CSN0012844

1978

  TX0000119497

J. C. Penney Company, Inc.

  Penney news.  

CSN0012845

1978

  TX0000119495

J. C. Penney Company, Inc.

  PenneyPAC report : a special suppl. of the J. C. Penney management rept. for
profit-sharing associates / [prepared for the company’s Political Action
Committee (PenneyPAC) ...].  

CSN0056900

1984

  TX0001364311

J. C. Penney Company, Inc.

  Minority business scope : the J C Penney minority economic development
newsletter.  

CSN0065746

1993

  TX0003576922

J. C. Penney Company, Inc.

  Minority business scope : the J C Penney minority economic development
newsletter.  

CSN0065746

1992

  TX0003576921

J. C. Penney Company, Inc.

  Minority business scope : the J C Penney minority economic development
newsletter.  

CSN0065746

1991

 

TX0003204670

TX0003200201

J. C. Penney Company, Inc.

  Minority business scope : the J C Penney minority economic development
newsletter.  

CSN0065746

1990

  TX0003062887

J. C. Penney Company, Inc.

  Minority business scope : the J C Penney minority economic development
newsletter.  

CSN0065746

1989

 

TX0002545444

TX0002701839

J. C. Penney Company, Inc.

  Minority business scope : the J C Penney minority economic development
newsletter.  

CSN0065746

1988

  TX0002446617



--------------------------------------------------------------------------------

Owner

 

Title

 

Copyright Serial No.

(“CSN”)

Serial Publication Year

 

Registration No.

J. C. Penney Company, Inc.

  Minority business scope : the J C Penney minority economic development
newsletter.  

CSN0065746

1987

  TX0002089154

J. C. Penney Company, Inc.

  Minority business scope : the J C Penney minority economic development
newsletter.  

CSN0065746

1986

 

TX0001819508

TX0001911516

J. C. Penney Company, Inc.

  Pennsylvania PenneyPAC newsline.  

CSN0088113

1990

  TX0002793806

J. C. Penney Company, Inc.

  Focus 2000 : visions of diversity at J. C. Penney.  

CSN0108046

1994

 

TX0003824889

TX0003929012

TX0003895531

J. C. Penney Company, Inc.

  Focus 2000 : visions of diversity at J. C. Penney.  

CSN0108046

1993

 

TX0003824885

TX0003824886

TX0003824887

TX0003824888

J. C. Penney Company, Inc.

  1900—the year time changed / written & produced by Mary P. Manilla.    

PA0000125220

1978

J. C. Penney Company, Inc.

  Fashion comes to life.    

PA0000498103

1990

J. C. Penney Company, Inc.

  Jobs for Connecticut’s future / producers, Peter Foley, Margaret Gardiner, B.
L. Harman, Laura Shuler ; directed by Doug Snyder.    

PAu000831411

1986

J. C. Penney Company, Inc.

  Jobs for Connecticut’s future.    

PAu000831413

1986

J. C. Penney Company, Inc.

  Holiday I.    

PAu001694180

1992

J. C. Penney Company, Inc.

  Holiday II.    

PAu001694183

1992

J. C. Penney Company, Inc.

  Seven days.    

PAu001694187

1992

J. C. Penney Company, Inc.

  Decoration.    

PAu001694189

1992

J. C. Penney Company, Inc.

  Service.    

PAu001694190

1992

J. C. Penney Company, Inc.

  Running : getting started / written by Allen Selner [i.e. Allen J. Selner] ;
foreword by Bill Toomey for J. C. Penney ; [designed and illustrated by Ed
Tadiello].    

TX0000345271

1979

J. C. Penney Company, Inc.

  Let’s write well : memos & letters / by Louise Lytle Patterson.    

TX0000965543

1982

J. C. Penney Company, Inc.

  JC Penney general management position questionnaire.    

TX0001727407

1985

J. C. Penney Company, Inc.

  J. C. Penney Company, Inc., a century of timeless values / Vanessa Castagna.  
 

TX0005609330

2002

J. C. Penney Company, Inc.

  Runners clinic manual.    

TXu000027428

1979

J. C. Penney Company, Inc.

  JC Penney affirmative action program : equal employment opportunity.    

TXu000213033

1984

J. C. Penney Company, Inc.

  JC Penney retail/catalog packaging manual for import merchandise.    

TXu000289091

1987

J. C. Penney Company, Inc.

  Country borders.    

VAu000068800

1983

J. C. Penney, Inc.

  Advanced focus report generation.    

TX0002847950

1990



--------------------------------------------------------------------------------

Owner

 

Title

 

Copyright Serial No.

(“CSN”)

Serial Publication Year

 

Registration No.

J. C. Penney, Inc.

  Focus databases.    

TX0002847951

1990

J. C. Penney, Inc.

  Introduction to virtual machine (VM) and conversational monitor system (CMS)  
 

TX0002847952

1990

J. C. Penney, Inc.

  J. C. Penney microcomputer user guide.    

TX0002847953

1990

J. C. Penney, Inc.

  Beginning focus report generation DSS user support.    

TX0002847954

1990

J. C. Penney, Inc.

  PC DOS-advanced : student handbook.    

TX0002847955

1990

J. C. Penney Purchasing Corporation.

  Earring & 496 other titles.    

See titles and registration numbers on Appendix A

Assignment of Copyrights at V3608 D709 recorded 11/10/2011

J. C. Penney Company, Inc.,

  A Celebration of children / produced for J. C. Penney, Consumer Education
Department, by Stan Goldberg Associates, Inc. ; in cooperation with The First
All Children’s Theatre    

PA0000032003

1979

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1991

 

TX0003046738

TX0003035624

TX0003035625

TX0003068331

TX0003068330

TX0003232791

TX0003232790

TX0003232789

TX0003232788

TX0003245602

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1990

 

TX0002793117

TX0002911103

TX0002793116

TX0002872759

TX0002945046

TX0003186166

TX0002945045

TX0003046737

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1989

 

TX0002501888

TX0002708214

TX0002708215

TX0002708216

TX0002708217

TX0002708218

TX0002708219

TX0002708220

TX0002708221

TX0002708222

TX0002793119

TX0002793118

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1988

 

TX0002264536

TX0002371744

TX0002362543

TX0002501887

TX0002399581

TX0002435326

TX0002501889



--------------------------------------------------------------------------------

Owner

 

Title

 

Copyright Serial No.

(“CSN”)

Serial Publication Year

 

Registration No.

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1987

 

TX0002028632

TX0002056458

TX0002082349

TX0002131207

TX0002131286

TX0002226012

TX0002218269

J. C. Penney Company, Inc.

  JC Penney management report : a monthly newsletter to keep all Penney
management associates informed of current developments.  

CSN0003921

1986

 

TX0001784567

TX0001754274

TX0001791404

TX0001790818

TX0001817865

TX0001831476

TX0001871208

TX0001932229

TX0001975425

TX0001987458

TX0001979080

J. C. Penney Company, Inc.

  JC Penney today / [editor-in-chief, Robert M. Fisher ... et al.].  

CSN0025933

1980

 

TX0000411104

TX0000433112

TX0000496799

TX0000537505

J. C. Penney Company, Inc.

  Penney P A C report : a special suppl. to the J C Penney management report for
profit-sharing associates.  

CSN0060071

1988

 

TX0002371743

TX0002404470

J. C. Penney Company, Inc.

  Penney P A C report : a special suppl. to the J C Penney management report for
profit-sharing associates.  

CSN0060071

1986

 

TX0001789964

TX0001824948

J. C. Penney Company, Inc.

  Penney P A C report : a special suppl. to the J C Penney management report for
profit-sharing associates.  

CSN0060071

1985

 

TX0001561036

TX0001557130

TX0001598485

J. C. Penney Corporation, Inc.

  Clairboards: featuring Lizmap fall 87 sportswear.    

TX0002213969

1987

J.C. Penney Company, Inc.

  JC Penney forum / editor, Marilyn W. Norris, managing editor, Robert Cloud,
staff editor, Susan M. Levings  

CSN0053411

1984

 

TX0001307481

TX0001341896

TX0001381747

J.C. Penney Company, Inc.

  JC Penney forum / editor, Marilyn W. Norris, managing editor, Robert Cloud,
staff editor, Susan M. Levings  

CSN0053411

1983

 

TX0001247495

TX0001247496

TX0001247497

TX0001247492

TX0001247498

J.C. Penney Company, Inc.

  JC Penney forum / editor, Marilyn W. Norris, managing editor, Robert Cloud,
staff editor, Susan M. Levings  

CSN0053411

1982

 

TX0001247493

TX0001247494

J.C. Penney Company, Inc.

  Instant lessons  

CSN0053364

1984

 

TX0001307482

TX0001341897

TX0001381748

J.C. Penney Company, Inc.

  Instant lessons  

CSN0053364

1983

 

TX0001247500

TX0001247501

TX0001247502

TX0001247499

TX0001256678

J.C. Penney Company, Inc.

  Instant lessons  

CSN0053364

1982

 

TX0001256680

TX0001256679



--------------------------------------------------------------------------------

(B) Copyright Licenses

None.

 

(C) United States Issued Patents and Patent Applications

 

Patent

 

Application No.

Filing Date

 

Registration No.

Issue Date

 

Owner Name

HIGH EFFICIENCY OVEN AND METHOD OF USE

 

13366357

02/06/2012

 

8929724

01/06/2015

  J. C. Penney Purchasing Corporation

SMART FIXTURE

 

29359811

04/15/2010

 

D637594

05/10/2011

  J. C. Penney Corporation, Inc.

QUICK-DRY TEXTURED TOWEL

 

13172108

06/29/2011

 

8156967

04/17/2012

  J. C. Penney Purchasing Corporation (as successor to J. C. Penney Private
Brands, Inc.)1

 

(D) Patent Licenses

None.

 

(E) United States Registered Trademarks and Trademark Applications

 

Trademark

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

BOUTIQUE+

 

87001334

4/14/2016

(Pending ITU)

    J. C. Penney Purchasing Corporation

BOUTIQUE PLUS

 

86857525

12/22/2015

(Pending ITU)

    J. C. Penney Purchasing Corporation

PENNEY LANE

 

87001291

4/14/2016

(Pending ITU)

    J. C. Penney Corporation, Inc.

BELLE + SKY

 

86606302

4/22/2015

(Pending ITU)

    J. C. Penney Purchasing Corporation

 

1  Record ownership to be updated to reflect merger of J. C. Penney Private
Brands, Inc. into J. C. Penney Purchasing Corporation.



--------------------------------------------------------------------------------

Trademark

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

LOGO [g217423g22e22.jpg]  

86606602

4/22/2015

(Pending ITU)

    J. C. Penney Purchasing Corporation

STYLUS

 

86510380

1/21/2015

 

4833716

10/13/2015

  J. C. Penney Purchasing Corporation

SLEEP CHIC

 

86315616

6/20/2014

 

4832934

10/13/2015

  J. C. Penney Purchasing Corporation

JCPENNEY HOME

 

86511366

1/22/2015

 

4807704

9/8/2015

  J. C. Penney Purchasing Corporation

TOTAL GIRL

 

86575793

3/25/2015

 

4804215

9/1/2015

  J. C. Penney Purchasing Corporation LOGO [g217423g32t16.jpg]  

86511393

1/22/2015

 

4803616

9/1/2015

  J. C. Penney Purchasing Corporation

XERSION

 

86510885

1/22/2015

 

4803586

9/1/15

  J. C. Penney Purchasing Corporation LOGO [g217423g70e91.jpg]  

86510856

1/22/2015

 

4803584

9/1/2015

  J. C. Penney Purchasing Corporation

HOME EXPRESSIONS

 

86510824

1/22/2015

 

4803581

9/1/2015

  J. C. Penney Purchasing Corporation

MIXIT

 

86510777

1/22/2015

 

4803576

9/1/2015

  J. C. Penney Purchasing Corporation LOGO [g217423g27z09.jpg]  

86510399

1/21/2015

 

4803543

9/1/2015

  J. C. Penney Purchasing Corporation

FINDMORE

 

77925900

2/2/2010

 

3895342

12/21/2010

  J. C. Penney Corporation, Inc.

JCP

 

86714515

8/4/2015

 

4913488

3/8/2016

  J. C. Penney Corporation, Inc.

JOY OF GIVING

 

77847707

10/13/2009

 

3795765

6/1/2010

  J. C. Penney Corporation, Inc. LOGO [g217423g54b99.jpg]  

77894678

12/16/2009

 

4013113

8/16/2011

  J. C. Penney Purchasing Corporation

MONET

 

73300467

3/9/1981

 

1209655

9/21/1982

  J. C. Penney Purchasing Corporation LOGO [g217423g70v67.jpg]  

85171312

11/8/2010

 

4158540

6/12/2012

  J. C. Penney Corporation, Inc.

THE FOUNDRY BIG & TALL SUPPLY CO.

 

85171274

11/8/2010

 

4158539

6/12/2012

  J. C. Penney Corporation, Inc. LOGO [g217423g85n00.jpg]  

86714672

8/4/2015

 

4950072

5/3/2016

  J. C. Penney Corporation, Inc.

JC PENNEY

 

86714595

8/4/2015

 

4950072

5/3/2016

  J. C. Penney Corporation, Inc.



--------------------------------------------------------------------------------

Trademark

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

MONET

 

72109807

12/7/1960

 

0719979

8/15/1961

  J. C. Penney Purchasing Corporation

STAFFORD

 

73631706

11/21/1986

 

1502274

8/30/1988

  J. C. Penney Purchasing Corporation

I SAID YES

 

85105315

8/11/2010

 

4053862

11/8/2011

  J. C. Penney Purchasing Corporation LOGO [g217423g85x19.jpg]  

85105452

8/11/2010

 

4053863

11/8/2011

  J. C. Penney Purchasing Corporation

UPROAR

 

77963573

3/19/2010

 

4003383

7/26/2011

  J. C. Penney Purchasing Corporation

ONE KISS

 

77916638

1/21/2010

 

3986591

6/28/2011

  J. C. Penney Purchasing Corporation

ARTICLE 365

 

77904203

1/4/2010

 

3901866

1/4/2011

  J. C. Penney Purchasing Corporation LOGO [g217423g41g75.jpg]  

77904216

1/4/2010

 

3901867

1/4/2011

  J. C. Penney Purchasing Corporation

SHE SAID

 

77622498

11/26/2008

 

3854400

9/28/2010

  J. C. Penney Purchasing Corporation

TOWNCRAFT

 

72210343

1/21/1965

 

0797853

10/19/1965

  J. C. Penney Purchasing Corporation

AMBRIELLE

 

86575893

3/25/2015

 

4845282

11/3/2015

  J. C. Penney Purchasing Corporation. LOGO [g217423g49m79.jpg]  

77153785

4/11/2007

 

3868960

11/2/2010

  J. C. Penney Purchasing Corporation

FLIRTITUDE

 

86575821

3/25/2015

 

4808596

9/8/2015

  J. C. Penney Purchasing Corporation

A.N.A A NEW APPROACH

 

86575868

3/25/2015

 

4845279

11/3/2015

  J. C. Penney Purchasing Corporation

STAFFORD

 

73701325

12/16/1987

 

1510969

11/1/1988

  J. C. Penney Purchasing Corporation

ST. JOHN’S BAY

 

73636097

12/18/1986

 

1455438

9/1/1987

  J. C. Penney Purchasing Corporation

THE JCPENNEY TOWEL

 

73600741

5/27/1986

 

1421983

12/23/1986

  J. C. Penney Purchasing Corporation

STJOHN’SBAY

 

73706932

1/22/1988

 

1503930

9/13/1988

  J. C. Penney Purchasing Corporation

CITY STREETS

 

73462812

1/27/1984

 

1319486

2/12/1985

  J. C. Penney Purchasing Corporation

OKIE-DOKIE

 

73541031

6/3/1985

 

1402245

7/22/1986

  J. C. Penney Purchasing Corporation

TOWNCRAFT

 

71247084

4/7/1927

 

0231906

8/30/1927

  J. C. Penney Purchasing Corporation

THE ORIGINAL ARIZONA JEAN COMPANY

 

74681437

5/30/1995

 

1978252

6/4/1996

  J. C. Penney Purchasing Corporation

PRO-TEC-SUN

 

77861171

10/30/2009

 

3998879

7/19/2011

  J. C. Penney Purchasing Corporation

LISETTE

 

75323165

7/11/1997

 

2197706

10/20/1998

  J. C. Penney Purchasing Corporation



--------------------------------------------------------------------------------

Trademark

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

BRIGHT FUTURE

 

75320236

7/7/1997

 

2195308

13-Oct-1998

  J. C. Penney Purchasing Corporation

WORTHINGTON

 

73646168

2/24/1987

 

1486179

4/26/1988

  J. C. Penney Purchasing Corporation

UNDERSCORE

 

73632087

11/24/1986

 

1449840

7/28/1987

  J. C. Penney Purchasing Corporation

OKIE-DOKIE

 

75327048

7/18/1997

 

2195381

10/13/1998

  J. C. Penney Purchasing Corporation

GREAT CONNECTIONS

 

73449355

10/24/1983

 

1298926

10/2/1984

  J. C. Penney Purchasing Corporation

BIG MAC

 

72243012

4/8/1966

 

0824962

2/28/1967

  J. C. Penney Purchasing Corporation LOGO [g217423g81e17.jpg]  

77768259

6/25/2009

 

3786962

5/11/2010

  J. C. Penney Purchasing Corporation LOGO [g217423g81e17.jpg]  

77767901

6/25/2009

 

3783673

5/4/2010

  J. C. Penney Purchasing Corporation LOGO [g217423g81e17.jpg]  

77768833

6/26/2009

 

3786966

5/11/2010

  J. C. Penney Purchasing Corporation LOGO [g217423g22w46.jpg]  

77506527

6/24/2008

 

3758460

3/9/2010

  J. C. Penney Purchasing Corporation

LIZ CLAIBORNE NEW YORK

 

77981858

8/19/2008

 

3999161

7/19/2011

  J. C. Penney Purchasing Corporation

CLAIBORNE

 

73600946

5/27/1986

 

1480350

3/15/1988

  J. C. Penney Purchasing Corporation

CLAIBORNE

 

73771324

12/23/1988

 

1554507

9/5/1989

  J. C. Penney Purchasing Corporation

CLAIBORNE

 

74062991

5/29/1990

 

1653728

8/13/1991

  J. C. Penney Purchasing Corporation

CLAIBORNE Bottle Design

 

73837071

11/1/1989

 

1611814

9/4/1990

  J. C. Penney Purchasing Corporation

CLAIBORNE SPORT

 

75234374

1/31/1997

 

2191453

9/22/1998

  J. C. Penney Purchasing Corporation

Cosmetic Triangle Logo (Red, Blue and Yellow)

 

73607982

7/7/1986

 

1450271

8/4/1987

  J. C. Penney Purchasing Corporation

ELISABETH

 

75035736

12/22/1995

 

2128086

1/13/1998

  J. C. Penney Purchasing Corporation

LC Square Logo

 

77910237

1/12/2010

 

4080583

1/3/2012

  J. C. Penney Purchasing Corporation

LC Square Logo

 

77910210

1/12/2010

 

4080582

1/3/2012

  J. C. Penney Purchasing Corporation

LC Square Logo

 

77910193

1/12/2010

 

4080581

1/3/2012

  J. C. Penney Purchasing Corporation

LIZ CLAIBORNE

 

73574821

12/23/1985

 

1422446

12/30/1986

  J. C. Penney Purchasing Corporation

LIZ CLAIBORNE

 

73241762

12/6/1979

 

1167434

9/1/1981

  J. C. Penney Purchasing Corporation



--------------------------------------------------------------------------------

Trademark

 

Application No.

Application Date

 

Registration No.

Registration Date

 

Owner Name

LIZ CLAIBORNE

 

75298341

5/27/1997

 

2202253

11/3/1998

  J. C. Penney Purchasing Corporation

LIZ CLAIBORNE

 

73741678

7/22/1988

 

1529086

3/7/1989

  J. C. Penney Purchasing Corporation

LIZ CLAIBORNE

 

74471255

12/20/1993

 

2010455

10/22/1996

  J. C. Penney Purchasing Corporation

LIZ CLAIBORNE

 

75975430

11/15/1993

 

2131395

1/20/1998

  J. C. Penney Purchasing Corporation

LIZ CLAIBORNE

 

73588531

3/17/1986

 

1442825

6/16/1987

  J. C. Penney Purchasing Corporation

LIZGOLF

 

75256491

5/13/1997

 

2132747

1/27/1998

  J. C. Penney Purchasing Corporation

LIZWEAR

 

78419600

5/17/2004

 

3059604

2/14/2006

  J. C. Penney Purchasing Corporation

Triangular Bottle Design

 

73707097

1/22/1988

 

1507695

10/11/1988

  J. C. Penney Purchasing Corporation

GET YOUR PENNEY’S WORTH

 

86804119

10/29/2015

(Pending ITU)

    J. C. Penney Corporation, Inc.

DISCOVER THE REAL SECRET

 

85104972

8/11/2010

 

4037300

10/11/2011

  J. C. Penney Corporation, Inc.

NEW LOOK. NEW DAY. WHO KNEW.

 

77942685

2/23/2010

 

3895410

12/21/2010

  J. C. Penney Corporation, Inc.

TOWNCRAFT

 

73573635

12/16/1985

 

1404163

8/5/1986

  J. C. Penney Purchasing Corporation

LIZ CLAIBORNE

 

73461219

1/16/1984

 

1317038

1/29/1985

  J. C. Penney Purchasing Corporation

LIZ CLAIBORNE

 

85341825

6/9/2011

 

4063464

11/29/2011

  J. C. Penney Purchasing Corporation

LIZWEAR

 

73505162

10/22/1984

 

1346383

7/2/1985

  J. C. Penney Purchasing Corporation

LIZ SPORT

 

73530271

4/2/1985

 

1371423

11/19/1985

  J. C. Penney Purchasing Corporation

Triangular Bottle Design

 

73707096

1/22/1988

 

1533845

4/11/1989

  J. C. Penney Purchasing Corporation

 

(F) Trademark Licenses

 

Licensor

  

Licensee

  

Marks Licensed

  

Type of License

Liz Claiborne, Inc., Liz Claiborne Cosmetics, Inc., L.C. Licensing, Inc., Juicy
Couture, Inc. and Lucky Brand Dungarees, Inc. (collectively,    Elizabeth Arden,
Inc. (“Licensee”)    The term “Licensed Marks” means LIZ CLAIBORNE, LIZ
CLAIBORNE NEW YORK, CLAIBORNE, and LIZ (“Liz Stand-Alone Marks”), Liz
Combination Marks (Marks incorporating a Liz Stand-Alone Mark with a Non-Liz
Mark (e.g. CURVE, BORA BORA, MAMBO etc.) and   

Licensor grants to Licensee an exclusive, royalty-bearing license to use the
Licensed Marks to manufacture, market, advertise, promote, sell and distribute
the licensed products to all accounts where prestige fragrance products are sold
worldwide.

 

Notwithstanding anything to the contrary Licensor grants to Licensee an
exclusive,



--------------------------------------------------------------------------------

Licensor

  

Licensee

  

Marks Licensed

  

Type of License

“Licensor”)*       Juicy Couture, Kate Spade and other marks not involved in the
contemplated transaction    fully-paid, royalty-free license to use the Liz
Combination Marks to manufacture, market, advertise, promote, sell and
distribute Licensed Products bearing the Liz Combination Marks (but not Licensed
Marks without the Non-Liz Marks) to all accounts where prestige fragrances are
sold worldwide. L.C. Licensing, Inc.*    The Levy Group   

(1) Liz Claiborne

(2) Elisabeth

(3) Claiborne (each of (1), (2), and (3) in a certain type style and typeface)

(4) Crazy Horse

(5) First Issue

(6) Liz Sport

(7) Liz Claiborne Woman

(8) Composites for Claiborne

(9) Axcess

(10) Sudio by Liz Claiborne

(11) Liz Claiborne Lizwear

(12) Studio – A Claiborne Company

(13) Composites by Liz Claiborne

(14) Composites – A Claiborne Company

(15) Classics by Liz Claiborne

(16) Classics – A Claiborne Company

   Exclusive license to use each licensed mark (other than Elisabeth and Liz
Claiborne Woman) as a trademark in connection with the manufacture, advertising,
merchandising, promotion, sale and distribution to the trade. Liz Claiborne,
Inc. (“Company”)*    QVC    LIZ CLAIBORNE NEW YORK (the “Mark”)    Company
grants to QVC during the term, both exclusive and non-exclusive licenses in
various territories to promote certain identified products using the Mark J. C.
Penney Purchasing Corporation    Safilo, USA   

Liz Claiborne

Claiborne

   Exclusive license to use each licensed mark in the territory as trademarks in
connection with the manufacture, advertising, merchandising, promotion, sale and
distribution of approved LC merchandise to approved customers J. C. Penney
Corporation, Inc. (“Purchaser”)    Liz Claiborne, Inc. (“Seller”)   

Liz Claiborne New York

LCNY

   Purchaser grants to Seller a royalty free reverse license with respect to
certain acquired trademarks, as part of the acquisition.

 

* J. C. Penney Corporation acquired the Trademarks referred to herein subject to
the Trademark licenses referred to herein, which are continuing pursuant to the
terms of the underlying license agreements.



--------------------------------------------------------------------------------

(G) Trade Secret Licenses

None.



--------------------------------------------------------------------------------

APPENDIX A

 

001 Earring. Style no 9920. VA000063448.

002 Optimal earring: no 05005. VA0000234622.

003 Optimal necklace: no 08050. VA0000234621.

004 Harp pin with rhinestones: no 47686-G/CRY. VA0000757611.

005 Christmas tree pin: no 47412. VA0000825387.

006 Christmas tree pin with rhinestones: 47412-GCRY. VA0000764458.

007 Flower swirl pin with rhinestones in center: 47418-G/CRY. VA0000757612.

008 Snowflake pin with rhinestones: no 47414-G/CRY. VA0000757610.

009 14K earwire: no 38046. VA0000825395.

010 14K gold filled earwires: no 45370. VA0000867887.

011 14K gold filled earwires: no 45651. VA0000867888.

012 14K gold filled earwires: no 92839. VA0000867894.

013 14K gold filled earwires: no 93658. VA0000867896.

014 14K gold posts: no 65844. VA0000858780.

015 34882. VA0000825327.

016 36697. VA0000825321.

017 36766. VA0000825322.

018 37191. VA0000825363.

019 45165. VA0000867947.

020 45360. VA0000867923.

021 45409PE. VA0000878073.

022 45840. VA0000878071.

023 45843. VA0000878070.

024 45854. VA0000867585.

025 45855. VA0000867906.

026 45856. VA0000867587.

027 45857. VA0000867586.

028 45860. VA0000867865.

029 45861. VA0000867956.

030 45862. VA0000867588.

031 45866. VA0000867922.

032 45869. VA0000867907.

033 45882. VA0000867898.

034 45886. VA0000867867.

035 45892. VA0000867921.

036 45893. VA0000867948.

037 45894. VA0000867869.

038 45897. VA0000867920.

039 45898. VA0000867955.

040 45902. VA0000878083.

041 45905. VA0000867895.

042 46165. VA0000878077.

043 46242. VA0000878072.

044 49386. VA0000878084.

045 Bracelet: no 36186. VA0000842970.

046 Bracelet: no 37179. VA0000842919.

047 Bracelet: no 37578. VA0000843077.

048 Bracelet: no 39944. VA0000858778.

049 Bracelet: no 44273. VA0000842981.

050 Bracelet: no 44761. VA0000858785.

051 Bracelet: no 45393. VA0000842987.

052 Bracelet: no 45394. VA0000843107.



--------------------------------------------------------------------------------

053 Bracelet: no 45580. VA0000842855.

054 Bracelet: no 45596. VA0000842853.

055 Bracelet: no 65064. VA0000842980.

056 Bracelet: no 65183. VA0000843101.

057 Bracelet: no 65259. VA0000842969.

058 Bracelet: no 65260. VA0000842893.

059 Bracelet: no 65261. VA0000842922.

060 Bracelet: no 65395. VA0000858763.

061 Bracelet: no 66258. VA0000843096.

062 Bracelet: no 92626. VA0000843085.

063 Bracelet: no 92632. VA0000843076.

064 Bracelet: style no 37562. VA0000842996.

065 Bracelet: style no 65196. VA0000843084.

066 Charm: style no 45863. VA0000867910.

067 Charms: style no 45852. VA0000867957.

068 Charms: style no 45858. VA0000867945.

069 Charms: style no 45879. VA0000867946.

070 Charms: style no 45895. VA0000867584.

071 Charms: style no 45896. VA0000867583.

072 Charms: style no 45904. VA0000867873.

073 Clip earring: no 41599. VA0000825388.

074 Clip earring: no 41655. VA0000843087.

075 Clip earring: no 41919. VA0000842844.

076 Clip earring: no 45379. VA0000842858.

077 Clip earring: no 45381. VA0000842907.

078 Clip earring: no 45415. VA0000842912.

079 Clip earring: no 45416. VA0000842983.

080 Clip earring: no 45635. VA0000842918.

081 Clip earring: no 45658. VA0000842854.

082 Clip earring: no 45724. VA0000842992.

083 Clip earring: no 65284. VA0000842917.

084 Clip earring: no 66279. VA0000842840.

085 Clip earring: no 66280. VA0000842998.

086 Clip earring: style no 45401. VA0000843090.

087 Clip earring: style no 45402. VA0000842847.

088 Clip earring: style no 45411. VA0000842900.

089 Clip earring: style no 45412. VA0000842904.

090 Clip earring: style no 46395. VA0000878092.

091 Clip earring: style no 45633. VA0000842994.

092 Clips: no 92675. VA0000867952.

093 Clips: no 93385. VA0000867893.

094 Clips: no 93692. VA0000867897.

095 Comfort clips: no 64340. VA0000867890.

096 Earwires: no 44768. VA0000843089.

097 Earwires: no 45371. VA0000842841.

098 Earwires: no 41917. VA0000842843.

099 Earwires: no 45404. VA0000842903.

100 Earwires: no 45406. VA0000842842.

101 Earwires: no 65070. VA0000843088.

102 Earwires: no 65073. VA0000843073.

103 Luxury clips: no 45673. VA0000867954.

104 Luxury clips: no 45677. VA0000867915.

105 Monet 96’ holiday box. VA0000880959.

106 Monet clip earrings. VA0000825362.

107 Necklace: no 37142. VA0000842891.



--------------------------------------------------------------------------------

108 Necklace: no 37148. VA0000842964.

109 Necklace: no 39919. VA0000858790.

110 Necklace: no 44242. VA0000842978.

111 Necklace: no 44754. VA0000843104.

112 Necklace: no 45345. VA0000842927.

113 Necklace: no 45346. VA0000843093.

114 Necklace: no 45348. VA0000842995.

115 Necklace: no 45349. VA0000842908.

116 Necklace: no 45351. VA0000842859.

117 Necklace: no 45353. VA0000842846.

118 Necklace: no 45356. VA0000842857.

119 Necklace: no 45357. VA0000842860.

120 Necklace: no 45382. VA0000843852.

121 Necklace: no 45383. VA0000842845.

122 Necklace: no 45383. VA0000842861.

123 Necklace: no 45384. VA0000842979.

124 Necklace: no 45392. VA0000842967.

125 Necklace: no 45616. VA0000843098.

126 Necklace: no 45618. VA0000842856.

127 Necklace: no 45638. VA0000842993.

128 Necklace: no 45639. VA0000842988.

129 Necklace: no 48048. VA0000907477.

130 Necklace: no 48104. VA0000907476.

131 Necklace: no 48123. VA0000907479.

132 Necklace: no 48181. VA0000907478.

133 Necklace: no 65052. VA0000842982.

134 Necklace: no 65055. VA0000842925.

135 Necklace: no 65058. VA0000842924.

136 Necklace: no 65250. VA0000842911.

137 Necklace: no 65258. VA0000843106.

138 Necklace: no 66249. VA0000842895.

139 Necklace: no 66250. VA0000843086.

140 Necklace: no 66251. VA0000842894.

141 Necklace: no 66252. VA0000843079.

142 Necklace: no 92500. VA0000842973.

143 Necklace: no 92600. VA0000842984.

144 Necklace: no 92606. VA0000842921.

145 Necklace: no 92612. VA0000842928.

146 Necklace: style no 44755. VA0000878088.

147 Necklace: style no 45385. VA0000842848.

148 Necklace: style no 45389. VA0000842965.

149 Necklace: style no 45619. VA0000842961.

150 Necklace: style no 45621. VA0000842976.

151 No 34367. VA0000825326.

152 No 34758. VA0000825354.

153 No 34889. VA0000825355.

154 No 35631. VA0000825324.

155 No 35635. VA0000825369.

156 No 35642. VA0000825325.

157 No 36180. VA0000825366.

158 No 36193. VA0000825353.

159 No 36531. VA0000825337.

160 No 36538. VA0000825329.

161 No 36642. VA0000825336.

162 No 36660. VA0000825323.



--------------------------------------------------------------------------------

163 No 36679. VA0000825367.

164 No 36694. VA0000825365.

165 No 36694. VA0000825317.

166 No 36696. VA0000825340.

167 No 36703. VA0000825314.

168 No 36704. VA0000825319.

169 No 36708. VA0000825318.

170 No 36710. VA0000825338.

171 No 36747. VA0000825315.

172 No 36762. VA0000825313.

173 No 36773. VA0000825316.

174 No 36777. VA0000825320.

175 No 37141. VA0000825364.

176 No 37146. VA0000825368.

177 No 37561. VA0000825345.

178 No 37574. VA0000825335.

179 No 37579. VA0000825346.

180 No 37964. VA0000825374.

181 No 37965. VA0000825349.

182 No 37967. VA0000825356.

183 No 37968. VA0000825351.

184 No 37969. VA0000825373.

185 No 37973. VA0000825376.

186 No 37975. VA0000825352.

187 No 38007. VA0000825375.

188 No 38045. VA0000825359.

189 No 38048. VA0000825361.

190 No 38053. VA0000825360.

191 No 38434. VA0000825378.

192 No 38434. VA0000825378.

193 No 39527. VA0000825384.

194 No 39600. VA0000858779.

195 No 39602. VA0000858809.

196 No 39603. VA0000858827.

197 No 39604. VA0000858839.

198 No 39606. VA0000825380.

199 No 39920. VA0000858757.

200 No 39925. VA0000858765.

201 No 39927. VA0000858801.

202 No 39936. VA0000858833.

203 No 39938. VA0000858755.

204 No 39954. VA0000858811.

205 No 39999. VA0000825382.

206 No 41577. VA0000825377.

207 No 41600. VA0000858840.

208 No 41648. VA0000825383.

209 No 41745. VA0000858802.

210 No 41826. VA0000858804.

211 No 41916. VA0000825381.

212 No 44246. VA0000858775.

213 No 44247. VA0000858805.

214 No 44292. VA0000858813.

215 No 44338. VA0000858808.

216 No 44340. VA0000858756.

217 No 44360. VA0000858814.



--------------------------------------------------------------------------------

218 No 44376. VA0000858803.

219 No 44424. VA0000858760.

220 No 44629. VA0000825312.

221 No 44689. VA0000825344.

222 No 44700. VA0000825342.

223 No 44705. VA0000825358.

224 No 44748. VA0000858838.

225 No 44752. VA0000825370.

226 No 44754. VA0000858752.

227 No 44759. VA0000858841.

228 No 44763. VA0000858789.

229 No 44764. VA0000858842.

230 No 44771. VA0000858843.

231 No 44778. VA0000858754.

232 No 44784. VA0000858835.

233 No 44785. VA0000858831.

234 No 44835. VA0000867908.

235 No 44844. VA0000858819.

236 No 44845. VA0000858847.

237 No 44847. VA0000858786.

238 No 44848. VA0000858766.

239 No 45215. VA0000858788.

240 No 45283. VA0000858753.

241 No 45305. VA0000825343.

242 No 45344. VA0000858816.

243 No 45358. VA0000867918.

244 No 45359. VA0000867881.

245 No 45361. VA0000867837.

246 No 45362. VA0000867879.

247 No 45363. VA0000867592.

248 No 45364. VA0000867591.

249 No 45365. VA0000867878.

250 No 45366. VA0000867868.

251 No 45367. VA0000867839.

252 No 45369. VA0000867875.

253 No 45374. VA0000867582.

254 No 45375. VA0000867880.

255 No 45376. VA0000867876.

256 No 45377. VA0000867838.

257 No 45378. VA0000867593.

258 No 45380. VA0000867874.

259 No 45418. VA0000867849.

260 No 45422. VA0000867886.

261 No 45423. VA0000867848.

262 No 45427. VA0000867850.

263 No 45428. VA0000867843.

264 No 45435. VA0000867842.

265 No 45433. VA0000867913.

266 No 45434. VA0000867844.

267 No 45437. VA0000867589.

268 No 45579. VA0000867903.

269 No 45590. VA0000867914.

270 No 45624. VA0000848334.

271 No 45652. VA0000867851.

272 No 45670. VA0000867949.



--------------------------------------------------------------------------------

273 No 45674. VA0000867950.

274 No 45867. VA0000867863.

275 No 45903. VA0000867861.

276 No 46167. VA0000867862.

277 No 64794. VA0000825331.

278 No 64798. VA0000825328.

279 No 64800. VA0000825333.

280 No 64801. VA0000825347.

281 No 64802. VA0000825332.

282 No 64803. VA0000825330.

283 No 64804. VA0000858758.

284 No 64808. VA0000825334.

285 No 65062. VA0000848333.

286 No 65197. VA0000825341.

287 No 65251. VA0000825357.

288 No 65380. VA0000858782.

289 No 65381. VA0000858821.

290 No 65388. VA0000858815.

291 No 65396. VA0000858849.

292 No 65400. VA0000858787.

293 No 65408. VA0000858825.

294 No 65414. VA0000858846.

295 No 65414. VA0000858823.

296 No 65448. VA0000858768.

297 No 65450. VA0000858783.

298 No 65452. VA0000858818.

299 No 65681. VA0000858824.

300 No 65753. VA0000858777.

301 No 65754. VA0000858806.

302 No 65755. VA0000858817.

303 No 65760. VA0000858836.

304 No 65762. VA0000858751.

305 No 65772. VA0000858812.

306 No 65773. VA0000858764.

307 No 65774. VA0000858851.

308 No 65776. VA0001018786.

309 No 65778. VA0000858769.

310 No 65779. VA0000858810.

311 No 65780. VA0000858822.

312 No 65782. VA0000858781.

313 No 65785. VA0000858807.

314 No 65787. VA0000858770.

315 No 65788. VA0000858776.

316 No 65789. VA0000858830.

317 No 65790. VA0000858837.

318 No 65830. VA0000858828.

319 No 65846. VA0000858829.

320 No 65847. VA0000858850.

321 No 65873. VA0000858784.

322 No 65874. VA0000867859.

323 No 65878. VA0000858845.

324 No 65879. VA0000858820.

325 No 65913. VA0000825372.

326 No 65914. VA0000825371.

327 No 66021. VA0000858852.



--------------------------------------------------------------------------------

328 No 66026. VA0000858774.

329 No 66027. VA0000858826.

330 No 66028. VA0000858848.

331 No 66030. VA0000867912.

332 No 66031. VA0000858773.

333 No 66032. VA0000858844.

334 No 66033. VA0000858834.

335 No 66034. VA0000867872.

336 No 66045. VA0000858771.

337 No 66067. VA0000867866.

338 No 66069. VA0000867889.

339 No 66072. VA0000867961.

340 No 66073. VA0000867902.

341 No 92120. VA0000825385.

342 No 92130. VA0000825386.

343 No 92598. VA0000867835.

344 No 92604. VA0000867856.

345 No 92614. VA0000867857.

346 No 92616. VA0000867884.

347 No 92647. VA0000867882.

348 No 92649. VA0000867594.

349 No 92659. VA0000867845.

350 No 92677. VA0000867951.

351 No 92679. VA0000867891.

352 No 92691. VA0000867841.

353 No 92697. VA0000867871.

354 No 92705. VA0000867870.

355 No 92707. VA0000867853.

356 No 92709. VA0000867883.

357 No 92713. VA0000867858.

358 No 92717. VA0000867840.

359 No 92829. VA0000867846.

360 No 92835. VA0000867924.

361 No 92849. VA0000867854.

362 No 92851. VA0000867855.

363 No 92855. VA0000867860.

364 No 92865. VA0000867885.

365 No 93113. VA0000867836.

366 No 93141. VA0000867917.

367 No 93173. VA0000867909.

368 No 93253. VA0000867959.

369 No 93263. VA0000867579.

370 No 93281. VA0000867577.

371 No 93285. VA0000867578.

372 No 93289. VA0000867899.

373 No 93327. VA0000867580.

374 No 93331. VA0000867892.

375 No 93652. VA0000867864.

376 No 93678. VA0000867852.

377 No 93811. VA0000867847.

378 Pierced earring: no 34365. VA0000842991.

379 Pierced earring: no 37193. VA0000843069.

380 Pierced earring: no 41578. VA0000843082.

381 Pierced earring: no 41635. VA0000843105.

382 Pierced earring: no 41696. VA0000842986.



--------------------------------------------------------------------------------

383 Pierced earring: no 41744. VA0000825393.

384 Pierced earring: no 45350. VA0000843081.

385 Pierced earring: no 45372. VA0000842906.

386 Pierced earring: no 45407. VA0000842959.

387 Pierced earring: no 45408. VA0000842901.

388 Pierced earring: no 45630. VA0000842909.

389 Pierced earring: no 45654. VA0000842905.

390 Pierced earring: no 45684. VA0000842997.

391 Pierced earring: no 48209. VA0000907475.

392 Pierced earring: no 49026. VA0000907480.

393 Pierced earring: no 65074. VA0000842914.

394 Pierced earring: no 65274. VA0000843074.

395 Pierced earring: no 92524. VA0000842916.

396 Pierced earring: no 92671. VA0000843094.

397 Pierced earring: no 93381. VA0000843071.

398 Pierced earring: no 93855. VA0000842926.

399 Pierced earring: style no 45399. VA0000842962.

400 Pierced earring: style no 45400. VA0000842897.

401 Pierced earring: style no 45403. VA0000842898.

402 Pierced earring: style no 45405. VA0000842902.

403 Pierced earring: style no 45413. VA0000842896.

404 Pierced earring: style no 45414. VA0000842899.

405 Pierced earring: style no 45628. VA0000842966.

406 Pierced earring: style no 45629. VA0000842989.

407 Pierced earring: style no 45632. VA0000842977.

408 Pierced earring: style no 45688. VA0000842985.

409 Pierced earring: style no 45692. VA0000842971.

410 Pierced earring: style no 66263. VA0000842849.

411 Pierced earring: style no 66275. VA0000842892.

412 Pin: no 34790. VA0000842850.

413 Pin: no 37184. VA0000842972.

414 Pin: no 37966. VA0000825392.

415 Pin: no 38008. VA0000825394.

416 Pin: no 39987. VA0000943103.

417 Pin: no 39988. VA0000858761.

418 Pin: no 39995. VA0000843083.

419 Pin: no 39998. VA0000858762.

420 Pin: no 45329. VA0000867916.

421 Pin: no 45396. VA0000843108.

422 Pin: no 45419. VA0000867904.

423 Pin: no 45420. VA0000867911.

424 Pin: no 45426. VA0000867901.

425 Pin: no 45429. VA0000867905.

426 Pin: no 45435. VA0000867900.

427 Pin: no 64799. VA0000842839.

428 Pin: no 65067. VA0000842923.

429 Pin: no 65068. VA0000842960.

430 Pin: no 65262. VA0000842963.

431 Pin: no 65263. VA0000842851.

432 Pin: no 65264. VA0000842968.

433 Pin: no 65399. VA0000842975.

434 Pin: no 65680. VA0000843070.

435 Pin: no 65777. VA0000843075.

436 Pin: no 65783. VA0000842929.

437 Pin: no 66260. VA0000843099.



--------------------------------------------------------------------------------

438 Pin: no 66262. VA0000843078.

439 Pin: no 92638. VA0000842920.

440 Pin: no 92640. VA0000842910.

441 Pin: no 92642. VA0000843102.

442 Pin: no 92687. VA0000843100.

443 Pin: no 92693. VA0000842930.

444 Pin: no 92699. VA0000843080.

445 Pin: no 92711. VA0000842913.

446 Pin: no 93175. VA0000842974.

447 Pin: no 93287. VA0000867590.

448 Pin: no 93624. VA0000867919.

449 Pin: style no 34793. VA0000843072.

450 Pin: style no 45388. VA0000842915.

451 Pin: style no 45397. VA0000842990.

452 Pin: style no 45398. VA0000843091.

453 Pin: style no 45425. VA0000843092.

454 Pin: style no 45625. VA0000843095.

455 Pin: style no 92719. VA0000843097.

456 Sterling silver bracelet: style no 36671. VA0000825391.

457 Sterling silver clip earring: no 36765. VA0000825390.

458 Sterling silver pierced earring: no 36776. VA0000825389.

459 Style no 46241. VA0000878086.

460 Surgical steel earwires: no 41905. VA0000858767.

461 Surgical steel earwires: no 41907. VA0000858759.

462 Surgical steel earwires: no 41915. VA0000858772.

463 Surgical steel earwires: no 93293. VA0000867960.

464 Surgical steel eyewires: no 44726. VA0000825379.

465 Surgical steel posts: no 44773. VA0000858832.

466 Surgical steel posts: no 45368. VA0000867958.

467 Surgical steel posts: no 92644. VA0000867953.

468 Surgical steel posts: no 93301. VA0000867576.

469 Surgical steel posts: no 93305. VA0000867581.

470 Surgical steel posts: no 93674. VA0000867877.

471 47166. VA0000878082.

472 47253. vA0000878076.

473 47977BRAC. VA0000878075.

474 48320PE. VA0000878078.

475 49391. VA0000878069.

476 49393. VA0000878074.

477 49405. VA0000878081.

478 49414. VA0000878079.

479 49460, 14KPE. VA0000878080.

480 49465, 14KPE. va0000878085.

481 Charm: no 46166. VA0000878093.

482 Clip earring: style no 46403. VA0000878091.

483 Clip earring: style no 49368. VA0000878094.

484 Monet 96’ Mother’s Day box. VA0000880961.

485 Monet ‘97 national box. VA0000880957.

486 Necklace: style no 46390. VA0000878089.

487 Necklace: style no 48187. VA0000878087.

488 Necklace: style no 49534.

489 Pierced earring: style no 46409. VA0000878090.

490 Pin: style no 49403. VA0000878095.

491 23798. VA0001011016.

492 29141. VA0001011017.



--------------------------------------------------------------------------------

493 29142. VA0001011016.

494 29143. VA0001011019.

495 29144. VA0001011020.

496 29145. VA0001011021.

497 29146. VA0001011022.



--------------------------------------------------------------------------------

II. COMMERCIAL TORT CLAIMS

Description of Commercial Tort Claim

Claim of J. C. Penney Properties, Inc. against Hiram, LLC, the property owner, a
professional engineering firm and the general contractors, in an amount between
$1,000,000 and $2,000,000 for professional negligence that resulted in a store
flood. The claim amount will represent the uninsured loss that is J. C. Penney
Properties, Inc.’s deductible under their insurance.

III. RESERVED.



--------------------------------------------------------------------------------

  

SCHEDULE 5.4 TO

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

FINANCING STATEMENTS:   

Grantor

        

Filing Jurisdiction(s)

J. C. Penney Company, Inc.       Delaware J. C. Penney Corporation, Inc.      
Delaware J. C. Penney Purchasing Corporation       New York JCP Real Estate
Holdings, Inc.       Delaware J. C. Penney Properties, Inc.       Delaware



--------------------------------------------------------------------------------

     

SCHEDULE 5.5 TO

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

(see attached)



--------------------------------------------------------------------------------

Equipment

Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

1    MAIN STORE    722 J.C. PENNEY DRIVE    KEMMERER    WY 4    MAIN STORE   
990 22ND AVE S    BROOKINGS    SD 5    MAIN STORE    9501 ARLINGTON EXPY STE 105
   JACKSONVILLE    FL 7    MAIN STORE    PO BOX 7126    AUBURN    NY 12    MAIN
STORE    78 E MAIN ST    PRICE    UT 16    MAIN STORE    1170 CENTRAL AVE   
DUNKIRK    NY 17    MAIN STORE    1425 S SANTA FE AVE    CHANUTE    KS 26   
MAIN STORE    124 S MAIN ST    PENDLETON    OR 27    MAIN STORE    12300 SE 82ND
AVE    PORTLAND    OR 30    MAIN STORE    14301 BURNHAVEN DR    BURNSVILLE    MN
43    MAIN STORE    621 MAIN ST    ALAMOSA    CO 44    MAIN STORE    3542 S
MARYLAND PKWY    LAS VEGAS    NV 46    MAIN STORE    701 RICHMOND RD    RICHMOND
HEIGHTS    OH 52    MAIN STORE    321 MAIN ST    FORT MORGAN    CO 55    MAIN
STORE    4600 S MEDFORD DR STE 2000    LUFKIN    TX 56    MAIN STORE    413
DAKOTA AVE    WAHPETON    ND 58    MAIN STORE    2050 PONCE BY PASS STE 200   
PONCE    PR 63    MAIN STORE    212 E 2ND ST    THE DALLES    OR 65    MAIN
STORE    1309 ADAMS AVE    LA GRANDE    OR 67    MAIN STORE    500 LEHIGH VALLEY
MALL    WHITEHALL    PA 89    MAIN STORE    2321 DAVE LYLE BLVD    ROCK HILL   
SC 90    HOME STORE    4861 NORTH STONE    TUCSON    AZ 90    MAIN STORE    4530
N ORACLE RD    TUCSON    AZ 99    MAIN STORE    300 CROSS CREEK MALL MORGANTOWN
RD AND 401 BY-PASS    FAYETTEVILLE    NC 102    MAIN STORE    9801 CORTANA PL   
BATON ROUGE    LA 104    MAIN STORE    201-209 WEST C ST    MCCOOK    NE 106   
MAIN STORE    401 NE NORTHGATE WAY STE 475    SEATTLE    WA 109    ADDITIONAL
SPACE    1330 DUANE STREET    ASTORIA    OR 109    MAIN STORE    1343 COMMERCIAL
ST    ASTORIA    OR 113    MAIN STORE    PO BOX 668    WILLISTON    ND 116   
MAIN STORE    81 ROCKINGHAM PARK BLVD    SALEM    NH 120    MAIN STORE    301
WYOMING BLVD SE    CASPER    WY 129    MAIN STORE    600 S CARPENTER AVE   
KINGSFORD    MI 130    MAIN STORE    601-635 HARRY L DR STE 99    JOHNSON CITY
   NY 133    MAIN STORE    25 LILAC MALL (RT 125)    ROCHESTER    NH 135    MAIN
STORE    344 V BUCKLAND HLS DR STE 7000    MANCHESTER    CT 141    MAIN STORE   
1207 N COMMERCE    ARDMORE    OK 152    MAIN STORE    4835 PROMENADE PKWY   
BESSEMER    AL 157    MAIN STORE    2180 S GILBERT RD    CHANDLER    AZ 161   
MAIN STORE    5043 JIMMY LEE SMITH PKWY    HIRAM    GA 162    MAIN STORE    90 E
LOCUST ST    CANTON    IL 163    MAIN STORE    800 FOXCROFT AVE STE 800   
MARTINSBURG    WV 168    MAIN STORE    300 MONTGOMERY MALL    NORTH WALES    PA
170    MAIN STORE    720 N 12TH ST (US 641)    MURRAY    KY 171    MAIN STORE   
10225 77TH ST    PLEASANT PRAIRIE    WI 174    LICENSE AGREEMENT    901 AVE OF
THE AMERICAS STE137    NEW YORK    NY 174    MAIN STORE    100 W 33RD ST    NEW
YORK    NY 178    MAIN STORE    333 MAIN ST STE 200    OAK RIDGE    TN 179   
MAIN STORE    6051 SKILLMAN ST    DALLAS    TX 182    MAIN STORE    1800 DAISY
ST EXT STE 2    CLEARFIELD    PA 183    MAIN STORE    2100 HAMILTON PLACE BLVD
   CHATTANOOGA    TN 184    MAIN STORE    990 NW BLUE PKWY    LEES SUMMIT    MO



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

185    MAIN STORE    1150 W CARL SANDBURG DR    GALESBURG    IL 192    MAIN
STORE    11801 FAIR OAKS MALL    FAIRFAX    VA 194    MAIN STORE    9100 MCHUGH
DR STE 576    LANHAM    MD 195    MAIN STORE    63 SERRAMONTE CTR    DALY CITY
   CA 196    MAIN STORE    222 S STATE ST    FAIRMONT    MN 197    MAIN STORE   
SEND TO SL SHARED SERVICES CTR    BROOKLYN    NY 198    MAIN STORE    SEND TO SL
SHARED SERVICES CTR    MONROE    NC 199    MAIN STORE    500 MONROEVILLE MALL   
MONROEVILLE    PA 200    MAIN STORE    SEND TO SL SHARED SERVICES CTR    SEATTLE
   WA 201    MAIN STORE    10101 E INDEPENDENCE BLVD    MATTHEWS    NC 202   
MAIN STORE    1754 FRANKLIN MILLS CIR    PHILADELPHIA    PA 204    MAIN STORE   
2700 POTOMAC MILLS CIR    WOODBRIDGE    VA 207    MAIN STORE    2500 W MORELAND
RD    WILLOW GROVE    PA 209    MAIN STORE    3411 MERCHANT BLVD    ABINGDON   
MD 211    MAIN STORE    3200 W EMPIRE MALL    SIOUX FALLS    SD 214    MAIN
STORE    200 WESTERN AVE NW STE A    FARIBAULT    MN 217    MAIN STORE    14370
BEAR VALLEY RD    VICTORVILLE    CA 218    MAIN STORE    6020 E 82ND ST STE 700
   INDIANAPOLIS    IN 219    MAIN STORE    3400 BELL AIR MALL    MOBILE    AL
220    MAIN STORE    1500 E WASHINGTON AVE    UNION GAP    WA 221    MAIN STORE
   1155 CARLISLE ST    HANOVER    PA 224    MAIN STORE    787 INLAND CENTER
DRIVE    SAN BERNARDINO    Lease 225    MAIN STORE    2005 VETERANS BLVD   
DUBLIN    GA 226    MAIN STORE    2200 S 10TH ST    MCALLEN    TX 231    MAIN
STORE    10450 S STATE ST STE 2106    SANDY    UT 232    ADDITIONAL SPACE   
4502 S STEELE    TACOMA    WA 232    MAIN STORE    4502 S STEELE STE 200   
TACOMA    WA 237    MAIN STORE    3 ORLAND SQ DR    ORLAND PARK    IL 241   
MAIN STORE    2000 RT 38 STE 1000    CHERRY HILL    NJ 244    MAIN STORE    1391
E HIGHLAND AVE STE 101    SELMA    AL 246    MAIN STORE    20700 AVALON BLVD STE
500    CARSON    CA 249    MAIN STORE    901 W MORTON    JACKSONVILLE    IL 250
   MAIN STORE    67 LAKEWOOD CTR MALL    LAKEWOOD    CA 251    HOME STORE   
8235 WEST BELL ROAD    PEORIA    AZ 251    MAIN STORE    7750 W ARROWHEAD TOWNE
CENTER    GLENDALE    AZ 253    MAIN STORE    3501 GRANVILLE AVE    MUNCIE    IN
258    MAIN STORE    734 MARKET ST    FARMINGTON    MO 258    SIGN AGREEMENT   
734 MARKET ST    FARMINGTON    MO 259    MAIN STORE    3111 S 31ST ST STE 3301
   TEMPLE    TX 260    MAIN STORE    950 DANA DR    REDDING    CA 268    MAIN
STORE    2500 MEADOWBROOK MALL    BRIDGEPORT    WV 270    MAIN STORE    854
STATE RTE 13    CORTLAND    NY 273    MAIN STORE    701 RUSSELL AVE   
GAITHERSBURG    MD 278    MAIN STORE    1501 LAFAYETTE PKY STE E1    LAGRANGE   
GA 283    MAIN STORE    1057 BROAD ST    SUMTER    SC 286    MAIN STORE    4500
PEORIA ST (US 51)    PERU    IL 287    MAIN STORE    901 US 27 N STE 150   
SEBRING    FL 288    MAIN STORE    9500 SW WASHINGTON SQ RD    PORTLAND    OR
304    MAIN STORE    3550 MCCANN RD    LONGVIEW    TX 306    MAIN STORE    225
MAIN AVE N    THIEF RIVER FALLS    MN 309    MAIN STORE    640 NIBLACK BLVD   
VINCENNES    IN 311    MAIN STORE    1980 N JEFFERSON ST    HUNTINGTON    IN



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

318    MAIN STORE    101 APACHE MALL    ROCHESTER    MN 321    MAIN STORE    451
E ALTAMONTE DR STE 1301    ALTAMONTE SPRINGS    FL 322    MAIN STORE    400
DUBOIS RD    COOKEVILLE    TN 324    MAIN STORE    870 W MARKET ST    TIFFIN   
OH 327    MAIN STORE    87 VILLAGE SQUARE MALL    EFFINGHAM    IL 334    MAIN
STORE    1330 TRAVIS BLVD    FAIRFIELD    CA 345    MAIN STORE    2200 W FLORIDA
AVE    HEMET    CA 351    MAIN STORE    3057 E MAIN    RUSSELLVILLE    AR 355   
HOME STORE    1251 US 31 N.    GREENWOOD    IN 355    MAIN STORE    1251 US 31 N
   GREENWOOD    IN 365    MAIN STORE    214 BORGER S/C    BORGER    TX 367   
MAIN STORE    400 BALD HILL RD    WARWICK    RI 370    MAIN STORE    1000
HILLTOP MALL    RICHMOND    CA 373    MAIN STORE    1262 VOCKE RD STE 300    LA
VALE    MD 384    MAIN STORE    2901 N GRAND AVE    AMES    IA 389    HOME STORE
   5532 SPRINGDALE AVENUE    PLEASANTON    CA 389    MAIN STORE    1500
STONERIDGE MALL RD    PLEASANTON    CA 395    MAIN STORE    3405 E STATE ST   
HERMITAGE    PA 400    MAIN STORE    125 S MICHIGAN AVE    BIG RAPIDS    MI 403
   MAIN STORE    5953 W PARK AVE STE 3000    HOUMA    LA 406    MAIN STORE   
1100 N MAIN ST    ALTUS    OK 419    MAIN STORE    2021 N HIGHLAND AVE STE 15   
JACKSON    TN 424    MAIN STORE    7171 N DAVIS HWY STE 8220    PENSACOLA    FL
426    MAIN STORE    251 HIGH ST    TORRINGTON    CT 439    MAIN STORE    600
EASTVIEW MALL    VICTOR    NY 450    MAIN STORE    1302 W I-40 FRONTAGE RD   
GALLUP    NM 451    MAIN STORE    1140 SAN FERNANDO RD    SAN FERNANDO    CA 456
   MAIN STORE    3404 W 13TH ST    GRAND ISLAND    NE 457    MAIN STORE    101 W
WATER ST    DECORAH    IA 465    MAIN STORE    24140 MAGIC MOUNTAIN PKY    SANTA
CLARITA    CA 466    MAIN STORE    150 HOMER ADAMS PKWY    ALTON    IL 478   
HOME STORE    5685 SOUTH VIRGINIA STREET    RENO    NV 478    MAIN STORE    5200
MEADOWOOD MALL CIR    RENO    NV 479    MAIN STORE    6481 NEWBERRY RD   
GAINESVILLE    FL 481    MAIN STORE    4201 YELLOWSTONE AVE    POCATELLO    ID
483    MAIN STORE    3936 E MARKET ST    LOGANSPORT    IN 485    MAIN STORE   
4310 BUFFALO GAP RD    ABILENE    TX 487    MAIN STORE    3401 S US 41    TERRE
HAUTE    IN 494    MAIN STORE    600 MERCED MALL    MERCED    CA 495    MAIN
STORE    1300 9TH AVE SE STE 3    WATERTOWN    SD 496    MAIN STORE    1700 W
COUNTY RD B-2    ROSEVILLE    MN 497    MAIN STORE    305 MOUNT HOPE AVE   
ROCKAWAY    NJ 514    MAIN STORE    830 MAIN ST UNIT 3    PRESQUE ISLE    ME 528
   MAIN STORE    1680 WRIGHT AVE    ALMA    MI 529    MAIN STORE    17301 VALLEY
MALL RD STE 400    HAGERSTOWN    MD 530    MAIN STORE    155 DORSET ST    SOUTH
BURLINGTON    VT 536    MAIN STORE    300 EARLY BLVD    EARLY    TX 539    MAIN
STORE    RT 104 E    OSWEGO    NY 549    MAIN STORE    3301 VETERANS MEMORIAL
BLVD    METAIRIE    LA 557    MAIN STORE    15740 WHITTWOOD LANE    WHITTIER   
CA 559    MAIN STORE    2424 US 6TH AND 50TH    GRAND JUNCTION    CO 562    MAIN
STORE    1701 SUNRISE HWY    BAYSHORE L I    NY 566    MAIN STORE    2555 EL
CAMINO REAL    CARLSBAD    CA 568    MAIN STORE    300 S MAIN ST    MCALLEN   
TX 578    MAIN STORE    PO BOX 10010    HOLYOKE    MA 579    MAIN STORE    4101
E 42ND ST    ODESSA    TX 581    MAIN STORE    800 S JAMES CAMPBELL BLVD   
COLUMBIA    TN



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

582    MAIN STORE    5001 MONROE ST    TOLEDO    OH 582    PARKING    5001
MONROE ST - 0.68 ACRE FOR    TOLEDO    OH 588    MAIN STORE    300 HWY 78 E   
JASPER    AL 601    ADDITIONAL SPACE    3700 SOUTH MERIDIAN ST    PUYALLUP    WA
601    MAIN STORE    3700 S MERIDIAN ST    PUYALLUP    WA 607    MAIN STORE   
1100 S DEWEY ST    NORTH PLATTE    NE 608    MAIN STORE    814 US HWY 62-65 N
STE 27    HARRISON    AR 611    MAIN STORE    6002 SLIDE RD-PO BOX 68611   
LUBBOCK    TX 620    MAIN STORE    1700 W INTL SPEEDWAY BLVD    DAYTONA BEACH   
FL 631    HOME STORE    6065 NORTHWEST LOOP 410    SAN ANTONIO    TX 631    MAIN
STORE    6301 NW LOOP 410    SAN ANTONIO    TX 634    MAIN STORE    3040 PLAZA
BONITA RD    NATIONAL CITY    CA 643    MAIN STORE    4600 BAY RD    SAGINAW   
MI 644    MAIN STORE    3301 DILLON DR    PUEBLO    CO 647    MAIN STORE    3315
N RIDGE RD E STE 100    ASHTABULA    OH 651    MAIN STORE    PR RD 2 KM 81.9
CARRIZALES    HATILLO    PR 652    MAIN STORE    2200 W WAR MEMORIAL DR STE 997
   PEORIA    IL 654    MAIN STORE    3541 MASONIC DR    ALEXANDRIA    LA 656   
MAIN STORE    1200 10TH AVE S    GREAT FALLS    MT 658    MAIN STORE    5300 SAN
DARIO    LAREDO    TX 663    MAIN STORE    3929 MCCAIN BLVD STE 500    NORTH
LITTLE ROCK    AR 666    MAIN STORE    2005 N 14TH ST STE 141    PONCA CITY   
OK 671    MAIN STORE    3199 N WHITE SANDS    ALAMOGORDO    NM 680    MAIN STORE
   51027 HWY 6    GLENWOOD SPRINGS    CO 681    MAIN STORE    2101 FT HENRY DR
   KINGSPORT    TN 687    MAIN STORE    3700 ATLANTA HWY    ATHENS    GA 688   
MAIN STORE    2600 BEACH BLVD    BILOXI    MS 689    MAIN STORE    2427 US HWY
90 W STE 10    LAKE CITY    FL 691    HOME STORE    685 CONTRA COSTA BLVD.   
PLEASANT HILL    CA 691    MAIN STORE    484 SUN VALLEY MALL    CONCORD    CA
695    MAIN STORE    700 HAYWOOD RD    GREENVILLE    SC 696    ADDITIONAL SPACE
   1200 SOUTHCENTER S/C    SEATTLE    WA 696    MAIN STORE    1249 SOUTHCENTER
MALL    TUKWILA    WA 699    MAIN STORE    1169 GLENDALE GALLERIA    GLENDALE   
CA 699    OUTSIDE STOCKROOM    10888 LA TUNA CANYON RD. # H    GLENDALE    CA
700    MAIN STORE    500 QUAKER BRIDGE MALL    TRENTON    NJ 702    MAIN STORE
   8401 GATEWAY BLVD W    EL PASO    TX 703    LAND    408 MITCHELL ST   
PETOSKEY    MI 703    MAIN STORE    408 MITCHELL ST    PETOSKEY    MI 704   
MAIN STORE    4651 27TH ST    MOLINE    IL 708    MAIN STORE    1800 PIPESTONE
RD    BENTON HARBOR    MI 709    MAIN STORE    3115 E COLONIAL DR    ORLANDO   
FL 712    MAIN STORE    3111 MIDWESTERN PKWY    WICHITA FALLS    TX 718    MAIN
STORE    310 TOWNE CTR CIR    SANFORD    FL 731    MAIN STORE    3202 OAKVIEW DR
   OMAHA    NE 733    MAIN STORE    800 S CAMINO DEL RIO    DURANGO    CO 738   
MAIN STORE    925 WASHINGTON AVE    DETROIT LAKES    MN 739    MAIN STORE   
2150 NORTHWOODS BLVD UNIT E100    N CHARLESTON    SC 744    MAIN STORE    300
VALLEY RIVER CTR    EUGENE    OR 766    MAIN STORE    331 BRANDON TOWN CENTER
MALL    BRANDON    FL 767    MAIN STORE    4316 MILAN RD    SANDUSKY    OH 768
   MAIN STORE    3300 CHAMBERS RD STE 5090    HORSEHEADS    NY 769    MAIN STORE
   2190 IDAHO ST    ELKO    NV 778    MAIN STORE    1408 N PARHAM RD    RICHMOND
   VA 779    MAIN STORE    6000 FLORENCE MALL    FLORENCE    KY 780    MAIN
STORE    1718 E BLVD    KOKOMO    IN



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

781    MAIN STORE    4101 S YALE AVE    TULSA    OK 784    MAIN STORE    3649
ERIE BLVD E STE 2    DE WITT    NY 786    MAIN STORE    7900 GOVERNOR RITCHIE
HWY    GLEN BURNIE    MD 794    MAIN STORE    3500 OLEANDER DR    WILMINGTON   
NC 797    MAIN STORE    816 WALNUT SQUARE BLVD STE D    DALTON    GA 808    MAIN
STORE    3187 N MAIN ST    ANDERSON    SC 814    MAIN STORE    625 BLACK LAKE
BLVD    OLYMPIA    WA 816    MAIN STORE    606 CHRISTIANA MALL    NEWARK    DE
819    MAIN STORE    500 BRIARWOOD CIR    ANN ARBOR    MI 830    MAIN STORE   
PO BOX 2008    LAUREL    MS 834    MAIN STORE    2000 N POINT CIR    ALPHARETTA
   GA 835    MAIN STORE    117-19 E MAIN ST    SIDNEY    MT 838    MAIN STORE   
810 W PARK AVE    GREENWOOD    MS 852    MAIN STORE    701 LYNN HAVEN PKWY   
VIRGINIA BEACH    VA 863    MAIN STORE    680 CITADEL DR E    COLORADO SPRINGS
   CO 864    MAIN STORE    3661 EISENHOWER PKWY STE 6    MACON    GA 870    MAIN
STORE    730 MEYERLAND PLAZA MALL    HOUSTON    TX 880    MAIN STORE    2471
FOOTHILL BLVD    ROCK SPRINGS    WY 881    MAIN STORE    7700 E KELLOGG DR   
WICHITA    KS 882    MAIN STORE    2415 SAGAMORE PKWY S 52    LAFAYETTE    IN
890    MAIN STORE    194 MAIN ST    STURBRIDGE    MA 891    MAIN STORE    135 E
TOWNE MALL    MADISON    WI 895    MAIN STORE    150 PEARL NIX PKWY   
GAINESVILLE    GA 899    MAIN STORE    639 STILLWATER AVE    BANGOR    ME 902   
MAIN STORE    1201 HOOPER AVE STE B    TOMS RIVER    NJ 907    MAIN STORE   
8201 S TAMIAMI TRAIL    SARASOTA    FL 909    MAIN STORE    1620 E 10TH ST STE
100    ROANOKE RAPIDS    NC 910    MAIN STORE    4129 E WILDER RD    BAY CITY   
MI 911    MAIN STORE    800 N 98TH ST    OMAHA    NE 914    MAIN STORE    1170
INDIANA AVE    ST MARYS    OH 916    MAIN STORE    PO BOX 8709    CAROLINA    PR
920    MAIN STORE    200 W PARK MALL    CAPE GIRARDEAU    MO 921    MAIN STORE
   2231 S MISSION RD    MT PLEASANT    MI 924    MAIN STORE    160 N GULPH RD
STE 5000    KING OF PRUSSIA    PA 933    MAIN STORE    300 WESTFARMS MALL   
FARMINGTON    CT 951    MAIN STORE    1365 N DUPONT HWY STE 5000    DOVER    DE
952    MAIN STORE   

630 OLD COUNTRY RD UNIT A2

630 OLD COUNTRY ROAD

   GARDEN CITY    NY 952    TRASH COMPACTOR    250 DUFFY AVE    HICKSVILLE    NY
954    MAIN STORE    234 N MAIN ST    SHERIDAN    WY 955    MAIN STORE    6420 S
PACIFIC BLVD    HUNTINGTON PARK    CA 965    MAIN STORE    1845 N WEST AVE    EL
DORADO    AR 972    MAIN STORE    220 GOLF MILL CTR    NILES    IL 982    MAIN
STORE    7777 EASTPOINT MALL    BALTIMORE    MD 993    MAIN STORE    2418 SW
MILITARY DR    SAN ANTONIO    TX 995    MAIN STORE    MERCER MALL BOX 7106   
BLUEFIELD    WV 996    MAIN STORE    4401 S BROADWAY    TYLER    TX 1002    MAIN
STORE    4348 ELECTRIC RD    ROANOKE    VA 1012    MAIN STORE    75 MAVERICK ST
RT 1A    ROCKLAND    ME 1020    MAIN STORE    1671 W LACEY BLVD    HANFORD    CA
1024    MAIN STORE    236 E 5TH ST N    BURLEY    ID 1028    MAIN STORE    315 E
SECOND ST    CALEXICO    CA 1031    MAIN STORE    220 ENNIS LN    TOWANDA    PA
1033    MAIN STORE    3000 DUNN AVE UNIT 25    JACKSONVILLE    FL 1037    MAIN
STORE    3401 DALE RD    MODESTO    CA 1046    MAIN STORE    2201 S INTERSTATE
35 E STE D    DENTON    TX 1048    MAIN STORE    200 SIDNEY BAKER ST S (HWY 16)
   KERRVILLE    TX



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

1049    MAIN STORE    4 FOX VALLEY CTR    AURORA    IL 1052    MAIN STORE    220
W MARIPOSA RD    NOGALES    AZ 1056    MAIN STORE    3701 S MAIN ST (US 33)   
ELKHART    IN 1058    MAIN STORE    1386 E COURT ST    SEGUIN    TX 1064   
ADDITIONAL SPACE   

311 EAST OVERLAND STREET

109-111 SOUTH STATION STREET

   EL PASO    TX 1064    ADDITIONAL SPACE    315 E OVERLAND ST    EL PASO    TX
1064    MAIN STORE    324 E SAN ANTONIO ST    EL PASO    TX 1067    MAIN STORE
   1904 E 9TH ST    WINFIELD    KS 1068    MAIN STORE    202 E CENTENNIAL DR   
PITTSBURG    KS 1071    MAIN STORE    2000 BRITTAIN RD STE 600    AKRON    OH
1076    MAIN STORE    1060 HWY 15 S    HUTCHINSON    MN 1081    MAIN STORE   
1780 GALLERIA BLVD    FRANKLIN    TN 1086    MAIN STORE    619 N PERKINS RD   
STILLWATER    OK 1091    MAIN STORE    1401 PAUL BUNYAN DR NW STE 2    BEMIDJI
   MN 1101    MAIN STORE    715 E EXPRESSWAY 83    WESLACO    TX 1106    MAIN
STORE    1950 PRAIRIE CENTER PKWY    BRIGHTON    CO 1116    MAIN STORE    1744 E
CARL ALBERT PKWY    MCALESTER    OK 1117    TBA    NORTH NEW HOPE ROAD   
GASTONIA    NC 1122    MAIN STORE    2501 W MEMORIAL RD    OKLAHOMA CITY    OK
1128    MAIN STORE    2520 GULF FWY S    LEAGUE CITY    TX 1130    MAIN STORE   
3501 E BROADWAY    TUCSON    AZ 1134    MAIN STORE    80 VIEWMONT MALL   
SCRANTON    PA 1135    MAIN STORE    3409 CANDLERS MOUNTAIN RD    LYNCHBURG   
VA 1140    MAIN STORE    4541 S LABURNUM AVE    RICHMOND    VA 1141    MAIN
STORE    1651 STATE HWY 1 S    GREENVILLE    MS 1142    MAIN STORE    951 W
PACHECO BLVD    LOS BANOS    CA 1143    MAIN STORE    428 N STATE HWY 19   
PALATKA    FL 1148    MAIN STORE    300 MARY ESTHER BLVD    MARY ESTHER    FL
1150    MAIN STORE    STATE HWY 35 AND 36    EATONTOWN    NJ 1153    MAIN STORE
   2601 CENTRAL AVE    DODGE CITY    KS 1155    MAIN STORE    1300 E PINECREST
DR    MARSHALL    TX 1156    MAIN STORE    4915 CLAREMONT AVE    STOCKTON    CA
1158    MAIN STORE    1501 E MAIN    ALICE    TX 1159    MAIN STORE    350 JOHN
R JUNKIN DR    NATCHEZ    MS 1161    MAIN STORE    5256 ROUTE 30    GREENSBURG
   PA 1163    MAIN STORE    1375 US 127 S    FRANKFORT    KY 1164    MAIN STORE
   2800 S COLUMBIA RD    GRAND FORKS    ND 1165    MAIN STORE    1826-19TH AVE
   LEWISTON    ID 1166    MAIN STORE    18900 MICHIGAN AVE (US 12)    DEARBORN
   MI 1168    MAIN STORE    14200 E ALAMEDA AVE    AURORA    CO 1170    MAIN
STORE    700 QUINTARD DR STE 100    OXFORD    AL 1180    MAIN STORE    260 WAYNE
TOWNE CTR    WAYNE    NJ 1188    HOME STORE    3402 SOUTH GLENSTONE AVENUE   
SPRINGFIELD    MO 1188    MAIN STORE    2825 S GLENSTONE AVE STE 200   
SPRINGFIELD    MO 1190    MAIN STORE    175 YORKTOWN S/C    LOMBARD    IL 1192
   MAIN STORE    600 SUNRISE MALL    MASSAPEQUA L I    NY 1195    MAIN STORE   
95 N MOORLAND RD    BROOKFIELD    WI 1198    MAIN STORE    1500 KANSAS AVE   
GREAT BEND    KS 1200    FOUNDRY    190 E STACY RD STE 310    ALLEN    TX 1201
   FOUNDRY    3211 PRESTON ROAD, SUITE 12    FRISCO    TX 1203    FOUNDRY   
1101 MELBOURNE RD SUITE 3077    HURST    TX 1206    MAIN STORE    6100 SUNRISE
BLVD    CITRUS HTS    CA 1207    FOUNDRY    11745 W 95TH ST    OVERLAND PARK   
KS 1208    MAIN STORE    1122 N UNIVERSITY DR    NACOGDOCHES    TX 1210    MAIN
STORE    3700 STATE RD 16    LA CROSSE    WI 1212    MAIN STORE    3075 CLAIRTON
RD STE 100    WEST MIFFLIN    PA



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

1216    FOUNDRY    18801 E 39TH ST S    INDEPENDENCE    MO 1217    MAIN STORE   
23 WEST TOWNE MALL    MADISON    WI 1223    MAIN STORE    24200 LAGUNA HILLS
MALL    LAGUNA HILLS    CA 1226    MAIN STORE    400 PARK CITY S/C    LANCASTER
   PA 1228    MAIN STORE    2500 S CENTER ST    MARSHALLTOWN    IA 1229    MAIN
STORE    280 HILLCREST DR W    THOUSAND OAKS    CA 1240    MAIN STORE    504 N
ADAMS ST    CARROLL    IA 1241    MAIN STORE    100 NORTHRIDGE MALL    SALINAS
   CA 1248    MAIN STORE    4150 S HWY 27    SOMERSET    KY 1250    MAIN STORE
   757 E LEWIS & CLRK PKY STE 701    CLARKSVILLE    IN 1256    MAIN STORE   
1321 N COLUMBIA CTR BLVD # 100    KENNEWICK    WA 1262    MAIN STORE    50
HAMPTON VILLAGE PLAZA    ST LOUIS    MO 1270    MAIN STORE    3939 S CARSON ST
   CARSON CITY    NV 1274    MAIN STORE    591 BROADWAY    CHULA VISTA    CA
1274    OUTSIDE STOCKROOM    775 ANITA STREET, STE A    CHULA VISTA    CA 1288
   MAIN STORE    2200 N MAPLE AVE    RAPID CITY    SD 1296    MAIN STORE    2918
VINE ST STE 2001    HAYS    KS 1302    TBA       MONROEVILLE    PA 1306    MAIN
STORE    35000 W WARREN RD    WESTLAND    MI 1308    MAIN STORE    5000
SHELBYVILLE RD    LOUISVILLE    KY 1313    MAIN STORE    100 HWY 332 W STE 1260
   LAKE JACKSON    TX 1315    MAIN STORE    718 NORTHSIDE DR E STE 25   
STATESBORO    GA 1319    MAIN STORE    1530 COSHOCTON AVE    MT VERNON    OH
1320    MAIN STORE    3320 SILAS CREEK PKWY STE 460    WINSTON-SALEM    NC 1321
   MAIN STORE    777 E MERRITT ISL CSWY STE 210    MERRITT ISLAND    FL 1322   
MAIN STORE    1560 HOUSTONVILLE RD STE 301    DANVILLE    KY 1323    MAIN STORE
   5100 GREAT NORTHERN MALL    N OLMSTED    OH 1324    MAIN STORE    1118 JAMES
AVE    BEDFORD    IN 1327    MAIN STORE    100 FOUR SEASONS TOWN CTR   
GREENSBORO    NC 1330    MAIN STORE    5488 S PADRE ISLAND DR STE4000    CORPUS
CHRISTI    TX 1337    MAIN STORE    100 STONEWOOD ST    DOWNEY    CA 1339   
MAIN STORE    101 RANGE LINE STE 250A    JOPLIN    MO 1348    MAIN STORE    3560
LAMAR AVE HWY 82    PARIS    TX 1351    MAIN STORE    3100 SW COLLEGE RD   
OCALA    FL 1352    MAIN STORE    700 W 14 MILE RD    TROY    MI 1360    HOME
STORE    8881 SOUTHWEST 107TH AVENUE    MIAMI    FL 1360    MAIN STORE    7201 N
KENDALL DR    MIAMI    FL 1362    MAIN STORE    1600 A MILLER TRUNK HWY   
DULUTH    MN 1368    MAIN STORE    7507 W CERMAK RD    NORTH RIVERSIDE    IL
1373    HOME STORE    6933 LINDBERGH BOULEVARD    ST LOUIS    MO 1373    MAIN
STORE    100 S COUNTY CENTER WAY    ST LOUIS    MO 1377    MAIN STORE    607 N
BERKELEY BLVD    GOLDSBORO    NC 1385    MAIN STORE    201 S MAIN ST    BISHOP
   CA 1388    MAIN STORE    205 N ORCHARD AVE    UKIAH    CA 1389    MAIN STORE
   11801 W 95TH ST    OVERLAND PARK    KS 1389    OUTSIDE STOCKROOM    10602
LACKMAN RD., BLDG. B    LENEXA    KS 1392    MAIN STORE    250 PLAINFIELD RD
UNIT 202    WEST LEBANON    NH 1393    MAIN STORE    4257 N MAYO TRAIL   
PIKEVILLE    KY 1398    MAIN STORE    23000 EUREKA RD STE A3    TAYLOR    MI
1399    MAIN STORE    1700 MARKET LANE    NORFOLK    NE 1405    MAIN STORE   
12421 WAYZATA BLVD    MINNETONKA    MN 1413    MAIN STORE    3601 S 2700 W   
SALT LAKE CITY    UT 1417    MAIN STORE    400 S BALDWIN AVE    ARCADIA    CA
1419    MAIN STORE    1900 GREEN OAKS RD    FORT WORTH    TX 1431    MAIN STORE
   2101 BROADWAY    YANKTON    SD 1432    MAIN STORE    14300 LAKESIDE CIR   
STERLING HTS    MI 1433    MAIN STORE    1890 SOUTHLAKE MALL    MERRILLVILLE   
IN



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

1433    OUTSIDE STOCKROOM    3803 EAST LINCOLN HIGHWAY    MERRILLVILLE    IN
1443    MAIN STORE    245 ST CLAIR SQ    FAIRVIEW HGTS    IL 1445    MAIN STORE
   1 SANGERTOWN SQ STE 55    NEW HARTFORD    NY 1451    MAIN STORE    3340 MALL
LOOP DR SPACE 2    JOLIET    IL 1455    MAIN STORE    1850 APPLE BLOSSOM DR   
WINCHESTER    VA 1462    MAIN STORE    6699 SPRINGFIELD MALL    SPRINGFIELD   
VA 1467    MAIN STORE    5500 BUCKEYSTOWN PIKE    FREDERICK    MD 1475    MAIN
STORE    27001 US HWY 19 N    CLEARWATER    FL 1480    MAIN STORE    4510 E
CACTUS RD    PHOENIX    AZ 1481    MAIN STORE    201 WESTSHORE PLAZA    TAMPA   
FL 1487    MAIN STORE    1129 N BALDWIN AVE STE 200    MARION    IN 1489    MAIN
STORE    5522 SHAFFER RD STE 09    DU BOIS    PA 1493    MAIN STORE    100
FRANKLIN ST UNIT F    WESTERLY    RI 1503    MAIN STORE    1925 E MARKET ST   
HARRISONBURG    VA 1505    MAIN STORE    1203 PLAZA DR    WEST COVINA    CA 1509
   MAIN STORE    800 CODDINGTOWN CTR    SANTA ROSA    CA 1510    MAIN STORE   
1303 NIAGARA FALLS BLVD    AMHERST    NY 1512    MAIN STORE    1228 MAIN ST   
DELANO    CA 1514    MAIN STORE    303 301 BLVD W STE 701    BRADENTON    FL
1529    MAIN STORE    755 STATE RT 18 STE 600    E BRUNSWICK    NJ 1531    MAIN
STORE    2300 E LINCOLN HWY    LANGHORNE    PA 1535    MAIN STORE    101
CLEARVIEW CIRCLE    BUTLER    PA 1539    MAIN STORE    555 W GRAND AVE STE M-1
   WISCONSIN RAPIDS    WI 1542    MAIN STORE    7601 S CICERO AVE    CHICAGO   
IL 1559    MAIN STORE    2400 EDGEWOOD RD SW    CEDAR RAPIDS    IA 1572    MAIN
STORE    6000 S HANNUM AVE    CULVER CITY    CA 1580    MAIN STORE    3225 28TH
ST SE    GRAND RAPIDS    MI 1587    MAIN STORE    550 S GEAR AVE    W BURLINGTON
   IA 1589    MAIN STORE    3575 MAPLE AVE    ZANESVILLE    OH 1590    MAIN
STORE    4600 W KELLOGG RD    WICHITA    KS 1591    MAIN STORE    22 CLIFTON
COUNTRY RD STE 2    CLIFTON PARK    NY 1603    MAIN STORE    4217 SIX FORKS RD
STE 100    RALEIGH    NC 1612    HOME STORE    10201 UNIVERSITY AVENUE    CLIVE
   IA 1612    MAIN STORE    1551 VALLEY WEST DR    W DES MOINES    IA 1614   
MAIN STORE    5100 MONTCLAIR PLAZA LANE    MONTCLAIR    CA 1618    MAIN STORE   
25 MIRACLE MILE DR    ROCHESTER    NY 1623    MAIN STORE    27150 NOVI RD   
NOVI    MI 1628    MAIN STORE    1607 3RD AVE W    DICKINSON    ND 1635    MAIN
STORE    1826 S MAIN ST    MARYVILLE    MO 1650    MAIN STORE    301 COX CREEK
PKWY (RT 133)    FLORENCE    AL 1674    MAIN STORE    800 MALL DRIVE   
BARBOURSVILLE    WV 1693    MAIN STORE    1400 N TURNER ST    HOBBS    NM 1698
   MAIN STORE    5000 FREDERICA ST    OWENSBORO    KY 1704    MAIN STORE    4803
OUTER LOOP RD    LOUISVILLE    KY 1717    MAIN STORE    115 TIMES SQ MALL    MT
VERNON    IL 1722    MAIN STORE    840 MILL CREEK MALL    ERIE    PA 1738   
MAIN STORE    1051 GREEN ACRES MALL    VALLEY STREAM L I    NY 1749    MAIN
STORE    2400 RICHMOND RD STE 61    TEXARKANA    TX 1751    MAIN STORE    205 W
BLACKSTOCK RD STE 8    SPARTANBURG    SC 1761    MAIN STORE    502 GARDEN STATE
PLAZA    PARAMUS    NJ 1775    MAIN STORE    850 KIRKWOOD MALL    BISMARCK    ND
1778    MAIN STORE    2200 N TUSTIN ST    ORANGE    CA 1779    MAIN STORE    300
STROUD MALL    STROUDSBURG    PA 1781    MAIN STORE    2115 W ROOSEVELT BLVD   
MONROE    NC 1783    MAIN STORE    1224 E TIPTON ST    SEYMOUR    IN 1786   
MAIN STORE    1701 MACFARLAND BLVD E    TUSCALOOSA    AL 1787    MAIN STORE   
1500 CANTON RD    AKRON    OH



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

1794    HOME STORE    910 S. RAINBOW BOULEVARD    LAS VEGAS    NV 1794    MAIN
STORE    4400 MEADOWS LANE    LAS VEGAS    NV 1800    ADDITIONAL SPACE    203
CYPRESS    SNOHOMISH    WA 1800    MAIN STORE    265 PINE AVE    SNOHOMISH    WA
1811    MAIN STORE    21840 S HAWTHORNE BLVD    TORRANCE    CA 1816    MAIN
STORE    7850 MENTOR AVE STE 930    MENTOR    OH 1823    MAIN STORE    8900 NE
VANCOUVER MALL DR    VANCOUVER    WA 1829    MAIN STORE    1442 US HWY 45 N   
COLUMBUS    MS 1831    FURNITURE OUTLET    3202 ARCTIC BLVD.    ANCHORAGE    AK
1831    MAIN STORE    3202 ARTIC BLVD    ANCHORAGE    AK 1832    MAIN STORE   
3236 KIRKWOOD HWY    WILMINGTON    DE 1842    MAIN STORE    2115 S MOONEY BLVD
   VISALIA    CA 1844    MAIN STORE    340 SOUTHLAND MALL    HAYWARD    CA 1845
   MAIN STORE    305 LIBERTY ST NE    SALEM    OR 1847    MAIN STORE    1200 E
BROAD AVE    ROCKINGHAM    NC 1853    MAIN STORE    4300 TUSCARAWAS ST W   
CANTON    OH 1858    MAIN STORE    1075 N BRIDGE ST    CHILLICOTHE    OH 1859   
MAIN STORE    2400 ELIDA RD    LIMA    OH 1860    MAIN STORE    4199 NATIONAL RD
E    RICHMOND    IN 1862    MAIN STORE    4125 CLEVELAND AVE STE 903    FORT
MYERS    FL 1867    MAIN STORE    117 S 25TH ST STE 1    FORT DODGE    IA 1868
   MAIN STORE    420 HUCK FINN S/C    HANNIBAL    MO 1869    MAIN STORE    8200
PERRY HALL BLVD    BALTIMORE    MD 1870    MAIN STORE    3702 FREDERICK AVE STE
7    ST JOSEPH    MO 1871    MAIN STORE    1321 S BROADWAY    SANTA MARIA    CA
1874    MAIN STORE    4101 W DIVISION ST    ST CLOUD    MN 1876    MAIN STORE   
1603 E EMPIRE ST    BLOOMINGTON    IL 1879    MAIN STORE    301 OAK SPRING RD   
WASHINGTON    PA 1880    MAIN STORE    1050 E 23RD ST    FREMONT    NE 1886   
MAIN STORE    1300 N MILLER ST    WENATCHEE    WA 1891    MAIN STORE    3015 HWY
29 S    ALEXANDRIA    MN 1899    MAIN STORE    4621 EASTGATE BLVD    CINCINNATI
   OH 1900    MAIN STORE    714 GREENVILLE BLVD    GREENVILLE    NC 1902    MAIN
STORE    4500 MIDWAY MALL    ELYRIA    OH 1908    MAIN STORE    2910 N ELM ST   
LUMBERTON    NC 1909    MAIN STORE    1801 PALM BCH LKES BLVD STE300    WEST
PALM BEACH    FL 1911    MAIN STORE    90 LEE JACKSON HWY STE 1268    STAUNTON
   VA 1919    MAIN STORE    3100 M L KING JR BLVD STE 29    NEW BERN    NC 1923
   MAIN STORE    2230 EASTRIDGE LOOP    SAN JOSE    CA 1924    MAIN STORE    900
EASTWOOD MALL    NILES    OH 1927    MAIN STORE    PO BOX 6002    VIENNA    WV
1928    MAIN STORE    4000 FT CAMPBELL BLVD    HOPKINSVILLE    KY 1930    MAIN
STORE    2400 ROOSEVELT RD    MARINETTE    WI 1932    HOME STORE    7490 N.
BLACKSTONE AVE.    FRESNO    CA 1932    MAIN STORE    555 E SHAW AVE    FRESNO
   CA 1934    MAIN STORE    1350 N MAIN ST    LOGAN    UT 1935    MAIN STORE   
2825 W MAIN ST STE C    BOZEMAN    MT 1936    MAIN STORE    7401 MARKET ST   
BOARDMAN    OH 1937    MAIN STORE    990 W 41ST ST    HIBBING    MN 1939    MAIN
STORE    7000 TYRONE SQ    ST PETERSBURG    FL 1940    MAIN STORE    5350 S 76TH
ST    GREENDALE    WI 1942    MAIN STORE    90 W COUNTY CTR    DES PERES    MO
1943    MAIN STORE    1105 MELBOURNE DR    HURST    TX 1944    MAIN STORE    700
BROADWAY AVE E STE 1    MATTOON    IL 1945    MAIN STORE    2625 SCOTTSVILLE RD
STE 40    BOWLING GREEN    KY 1948    MAIN STORE    3 WOODFIELD MALL   
SCHAUMBURG    IL 1950    MAIN STORE    6987 FRIARS RD    SAN DIEGO    CA



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

1951    MAIN STORE    3401 DONNELL DR    FORESTVILLE    MD 1953    MAIN STORE   
1655 W 49TH ST STE 1200    HIALEAH    FL 1956    MAIN STORE    8000 W BROWARD
BLVD STE 900    PLANTATION    FL 1957    MAIN STORE    200 SOUTHDALE CTR   
EDINA    MN 1958    MAIN STORE    6455 EASTEX FRWY    BEAUMONT    TX 1959   
MAIN STORE    1122 EL CAMINO REAL    SAN BRUNO    CA 1960    MAIN STORE    3605
GALLERIA AT TYLER    RIVERSIDE    CA 1961    MAIN STORE    5111 ROGERS AVE   
FORT SMITH    AR 1962    MAIN STORE    4840 BRIARCLIFF RD NE    ATLANTA    GA
1963    MAIN STORE    320 W KIMBERLY RD STE 409    DAVENPORT    IA 1965    MAIN
STORE    1000 RIVERGATE PKWY STE 3    GOODLETTSVILLE    TN 1968    MAIN STORE   
34 WYOMING VALLEY MALL    WILKES BARRE    PA 1970    MAIN STORE    1475 UPPER
VALLEY PIKE    SPRINGFIELD    OH 1971    MAIN STORE    4545 TRANSIT RD   
WILLIAMSVILLE    NY 1972    MAIN STORE    4201 COLDWATER RD    FORT WAYNE    IN
1975    MAIN STORE    301 NORTHGATE MALL    CHATTANOOGA    TN 1976    MAIN STORE
   2400 10TH ST SW    MINOT    ND 1977    MAIN STORE    1500 APALACHEE PKWY   
TALLAHASSEE    FL 1979    MAIN STORE    3535 S LINDEN RD    FLINT    MI 1980   
HOME STORE    7207 GRAPE ROAD    MISHAWAKA    IN 1980    MAIN STORE    6501 N
GRAPE RD    MISHAWAKA    IN 1981    MAIN STORE    2901 BROOKS ST    MISSOULA   
MT 1982    MAIN STORE    6580 S WESTNEDGE AVE    PORTAGE    MI 1983    MAIN
STORE    428 WOODBRIDGE CTR DR    WOODBRIDGE    NJ 1985    MAIN STORE    550
CENTER ST    AUBURN    ME 1987    MAIN STORE    2400 N COLUMBIA ST (US 441N)   
MILLEDGEVILLE    GA 1989    MAIN STORE    6000 SUNSET MALL    SAN ANGELO    TX
1991    MAIN STORE    99 BENNINGTON SQ    BENNINGTON    VT 1992    MAIN STORE   
320 BYPASS 72 NW STE A    GREENWOOD    SC 1993    MAIN STORE    2011 N ROAN ST
   JOHNSON CITY    TN 1994    MAIN STORE    3902 13TH AVE SW STE 200    FARGO   
ND 1995    MAIN STORE    503 E IVES ST STE 200    MARSHFIELD    WI 1997    MAIN
STORE    40 BATAVIA CITY CTR    BATAVIA    NY 1998    MAIN STORE    4600 N US
HWY 89    FLAGSTAFF    AZ 2006    ADDITIONAL SPACE    3600 COUNTRY CLUB DRIVE   
JEFFERSON CITY    MO 2006    MAIN STORE    3600 COUNTRY CLUB DR STOP 4   
JEFFERSON CITY    MO 2008    MAIN STORE    2 FREEDOM MALL    ROME    NY 2010   
MAIN STORE    7900 DAY DR    PARMA    OH 2011    MAIN STORE    18601 33RD AVE W
   LYNNWOOD    WA 2015    MAIN STORE    626 BOLL WEEVIL CIR    ENTERPRISE    AL
2018    MAIN STORE    200 SW C AVE    LAWTON    OK 2020    MAIN STORE    1930 S
LOOP 256    PALESTINE    TX 2021    MAIN STORE    6001 W WACO DR    WACO    TX
2022    MAIN STORE    367 RUSSELL ST STE A    HADLEY    MA 2024    MAIN STORE   
1639 E RIO RD    CHARLOTTESVILLE    VA 2025    HOME STORE   

MORGAN AVE (HWY 62) & GREEN

RIVER RD

   EVANSVILLE    IN 2025    MAIN STORE    800 N GREEN RIVER RD    EVANSVILLE   
IN 2034    MAIN STORE    105 CROSSROADS MALL    MT HOPE    WV 2036    MAIN STORE
   4511 N MIDKIFF RD    MIDLAND    TX 2038    MAIN STORE    1180 BLOWING ROCK RD
   BOONE    NC 2039    MAIN STORE    1410 SPARTA ST    MCMINNVILLE    TN 2040   
MAIN STORE    2901 S CAPITOL OF TEXAS HWY    AUSTIN    TX 2042    MAIN STORE   
400 SPOTSYLVANIA MALL    FREDERICKSBURG    VA 2043    MAIN STORE    STATE HWY
M-26    HOUGHTON    MI 2044    MAIN STORE    2334 OAKLAND AVE STE 8    INDIANA
   PA 2045    MAIN STORE    2400 8TH AVE SW STE A1    JAMESTOWN    ND



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

2046    MAIN STORE    1615 N HARRISON AVE    PIERRE    SD 2047    MAIN STORE   
2121 US HWY 1 S STE A    ST AUGUSTINE    FL 2048    MAIN STORE    901 11TH AVE
SW STE 34    SPENCER    IA 2049    MAIN STORE    126 JACKSON ST    STERLING   
CO 2051    MAIN STORE    120 WASHINGTON AVE EXT STE 40    ALBANY    NY 2052   
MAIN STORE    22631 RT 68 STE 10    CLARION    PA 2055    MAIN STORE    821 N
CENTRAL EXPWY    PLANO    TX 2058    MAIN STORE    1400 DELL RANGE BLVD   
CHEYENNE    WY 2059    MAIN STORE    5801 BECKLEY RD    BATTLE CREEK    MI 2060
   MAIN STORE    7804 ABERCORN ST    SAVANNAH    GA 2063    MAIN STORE    RT 23
(RD 2)    ONEONTA    NY 2064    MAIN STORE    4501 CENTRAL AVE STE 103    HOT
SPRINGS NAT PK    AR 2065    MAIN STORE    5304 W SAGINAW ST    LANSING    MI
2066    MAIN STORE    1982 W GRAND RIVER AVE STE 135    OKEMOS    MI 2067   
MAIN STORE    1860 W MICHIGAN AVE    JACKSON    MI 2068    MAIN STORE    1800
FOUR SEASONS BLVD    HENDERSONVILLE    NC 2069    MAIN STORE    8001 S ORANGE
BLOSSOM STE 700    ORLANDO    FL 2071    MAIN STORE    19525 BISCAYNE BLVD   
AVENTURA    FL 2074    MAIN STORE    1910 WELLS RD    ORANGE PARK    FL 2076   
MAIN STORE    2338 US 23 S    ALPENA    MI 2079    MAIN STORE    325 PIEDMONT DR
   DANVILLE    VA 2080    MAIN STORE    4601 E MAIN ST    FARMINGTON    NM 2083
   MAIN STORE    401 LEE ST E    CHARLESTON    WV 2085    MAIN STORE    1500 N
RIVERSIDE AVE    MEDFORD    OR 2086    MAIN STORE    5101 HINKLEVILLE RD STE 800
   PADUCAH    KY 2089    MAIN STORE    905 N 12TH ST STE 10    MIDDLESBORO    KY
2091    MAIN STORE    700 MAINE MALL RD    SOUTH PORTLAND    ME 2092    MAIN
STORE    1700 W NEW HAVEN AVE    MELBOURNE    FL 2093    MAIN STORE    700
TELSHOR BLVD STE 2000    LAS CRUCES    NM 2096    MAIN STORE    72900 HWY 111   
PALM DESERT    CA 2098    MAIN STORE    101 FOOTHILLS MALL    MARYVILLE    TN
2099    MAIN STORE    2320 E 17TH ST    IDAHO FALLS    ID 2100    MAIN STORE   
1111 JACKSON AVE W    OXFORD    MS 2101    MAIN STORE    1300 ULSTER AVE MALL
STE 210    KINGSTON    NY 2102    MAIN STORE    1695 ANNAPOLIS MALL    ANNAPOLIS
   MD 2103    MAIN STORE    455 S BIBB ST    EAGLE PASS    TX 2104    MAIN STORE
   7925 FM 1960 RD STE 7000    HOUSTON    TX 2105    MAIN STORE    6834 WESLEY
ST STE C    GREENVILLE    TX 2108    MAIN STORE    2000 SAN JACINTO MALL   
BAYTOWN    TX 2110    MAIN STORE    2100 S W S YOUNG DR STE 2000    KILLEEN   
TX 2115    MAIN STORE    2000 MARTIN LUTHER KING JR BLV    PANAMA CITY    FL
2119    MAIN STORE    922 RIVER FALLS ST    ANDALUSIA    AL 2121    MAIN STORE
   4125 W OWEN K GARRIOTT RD    ENID    OK 2122    MAIN STORE    2500 W STATE ST
STE 118    ALLIANCE    OH 2123    ADDITIONAL SPACE    2950 EAST TEXAS AVENUE   
BOSSIER CITY    LA 2123    MAIN STORE    2950 E TEXAS AVE    BOSSIER CITY    LA
2124    MAIN STORE    3035 KNOXVILLE CENTER DR STE O    KNOXVILLE    TN 2125   
MAIN STORE    3505 PEMBERTON SQ BLVD STE B    VICKSBURG    MS 2130    MAIN STORE
   10177 N KINGS HWY    MYRTLE BEACH    SC 2131    MAIN STORE    5901 UNIVERSITY
DR    HUNTSVILLE    AL 2132    MAIN STORE    2076 9TH ST N    NAPLES    FL 2135
   MAIN STORE    4501 N MAIN ST STE 9    ROSWELL    NM 2136    MAIN STORE   
1600 11TH AVE    HELENA    MT 2137    MAIN STORE    3100 HWY 365    PORT ARTHUR
   TX 2138    MAIN STORE    850 HARTFORD PIKE UNIT C    WATERFORD    CT 2139   
MAIN STORE    9303 W ATLANTIC BLVD    CORAL SPRINGS    FL 2140    MAIN STORE   
2006 S EXPY 83    HARLINGEN    TX



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

2144    MAIN STORE    555 JOHN F KENNEDY RD    DUBUQUE    IA 2147    MAIN STORE
   1605 SOUTH FIRST STREET    WILLMAR    MN 2152    MAIN STORE    2390 CHESTNUT
ST    ORANGEBURG    SC 2153    MAIN STORE    1041 SPRING LANE    SANFORD    NC
2157    MAIN STORE    100 S FEDERAL AVE STE 118A    MASON CITY    IA 2158   
MAIN STORE    810 S CASS ST    CORINTH    MS 2159    MAIN STORE    801 N
CONGRESS AVE    BOYNTON BEACH    FL 2160    MAIN STORE    5453 W 88TH AVE   
WESTMINSTER    CO 2163    MAIN STORE    200 RIVER OAKS DR    CALUMET CITY    IL
2165    MAIN STORE    120 N DARTMOUTH MALL    NORTH DARTMOUTH    MA 2166    MAIN
STORE    1810 FORT JONES RD    YREKA    CA 2168    MAIN STORE    1200 E COUNTY
LINE RD, SUITE 500    RIDGELAND    MS 2169    MAIN STORE    7701 W I-40 STE 600
   AMARILLO    TX 2171    MAIN STORE    290 E VIA RANCHO PKWY    ESCONDIDO    CA
2172    MAIN STORE    1600 TOWN CENTER DR    MONTEBELLO    CA 2173    MAIN STORE
   ONE MALL BLVD    BRUNSWICK    GA 2175    MAIN STORE    4761 PECANLAND MALL DR
   MONROE    LA 2176    MAIN STORE    101 MANHATTAN CTR    MANHATTAN    KS 2177
   MAIN STORE    4832 VALLEY VIEW BLVD NW    ROANOKE    VA 2178    MAIN STORE   
8106 N NAVARRO ST    VICTORIA    TX 2183    MAIN STORE    12335 JAMES ST   
HOLLAND    MI 2184    MAIN STORE    1500 HARVEY RD    COLLEGE STATION    TX 2185
   MAIN STORE    4301 W WISCONSIN AVE    APPLETON    WI 2188    MAIN STORE    60
ELM PLAZA    WATERVILLE    ME 2189    MAIN STORE    300 A AVE W    OSKALOOSA   
IA 2190    MAIN STORE    224 N LOGAN BLVD    BURNHAM    PA 2192    MAIN STORE   
1500 E 11TH ST STE 1000    HUTCHINSON    KS 2196    MAIN STORE    201 S
WASHINGTON ST    OWOSSO    MI 2197    MAIN STORE    2302 E KANSAS AVE    GARDEN
CITY    KS 2198    MAIN STORE    2206 S BALTIMORE ST    KIRKSVILLE    MO 2203   
MAIN STORE    1700 NORMAN DR    VALDOSTA    GA 2204    MAIN STORE    1704 N
DIXIE HWY    ELIZABETHTOWN    KY 2207    MAIN STORE    2813 N PRINCE ST   
CLOVIS    NM 2209    MAIN STORE    2501 MING AVE    BAKERSFIELD    CA 2210   
MAIN STORE    1600 INDUSTRIAL RD    EMPORIA    KS 2211    MAIN STORE    2350 SE
WASHINGTON BLVD    BARTLESVILLE    OK 2213    MAIN STORE    301 N POPLAR   
SEARCY    AR 2217    MAIN STORE    3140 VIRGINIA AVE    CONNERSVILLE    IN 2218
   MAIN STORE    2300 RIVERCHASE GALLERIA    HOOVER    AL 2219    MAIN STORE   
150 NORTHSHORE BLVD    SLIDELL    LA 2220    MAIN STORE    2700 LAKE RD   
DYERSBURG    TN 2223    MAIN STORE    1801 N MAIN ST STE 14    MITCHELL    SD
2224    MAIN STORE    2 FINANCIAL PLAZA STE 100    HUNTSVILLE    TX 2225    MAIN
STORE    1500 N CLINTON ST    DEFIANCE    OH 2229    MAIN STORE    PO BOX 29526
   SANTA FE    NM 2231    MAIN STORE    311 JACKSONVILLE MALL    JACKSONVILLE   
NC 2232    MAIN STORE    5065 MAIN ST    TRUMBULL    CT 2233    MAIN STORE   
6945 US 322    CRANBERRY    PA 2237    MAIN STORE    6931 S MEMORIAL DR    TULSA
   OK 2238    MAIN STORE    1513 N KANSAS AVE    LIBERAL    KS 2239    MAIN
STORE    2259 S 9TH ST    SALINA    KS 2240    MAIN STORE    201 SKYLINE DR STE
7    CONWAY    AR 2241    MAIN STORE    20 N MAIN ST    KALISPELL    MT 2243   
MAIN STORE    300 BONNER MALL WAY STE 60    PONDERAY    ID 2244    MAIN STORE   
1019 S WASHINGTON ST    NORTH ATTLEBORO    MA 2246    MAIN STORE    2001 SOUTH
RD (RT 9)    POUGHKEEPSIE    NY 2247    HOME STORE    292 DANIEL WEBSTER HWY   
NASHUA    NH



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

2247

   MAIN STORE    310 DANIEL WEBSTER HWY STE 103    NASHUA    NH

2247

   OUTSIDE STOCKROOM    14 CELINA AVENUE    NASHUA    NH

2250

   MAIN STORE    50 FOX RUN RD STE 35    NEWINGTON    NH

2256

   MAIN STORE    7 BACKUS AVE    DANBURY    CT

2257

   MAIN STORE    2701 DAVID H MCLEOD BLVD    FLORENCE    SC

2258

   MAIN STORE    3450 WRIGHTSBORO RD    AUGUSTA    GA

2259

   MAIN STORE    1100 WESLEYAN BLVD    ROCKY MOUNT    NC

2262

   MAIN STORE    301 N LINCOLN RD STE 100    ESCANABA    MI

2263

   MAIN STORE    1006 ROSS PARK MALL DR    PITTSBURGH    PA

2265

   MAIN STORE    2901 PINES MALL DR STE A    PINE BLUFF    AR

2266

   MAIN STORE    2080 GREELEY MALL    GREELEY    CO

2270

   MAIN STORE    771 S 30TH ST    HEATH    OH

2272

   MAIN STORE    160 TYLER RD    RED WING    MN

2274

   MAIN STORE    2801 GUTHRIE HWY STE 500    CLARKSVILLE    TN

2275

   MAIN STORE    1615 POLE LINE RD E    TWIN FALLS    ID

2276

   MAIN STORE    1260 GIBSON RD    WOODLAND    CA

2279

   MAIN STORE    4901 N KICKAPOO AVE STE 4000    SHAWNEE    OK

2281

   MAIN STORE    1724 VETERANS BLVD    MCCOMB    MS

2282

   MAIN STORE    1600 RIVER VALLEY CIR N    LANCASTER    OH

2284

   MAIN STORE    2301 W WORLEY    COLUMBIA    MO

2286

   MAIN STORE    21017 SALMON RUN MALL LOOP E    WATERTOWN    NY

2287

   MAIN STORE    4405 BLACK HORSE PIKE    MAYS LANDING    NJ

2288

   MAIN STORE    501 N MAIN ST STE 118    MUSKOGEE    OK

2290

   HOME STORE    6 SOUTHPARK MALL    COLONIAL HEIGHTS    VA

2290

   HOME STORE    6 SOUTHPARK MALL    COLONIAL HEIGHTS    VA

2290

   MAIN STORE    6 SOUTHPARK MALL    COLONIAL HTS    VA

2294

   MAIN STORE    1480 CONCORD PKWY N    CONCORD    NC

2296

   MAIN STORE    814 NC 24 27 BYP E    ALBEMARLE    NC

2297

   MAIN STORE    10 MALL DR W    JERSEY CITY    NJ

2298

   MAIN STORE    311 THREE RIVERS DR    KELSO    WA

2300

   MAIN STORE    415 NEW RIVER RD    CHRISTIANSBURG    VA

2303

   MAIN STORE    1970 US HWY 70 SE    HICKORY    NC

2304

   MAIN STORE    1821 SW WANAMAKER RD    TOPEKA    KS

2305

   MAIN STORE    2550 E MORRIS BLVD    MORRISTOWN    TN

2307

   MAIN STORE    2302 FRONTAGE RD STE 89    SCOTTSBLUFF    NE

2309

   MAIN STORE    3382 NW FEDERAL HWY    JENSEN BEACH    FL

2311

   MAIN STORE    1600 N JACKSON ST    TULLAHOMA    TN

2312

   MAIN STORE    300 N MILWAUKEE ST    BOISE    ID

2313

   MAIN STORE    60 SMITHFIELD BLVD    PLATTSBURGH    NY

2316

   MAIN STORE    2601 DAWSON RD    ALBANY    GA

2317

   MAIN STORE    400 MILL AVE SE STE C2    NEW PHILADELPHIA    OH

2320

   MAIN STORE    8501 W BOWLES AVE    LITTLETON    CO

2324

   MAIN STORE    435 E CLIFTY DR    MADISON    IN

2326

   MAIN STORE    732 FREEMAN LANE    GRASS VALLEY    CA

2327

   MAIN STORE    10 BELLIS FAIR PKWY    BELLINGHAM    WA

2329

   MAIN STORE    800-50 NEW LOUDON RD    LATHAM    NY

2331

   MAIN STORE    1800 TIFFIN AVE    FINDLAY    OH

2332

   MAIN STORE    655 CHESHIRE RD    LANESBOROUGH    MA

2333

   MAIN STORE    225 COLUMBIA MALL DR    BLOOMSBURG    PA

2338

   MAIN STORE    6000 TOWN EAST MALL    MESQUITE    TX

2339

   MAIN STORE    1015 W WILL ROGERS    CLAREMORE    OK

2341

   MAIN STORE    63455 N HWY 97 STE 93    BEND    OR

2342

   MAIN STORE    282 BERLIN MALL RD UNIT 19    BERLIN    VT

2343

   MAIN STORE    987 E ASH ST    PIQUA    OH

2344

   MAIN STORE    1007 N PINE ST    DERIDDER    LA

2345

   MAIN STORE    480 MAYBERRY MALL    MOUNT AIRY    NC

2346

   MAIN STORE    3 S TUNNEL RD    ASHEVILLE    NC



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

2347    MAIN STORE    1441 TAMIAMI TRAIL    PORT CHARLOTTE    FL 2348    MAIN
STORE    2252 25TH ST    COLUMBUS    IN 2349    MAIN STORE    3300 S AIRPORT RD
W    TRAVERSE CITY    MI 2353    MAIN STORE    10315 SILVERDALE WAY NW.   
SILVERDALE    WA 2354    MAIN STORE    2010 YAKIMA VALLEY HWY J-1    SUNNYSIDE
   WA 2356    MAIN STORE    1414 SOUTHERN HILLS CTR    WEST PLAINS    MO 2357   
MAIN STORE    1350 PILGRIM LN    PLYMOUTH    IN 2358    MAIN STORE    1810 S
WEST AVE    FREEPORT    IL 2364    MAIN STORE    3 WALDEN GALLERIA DR   
CHEEKTOWAGA    NY 2367    MAIN STORE    6000 MAHONING AVE    YOUNGSTOWN    OH
2368    MAIN STORE    200 W HANLEY AVE    COEUR D ALENE    ID 2369    MAIN STORE
   3501 W MAIN ST    NORMAN    OK 2370    MAIN STORE    4200 PORTSMOUTH BLVD   
CHESAPEAKE    VA 2372    MAIN STORE    328 ROBERT SMALLS PKWY    BEAUFORT    SC
2373    MAIN STORE    1752 W REELFOOT AVE    UNION CITY    TN 2374    MAIN STORE
   1750 E RED CLIFFS DR    ST GEORGE    UT 2375    MAIN STORE    150 RICHLAND SQ
   RICHLAND CENTER    WI 2376    MAIN STORE    2 STRATFORD SQ MALL   
BLOOMINGDALE    IL 2381    MAIN STORE    300 GREENVILLE W DR STE 1    GREENVILLE
   MI 2382    MAIN STORE    1550 N MITCHELL ST    CADILLAC    MI 2385    MAIN
STORE    1199 COLUSA AVE    YUBA CITY    CA 2386    MAIN STORE    9560 MALL RD
   MORGANTOWN    WV 2388    MAIN STORE    1131 W RANCHO VISTA BLVD    PALMDALE
   CA 2390    MAIN STORE    1353 TUSCULUM BLVD    GREENEVILLE    TN 2391    MAIN
STORE    300 CASCADE MALL DR    BURLINGTON    WA 2392    MAIN STORE    1600 N
STATE RT 50    BOURBONNAIS    IL 2396    MAIN STORE    3225 STATE RT 364 STE 165
   CANANDAIGUA    NY 2398    MAIN STORE    900 COMMONS DR STE 900    DOTHAN   
AL 2400    MAIN STORE    1001 BARNES CROSSING RD STE300    TUPELO    MS 2410   
MAIN STORE    2401 S STEMMONS FWY STE 4000    LEWISVILLE    TX 2411    MAIN
STORE    2350 MIRACLE MILE RD #270    BULLHEAD CITY    AZ 2414    MAIN STORE   
355 FLETCHER PKWY    EL CAJON    CA 2415    MAIN STORE    15083 US 19 S   
THOMASVILLE    GA 2416    MAIN STORE    270 LOUDON RD    CONCORD    NH 2417   
MAIN STORE    1105 WALNUT ST    CARY    NC 2418    MAIN STORE    3800 US HWY 98
N STE 200    LAKELAND    FL 2419    HOME STORE    6555 E. SOUTHERN AVE., STE 200
   MESA    AZ 2419    MAIN STORE    6525 E SOUTHERN AVE    MESA    AZ 2423   
MAIN STORE    780 NW GARDEN VLY BLVD STE 160    ROSEBURG    OR 2425    MAIN
STORE    2900 W WASHINGTON ST STE 92    STEPHENVILLE    TX 2427    MAIN STORE   
278 BLACK GOLD BLVD    HAZARD    KY 2428    MAIN STORE    4400 24TH AVE    FORT
GRATIOT    MI 2430    MAIN STORE    10308 SOUTHSIDE BLVD    JACKSONVILLE    FL
2431    MAIN STORE    1100-B HWY 260    COTTONWOOD    AZ 2433    MAIN STORE   
11017 CAROLINA PLACE PKWY    PINEVILLE    NC 2434    HOME STORE    6600 MENAUL
BLVD., N.E.    ALBUQUERQUE    NM 2434    MAIN STORE    6600 MENAUL BLVD NE STE
600    ALBUQUERQUE    NM 2436    MAIN STORE    475 S ST LOUIS ST    BATESVILLE
   AR 2438    MAIN STORE    1110 N QUINCY AVE    OTTUMWA    IA 2439    MAIN
STORE    1000 MALL RUN RD    UNIONTOWN    PA 2440    MAIN STORE    300 LYCOMING
MALL CIR STE 2043    PENNSDALE    PA 2442    MAIN STORE    4481 S WHITE MOUNTAIN
RD STE 5    SHOW LOW    AZ 2443    MAIN STORE    11130 MALL CIRCLE    WALDORF   
MD 2445    MAIN STORE    6840 EASTMAN AVE    MIDLAND    MI 2447    MAIN STORE   
864 HWY 12 W    STARKVILLE    MS 2449    MAIN STORE    399 CAMPBELLSVILLE BYPASS
   CAMPBELLSVILLE    KY 2452    MAIN STORE    300 MOUNT BERRY SQ NE    ROME   
GA



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

2453    MAIN STORE    6 MCKINLEY MALL    BLASDELL    NY 2456    HOME STORE    SW
CORNER PINES BLVD. & SW 136TH STREET    PEMBROKE PINES    FL 2456    MAIN STORE
   11401 PINES BLVD    PEMBROKE PINES    FL 2457    MAIN STORE    9559 DESTINY
USA DR    SYRACUSE    NY 2458    MAIN STORE    1601 S BROAD    SCOTTSBORO    AL
2460    MAIN STORE    STATE RT 37-ST LAWRENCE CENTRE    MASSENA    NY 2463   
MAIN STORE    140 MARSH AVE    STATEN ISLAND    NY 2464    MAIN STORE    1201
BOSTON POST RD    MILFORD    CT 2467    MAIN STORE    1695 ARDEN WAY   
SACRAMENTO    CA 2470    MAIN STORE    413 MARKET SQ DR    MAYSVILLE    KY 2472
   MAIN STORE    839 3RD AVE    JASPER    IN 2474    MAIN STORE    510 GATE CITY
HWY SPACE 360    BRISTOL    VA 2477    MAIN STORE    3710 HWY 9    FREEHOLD   
NJ 2478    MAIN STORE    1603 NW 107TH AVE    MIAMI    FL 2480    MAIN STORE   
22450 TOWN CIR    MORENO VALLEY    CA 2482    MAIN STORE    5725 JOHNSTON ST   
LAFAYETTE    LA 2484    MAIN STORE    4730 N DIVISION ST    SPOKANE    WA 2485
   MAIN STORE    560 GALLERIA DR    JOHNSTOWN    PA 2486    MAIN STORE    5580
GOODS LN STE 2031    ALTOONA    PA 2488    MAIN STORE    ONE N GALLERIA DR   
MIDDLETOWN    NY 2490    MAIN STORE    231 GREECE RIDGE CTR DR    GREECE    NY
2491    MAIN STORE    6 GALLERIA MALL DR    TAUNTON    MA 2494    MAIN STORE   
200 PAUL HUFF PKWY NW STE 44    CLEVELAND    TN 2495    MAIN STORE    1850 ADAMS
ST STE 2    MANKATO    MN 2496    MAIN STORE    500 NEWPARK MALL    NEWARK    CA
2498    MAIN STORE    2727 FAIRFIELD COMMONS BLVD    DAYTON    OH 2503    MAIN
STORE    1201 E MAIN    CARBONDALE    IL 2505    MAIN STORE    1201 S DIRKSEN
PKWY    SPRINGFIELD    IL 2506    MAIN STORE    2900 E LINCOLN WAY    STERLING
   IL 2507    MAIN STORE    312 W PRIEN LAKE RD    LAKE CHARLES    LA 2521   
MAIN STORE    9100 N SKYVIEW AVE    KANSAS CITY    MO 2522    MAIN STORE    9056
N 121ST EAST AVE    OWASSO    OK 2523    MAIN STORE    215 CREEKSIDE WAY    NEW
BRAUNFELS    TX 2524    MAIN STORE    2421 CRANBERRY HWY STE 290    WAREHAM   
MA 2526    MAIN STORE    7352 GLORY RD    BAXTER    MN 2527    MAIN STORE    500
WINCHESTER AVE    ASHLAND    KY 2529    MAIN STORE    11534 PARKSIDE DR   
FARRAGUT    TN 2530    MAIN STORE    1301 CENTER RD    AVON    OH 2534    MAIN
STORE    501 C M FAGAN DR    HAMMOND    LA 2535    MAIN STORE    SEND TO SL
SHARED SERVICES CTR    QUEEN CREEK    AZ 2613    MAIN STORE    1932 E 20TH ST   
CHICO    CA 2614    MAIN STORE    1710 S MAIN ST    BELLEFONTAINE    OH 2616   
MAIN STORE    2940 WATSON BLVD    CENTERVILLE    GA 2617    MAIN STORE    7600
KINGSTON PIKE STE 900    KNOXVILLE    TN 2619    MAIN STORE    10101 BROOK RD
STE 800    GLEN ALLEN    VA 2620    MAIN STORE    515 S WESTWOOD    POPLAR BLUFF
   MO 2622    MAIN STORE    2301 DEL PRADO BLVD STE 700    CAPE CORAL    FL 2624
   MAIN STORE    3401 NICHOLASVILLE RD STE 116    LEXINGTON    KY 2625    MAIN
STORE    4370 I-75 BUSINESS SPUR    SAULT STE MARIE    MI 2626    MAIN STORE   
1312 W SUNSET RD    HENDERSON    NV 2629    MAIN STORE    1050 S BISHOP AVE   
ROLLA    MO 2631    MAIN STORE    58000 TWENTY-NINE PALMS HWY    YUCCA VALLEY   
CA 2632    MAIN STORE    4 MID RIVERS MALL    ST PETERS    MO 2633    MAIN STORE
   3507 MANCHESTER EXPWY STE E    COLUMBUS    GA



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

2646    MAIN STORE    4021 BURBANK RD    WOOSTER    OH 2647    MAIN STORE    210
ANDOVER ST    PEABODY    MA 2648    MAIN STORE    400 BREA MALL    BREA    CA
2649    HOME STORE    510 WESTMINSTER MALL    WESTMINSTER    CA 2649    MAIN
STORE    400 WESTMINSTER MALL    WESTMINSTER    CA 2650    MAIN STORE    1050
LAYTON HILLS MALL    LAYTON    UT 2651    MAIN STORE    68 GATEWAY MALL   
LINCOLN    NE 2653    MAIN STORE    4770 GOLF RD    EAU CLAIRE    WI 2654   
MAIN STORE    100 COMMERCIAL RD UNIT 180    LEOMINSTER    MA 2655    MAIN STORE
   90 W 5TH ST    DOUGLAS    AZ 2657    MAIN STORE    939 NE D ST    GRANTS PASS
   OR 2660    MAIN STORE    20505 S DIXIE HWY    MIAMI    FL 2661    MAIN STORE
   4 HAWTHORN CTR    VERNON HILLS    IL 2662    MAIN STORE    578 AVIATION RD
STE 3    QUEENSBURY    NY 2663    MAIN STORE    377 S MILLS RD    VENTURA    CA
2671    MAIN STORE    2180 NE HWY 99 W    MCMINNVILLE    OR 2672    MAIN STORE
   380 N COOPER DR    HENDERSON    NC 2676    MAIN STORE    1215 S MAIN ST   
SIKESTON    MO 2677    MAIN STORE    9301 TAMPA AVE    NORTHRIDGE    CA 2678   
MAIN STORE    658 RICHLAND MALL    MANSFIELD    OH 2679    MAIN STORE    525
UNION ST    WATERBURY    CT 2682    MAIN STORE    1901 NW EXPWY STE 1200   
OKLAHOMA CITY    OK 2683    MAIN STORE    17177 ROYALTON RD BOX 3   
STRONGSVILLE    OH 2685    MAIN STORE    3851 S COOPER ST    ARLINGTON    TX
2687    MAIN STORE    651 W WASHINGTON    SEQUIM    WA 2689    MAIN STORE   
2700 MIAMISBURG-CENTERVILLE RD    CENTERVILLE    OH 2690    MAIN STORE    1000
TURTLE CREEK DR    HATTIESBURG    MS 2692    MAIN STORE    2422 W KETTLEMAN LANE
   LODI    CA 2693    MAIN STORE    3127 STOCKTON HILL RD    KINGMAN    AZ 2695
   MAIN STORE    16280 DRESDEN AVE SPACE M    E LIVERPOOL    OH 2696    MAIN
STORE    11200 LAKELINE MALL DR    CEDAR PARK    TX 2697    MAIN STORE    16529
SOUTHWEST FRWY    SUGARLAND    TX 2698    MAIN STORE    3100 NAGLEE RD    TRACY
   CA 2700    MAIN STORE    5083 TUTTLE CROSSING BLVD    DUBLIN    OH 2702   
MAIN STORE    197 WESTBANK EXPY STE 2    GRETNA    LA 2703    MAIN STORE    2756
N GERMANTOWN PKWY    MEMPHIS    TN 2704    MAIN STORE    10000 COORS BYPASS NW
   ALBUQUERQUE    NM 2705    MAIN STORE    501 EAGLE RIDGE DR    LAKE WALES   
FL 2706    MAIN STORE    458 N VIRGINIA AVE    TIFTON    GA 2707    MAIN STORE
   2175 S KOELLER ST    OSHKOSH    WI 2708    MAIN STORE    573 DONALD LYNCH
BLVD    MARLBOROUGH    MA 2709    MAIN STORE    4201 N SHILOH DR    FAYETTEVILLE
   AR 2712    MAIN STORE    3501 CAPITAL CITY MALL    CAMP HILL    PA 2713   
MAIN STORE    95 STORRS RD    WILLIMANTIC    CT 2715    MAIN STORE    14659 N US
HWY 25 E STE 22    CORBIN    KY 2716    MAIN STORE    2215 MEMORIAL DR   
WAYCROSS    GA 2718    MAIN STORE    100 BAYCHESTER AVE    BRONX    NY 2719   
MAIN STORE    715 OMACHE DR    OMAK    WA 2720    MAIN STORE    200 BEAVER
VALLEY MALL    MONACA    PA 2721    MAIN STORE    3159 W BROADWAY    SEDALIA   
MO 2722    MAIN STORE    9409 W COLONIAL DR    OCOEE    FL 2725    MAIN STORE   
3350 E FLORAL AVE    SELMA    CA 2726    MAIN STORE    1481 WAGNER AVE   
GREENVILLE    OH 2728    MAIN STORE    1111 E TYLER ST STE 127    ATHENS    TX
2729    MAIN STORE    3311 IOWA ST    LAWRENCE    KS 2730    MAIN STORE    6200
20TH ST STE 700    VERO BEACH    FL 2731    MAIN STORE    1409 EHRINGHAUS ST   
ELIZABETH CITY    NC



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

2732    MAIN STORE    10300 LITTLE PATUXENT PKWY    COLUMBIA    MD 2736    MAIN
STORE    3500 EAST WEST HWY STE 1000    HYATTSVILLE    MD 2738    MAIN STORE   
11160 VEIRS MILL RD    WHEATON    MD 2739    MAIN STORE    20131 HWY 59N STE
3000    HUMBLE    TX 2740    MAIN STORE    151 MARYSVILLE TOWNE CTR   
MARYSVILLE    WA 2741    MAIN STORE    318 E FAIRMOUNT AVE    LAKEWOOD    NY
2742    MAIN STORE    1840 COUNTRYSIDE DR    TURLOCK    CA 2743    MAIN STORE   
1000 BONITA LAKE CIRCLE    MERIDIAN    MS 2744    MAIN STORE    14730 E INDIANA
AVE    SPOKANE    WA 2748    MAIN STORE    10400 MILL RUN CIR    OWINGS MILLS   
MD 2749    MAIN STORE    21030 DULLES TOWN CIR    STERLING    VA 2750    MAIN
STORE    PO BOX 5147    GASTONIA    NC 2751    MAIN STORE    PLAZA LAS AMERICAS
S/C    SAN JUAN    PR 2752    MAIN STORE    1403 PALISADES CTR DR    WEST NYACK
   NY 2753    MAIN STORE    6201 BLUEBONNET BLVD    BATON ROUGE    LA 2754   
MAIN STORE    3055 BLACK GAP RD    CHAMBERSBURG    PA 2755    MAIN STORE    120
NIBLICK RD    PASO ROBLES    CA 2756    HOME STORE    3147 MIDDLE COUNTY ROAD
LAKE GROVE SHOPPING CENTER    LAKE GROVE    NY 2756    MAIN STORE    9 SMITH
HAVEN MALL    LAKE GROVE L I    NY 2756    OUTSIDE STOCKROOM    390 OSER AVENUE
   HAPPAUGE    NY 2756    OUTSIDE STOCKROOM    313 SMITH HAVEN MALL    LAKE
GROVE    NY 2757    MAIN STORE    8417 S PARK MEADOWS CTR DR    LONE TREE    CO
2758    MAIN STORE    1471 CORAL RIDGE AVE    CORALVILLE    IA 2760    MAIN
STORE    23415 THREE NOTCH RD STE 2016    CALIFORNIA    MD 2761    MAIN STORE   
11500 MIDLOTHIAN TPKE    RICHMOND    VA 2762    MAIN STORE    8102 CITRUS PARK
TOWN CTR    TAMPA    FL 2763    MAIN STORE    1201 LAKE WOODLANDS DR STE 500   
THE WOODLANDS    TX 2765    MAIN STORE    219 MARLBORO AVE STE 21    EASTON   
MD 2766    MAIN STORE    2001 COTTMAN AVE    PHILADELPHIA    PA 2767    MAIN
STORE    1500 S WILLOW ST    MANCHESTER    NH 2768    MAIN STORE    1500 RT 47
STE 21B    RIO GRANDE    NJ 2769    MAIN STORE    1512 MILITARY RD    BENTON   
AR 2770    MAIN STORE    1200 TOWNE CENTRE BLVD STE B    PROVO    UT 2773   
ADDITIONAL SPACE    400 ERNEST W BARRETT PKWY NW    KENNESAW    GA 2773    HOME
STORE    667 ERNEST BARRETT PARKWAY, SUITE 300    KENNESAW    GA 2773    MAIN
STORE    400 ERNEST W BARRETT PKWY NW    KENNESAW    GA 2775    MAIN STORE   
1750 DEPTFORD CENTER RD STE D    DEPTFORD    NJ 2775    OUTSIDE STOCKROOM    165
NINTH AVE, UNIT D BOROUGH OF RUNNEMEDE    DEPTFORD    NJ 2776    MAIN STORE   
3333 BUFORD DR    BUFORD    GA 2777    MAIN STORE    381 WEST ST    KEENE    NH
2782    MAIN STORE    5055 2ND AVE STE 28    KEARNEY    NE 2783    MAIN STORE   
40640 WINCHESTER RD    TEMECULA    CA 2784    MAIN STORE    6101 CALHOUN MEMOR
HWY STE A    EASLEY    SC 2785    MAIN STORE    3774 RIVERTOWN PRKWY SW   
GRANDVILLE    MI 2788    MAIN STORE    259 INDIAN MOUND DR    MT STERLING    KY
2789    MAIN STORE    10308 W FOREST HILL BLVD    WELLINGTON    FL 2795    MAIN
STORE    2607 PRESTON RD    FRISCO    TX 2796    MAIN STORE    1125 GALLERIA
BLVD    ROSEVILLE    CA 2797    MAIN STORE    100 MALL DR UNIT B    STEUBENVILLE
   OH 2799    MAIN STORE    1611 VIRGINIA AVE STE 605    NORTH BEND    OR 2801
   MAIN STORE    1450 POLARIS PKWY    COLUMBUS    OH 2802    MAIN STORE    2000
ROBINSON TOWN CTR    PITTSBURGH    PA 2803    MAIN STORE    2304 E JACKSON ST   
MACOMB    IL



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

2804    MAIN STORE    8040 MALL PKWY    LITHONIA    GA 2805    MAIN STORE   
6910 FAYETTEVILLE RD STE 600    DURHAM    NC 2806    MAIN STORE    2370 N EXPWY
STE 2000    BROWNSVILLE    TX 2807    MAIN STORE    5690 HARVEY ST    MUSKEGON
   MI 2808    MAIN STORE    301A S SERVICE RD    BLYTHEVILLE    AR 2809    MAIN
STORE    12300 JEFFERSON AVE STE 500    NEWPORT NEWS    VA 2810    MAIN STORE   
140 S 24TH ST W    BILLINGS    MT 2812    MAIN STORE    202 E 24TH ST   
COLUMBUS    NE 2813    MAIN STORE    1909 US HWY 421 N    WILKESBORO    NC 2814
   MAIN STORE    92-59 59TH AVE    ELMHURST    NY 2815    MAIN STORE    3200
GATEWAY BLVD    PRESCOTT    AZ 2816    MAIN STORE    3351 S DOGWOOD    EL CENTRO
   CA 2817    MAIN STORE    2540 SYCAMORE RD    DE KALB    IL 2819    MAIN STORE
   1627 OPELIKA RD STE 69    AUBURN    AL 2820    MAIN STORE    6650 DOUGLAS
BLVD    DOUGLASVILLE    GA 2820    STYLING SALON    6650 DOUGLAS BLVD.   
DOUGLASVILLE    GA 2821    MAIN STORE    4340 SERGEANT RD    SIOUX CITY    IA
2822    MAIN STORE    1600 NE 23RD ST    POMPANO BEACH    FL 2823    MAIN STORE
   12399 S MAINSTREET    RANCHO CUCAMONGA    CA 2824    MAIN STORE    6620 TOWNE
CENTER LOOP STE E    SOUTHAVEN    MS 2825    MAIN STORE    12550 RIVERDALE BLVD
   COON RAPIDS    MN 2826    MAIN STORE    333 N HWY 67    CEDAR HILL    TX 2827
   MAIN STORE    2611 E MAIN ST    PLAINFIELD    IN 2828    MAIN STORE    2000 N
NEIL ST    CHAMPAIGN    IL 2829    MAIN STORE    13701 GROVE DR    MAPLE GROVE
   MN 2829    SIGN AGREEMENT    13701 GROVE DR    MAPLE GROVE    MN 2830    MAIN
STORE    7200 E HARRISON AVE    ROCKFORD    IL 2832    MAIN STORE    1401
GREENBRIER PKWY STE 3000    CHESAPEAKE    VA 2833    MAIN STORE    6909 N LOOP
1604 E    SAN ANTONIO    TX 2834    MAIN STORE    69340 HWY 21    COVINGTON   
LA 2835    MAIN STORE    3000 E HIGHLAND DR STE 516    JONESBORO    AR 2838   
MAIN STORE    877 NE ALSBURY BLVD    BURLESON    TX 2839    MAIN STORE    31510
GRATIOT AVE    ROSEVILLE    MI 2840    MAIN STORE    1236 EASTDALE MALL   
MONTGOMERY    AL 2841    MAIN STORE    2209 VETERANS BLVD    DEL RIO    TX 2842
   MAIN STORE    13333 W MCDOWELL RD    GOODYEAR    AZ 2843    MAIN STORE   
10083 GULF CENTER DR    FORT MYERS    FL 2844    MAIN STORE    100 BAYBROOK MALL
   FRIENDSWOOD    TX 2845    MAIN STORE    3742 BROOKWALL DR STE 10    AKRON   
OH 2846    MAIN STORE    5050 E RAY RD    PHOENIX    AZ 2847    MAIN STORE   
167 PITTSBURGH MILL CIR    TARENTUM    PA 2848    MAIN STORE    4485 S GRAND
CANYON DR    LAS VEGAS    NV 2849    MAIN STORE    10000 ALABAMA ST    REDLANDS
   CA 2850    MAIN STORE    28151 STATE RD 56    WESLEY CHAPEL    FL 2862   
MAIN STORE    3459 PRINCETON RD    HAMILTON    OH 2863    MAIN STORE    23523
GRAND CIRCLE BLVD    KATY    TX 2864    MAIN STORE    3001 WHITE BEAR AVE   
MAPLEWOOD    MN 2865    MAIN STORE    8348 TAMARACK VILLAGE    WOODBURY    MN
2866    MAIN STORE    800 WILLARD DR    ASHWAUBENON    WI 2867    MAIN STORE   
301 OAK SPRING RD    WASHINGTON    PA 2868    MAIN STORE    401 S MT JULIET RD
STE 630    MT JULIET    TN 2869    MAIN STORE    5060 PINNACLE SQ    BIRMINGHAM
   AL 2870    MAIN STORE    17610 E 39TH ST S    INDEPENDENCE    MO 2871    MAIN
STORE    240 BANKS CROSSING    FAYETTEVILLE    GA 2872    MAIN STORE    1380 HWY
20 W    MCDONOUGH    GA 2873    MAIN STORE    304 FORUM DR    COLUMBIA    SC
2874    MAIN STORE    341 NEWNAN CROSSING BYP    NEWNAN    GA



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

2875    MAIN STORE    22500 TOWN CENTER AVE    SPANISH FORT    AL 2876    MAIN
STORE    14658 DELAWARE ST    WESTMINSTER    CO 2877    MAIN STORE    17710 LA
CANTERA PKWY    SAN ANTONIO    TX 2878    MAIN STORE    4680 HIGH POINTE BLVD   
HARRISBURG    PA 2879    MAIN STORE    2202 BELLVIEW RD    ROGERS    AR 2880   
MAIN STORE    STATE HWY 16 & RT 302    NORTH CONWAY    NH 2881    MAIN STORE   
300 MEMORIAL CITY WAY    HOUSTON    TX 2883    MAIN STORE    2500 SMITH RANCH RD
   PEARLAND    TX 2884    MAIN STORE    12351 N IH-35    AUSTIN    TX 2885   
MAIN STORE    5120 FAIRMONT PKWY    PASADENA    TX 2888    MAIN STORE    2100
PLEASANT HILL RD    DULUTH    GA 2889    MAIN STORE    1727 W BETHANY HOME RD   
PHOENIX    AZ 2901    MAIN STORE    8752 MICHIGAN RD    INDIANAPOLIS    IN 2902
   MAIN STORE    1900 E RIO SALADO PKWY STE 140    TEMPE    AZ 2903    MAIN
STORE    3141 WATERMILL DR    BURLINGTON    NC 2904    MAIN STORE    9500 S
IH-35 STE H    AUSTIN    TX 2905    MAIN STORE    3001 TEXAS SAGE TRL    FORT
WORTH    TX 2905    SIGN AGREEMENT    3001 TEXAS SAGE TRAIL    FORT WORTH    TX
2906    MAIN STORE    1720 OLD FORT PKWY    MURFREESBORO    TN 2907    MAIN
STORE    6302 S CENTRAL ST    AURORA    CO 2908    MAIN STORE    100 COLUMBIANA
CIR #102    COLUMBIA    SC 2909    MAIN STORE    7939 HWY N    DARDENNE PRAIRIE
   MO 2910    MAIN STORE    7751 TOWNE CENTER PKWY    PAPILLION    NE 2911   
MAIN STORE    11552 S DISTRICT DR    SOUTH JORDAN    UT 2912    MAIN STORE   
10904 STADIUM PKWY    KANSAS CITY    KS 2913    MAIN STORE    5265 S CALLE SANTA
CRUZ    TUCSON    AZ 2914    MAIN STORE    2600 S SHACKLEFORD RD    LITTLE ROCK
   AR 2915    MAIN STORE    135 BOCKMAN DR    FORT COLLINS    CO 2916    MAIN
STORE    400 N UNION ST    OLEAN    NY 2917    MAIN STORE    955 S HOVER ST   
LONGMONT    CO 2918    MAIN STORE    340 S COLONIAL DR    ALABASTER    AL 2919
   MAIN STORE    2890 N MAIN ST    SANTA ANA    CA 2920    MAIN STORE    9480
VILLAGE PLACE BLVD    BRIGHTON    MI 2921    MAIN STORE    5751 LONG PRAIRIE RD
   FLOWER MOUND    TX 2922    MAIN STORE    13900 HOARD DR    NOBLESVILLE    IN
2924    MAIN STORE    7400 WOODWARD AVE    WOODRIDGE    IL 2925    MAIN STORE   
8201 FLYING CLOUD DR    EDEN PRAIRIE    MN 2926    MAIN STORE    7451 YOUREE DR
   SHREVEPORT    LA 2927    MAIN STORE    410 PORTERS VALE BLVD    VALPARAISO   
IN 2928    MAIN STORE    1100 OGDEN AVE    MONTGOMERY    IL 2929    MAIN STORE
   SEND TO SL SHARED SERVICES CTR    CRYSTAL LAKE    IL 2930    MAIN STORE   
1600 ORCHARD GATEWAY BLVD    NORTH AURORA    IL 2931    MAIN STORE    3100 MAIN
ST STE 1000    MAUMEE    OH 2932    MAIN STORE    3400 RIO GRANDE AVE   
MONTROSE    CO 2933    MAIN STORE    1200 N HAPPY VALLEY RD    NAMPA    ID 2934
   MAIN STORE    151 UNIVERSITY OAKS    ROUND ROCK    TX 2934    SIGN AGREEMENT
   151 UNIVERSITY OAKS    ROUND ROCK    TX 2935    MAIN STORE    2071 COLISEUM
DR    HAMPTON    VA 2936    MAIN STORE    1041 N PROMENADE PKWY    CASA GRANDE
   AZ 2937    MAIN STORE    14659 RAMONA AVE    CHINO    CA 2939    MAIN STORE
   7400 SAN PEDRO AVE    SAN ANTONIO    TX 2940    MAIN STORE    5651 HWY 95 N
   LAKE HAVASU CITY    AZ 2941    MAIN STORE    2400 S SERVICE RD    MOORE    OK
2942    MAIN STORE    7271 SE 29TH ST    MIDWEST CITY    OK 2943    MAIN STORE
   3675 STONE CREEK BLVD    COLERAIN TOWNSHIP    OH 2944    MAIN STORE    25646
HWY 290    CYPRESS    TX



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

2944    SIGN AGREEMENT    25646 HWY 290    CYPRESS    TX 2945    MAIN STORE   
2001 W OSCEOLA PKWY    KISSIMMEE    FL 2946    MAIN STORE    1015 E I 30   
ROCKWALL    TX 2948    MAIN STORE    3065 RT 50    SARATOGA SPRINGS    NY 2949
   MAIN STORE    1441 N HWY 77    WAXAHACHIE    TX 2950    MAIN STORE    800 S
RANDALL RD    ALGONQUIN    IL 2951    MAIN STORE    2940 COMMERCE DR   
JOHNSBURG    IL 2952    MAIN STORE    4451 PROMENADE WAY    MATTESON    IL 2952
   SIGN AGREEMENT    4451 PROMENADE WAY    MATTESON    IL 2953    MAIN STORE   
8100 N FLINTLOCK RD    KANSAS CITY    MO 2954    MAIN STORE    N96W18515 COUNTY
LINE RD    MENOMONEE FALLS    WI 2955    MAIN STORE    4951 SLATTEN RANCH RD   
ANTIOCH    CA 2955    SIGN AGREEMENT    4951 SLATTEN RANCH RD    ANTIOCH    CA
2956    MAIN STORE    550 PINNACLE PL    PRATTVILLE    AL 2957    MAIN STORE   
4185 RIVERDALE RD    RIVERDALE    UT 2959    MAIN STORE    419 E TRENTON RD   
EDINBURG    TX 2960    MAIN STORE    1950 JOE BATTLE BLVD    EL PASO    TX 2961
   MAIN STORE    3125 LOUISIANA AVE    LAFAYETTE    LA 2962    MAIN STORE    725
ADAMS DR    WEATHERFORD    TX 2963    MAIN STORE    1996 MEMORIAL DR STE 1    ST
JOHNSBURY    VT 2964    MAIN STORE    2060 SAM RITTENBERG BLVD    CHARLESTON   
SC 2965    MAIN STORE    3650 NEW CENTER PT    COLORADO SPRINGS    CO 2966   
MAIN STORE    8568 E 49TH AVE    DENVER    CO 2967    MAIN STORE    50753
WATERSIDE DR    CHESTERFIELD TOWNSHP    MI 2968    MAIN STORE    24201 BRAZOS
TOWN CROSSING    ROSENBERG    TX 2968    SIGN AGREEMENT    24201 BRAZOS TOWN
CROSSING    ROSENBERG    TX 2969    MAIN STORE    610 GRAHAM DR    SHERMAN    TX
2970    MAIN STORE    5181 PEPPER ST    SPRING HILL    FL 2971    MAIN STORE   
300 TOWN CENTER BLVD    WHITE LAKE TOWNSHIP    MI 2972    MAIN STORE    43690
FORD RD    CANTON    MI 2973    MAIN STORE    11325 W LINCOLN HWY    MOKENA   
IL 2975    MAIN STORE    3333 MARKET PLACE DR    COUNCIL BLUFFS    IA 2976   
MAIN STORE    515 CABELA DR    TRIADELPHIA    WV 2977    MAIN STORE    5886
HIGHWAY 100    WASHINGTON    MO 2978    MAIN STORE    9365 FIELDS ERTEL RD   
CINCINNATI    OH 2979    MAIN STORE    2345 S HWY 27    CLERMONT    FL 2980   
MAIN STORE    3165 INTERSTATE 45 N    CONROE    TX 2980    SIGN AGREEMENT   
3165 INTERSTATE 45 N    CONROE    TX 2982    MAIN STORE    301 STACY RD   
FAIRVIEW    TX 2983    MAIN STORE    800 BARNES ST    SAN MARCOS    TX 2984   
MAIN STORE    2037 LANTERN RIDGE DR    RICHMOND    KY 2985    MAIN STORE    6200
GRANDVIEW PKWY    DAVENPORT    FL 2986    MAIN STORE    200 MARKET ST    FLOWOOD
   MS 2987    MAIN STORE    1001 RAINBOW DR    GADSDEN    AL 2988    MAIN STORE
   7700 POLO GROUNDS BLVD    MEMPHIS    TN 2989    MAIN STORE    1800 COASTAL
GRAND CIR    MYRTLE BEACH    SC 2990    MAIN STORE    6901 W 135TH ST   
OVERLAND PARK    KS 2991    MAIN STORE    5335 W LOOP 1604 N    SAN ANTONIO   
TX 2991    SIGN AGREEMENT    5335 W LOOP 1604 N    SAN ANTONIO    TX 2992   
MAIN STORE    4190 E COURT ST STE 500    BURTON    MI 2992    SIGN AGREEMENT   
4190 E COURT ST STE 500    BURTON    MI 2993    MAIN STORE    798 GRAVOIS BLUFFS
BLVD    FENTON    MO 2993    SIGN AGREEMENT    BELLEFONTAINE    FENTON    MO
2993    SIGN AGREEMENT    798 GRAVOIS BLUFFS BLVD    FENTON    MO 2993    SIGN
AGREEMENT    LOT 8A    FENTON    MO 2994    MAIN STORE    3363 LOWERY PKWY   
FULTONDALE    AL



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

2995    MAIN STORE    5858 E SAM HOUSTON PKWY N    HOUSTON    TX 2995    SIGN
AGREEMENT    5858 E SAM HOUSTON PKWY N    HOUSTON    TX 2997    MAIN STORE   
206 BLUEFISH DR    PANAMA CITY BEACH    FL 2998    MAIN STORE    19005 SE MILL
PLAIN BLVD    VANCOUVER    WA 2999    MAIN STORE    1060 PERIMETER DR    MANTECA
   CA 3003    CATALOG OUTLET - 30    8702 N 2ND ST    MACHESNEY PARK    IL 3010
   CATALOG OUTLET - 30    240 COMMONWEALTH BLVD W STE145    MARTINSVILLE    VA
3013    CATALOG OUTLET - 30    9495 W 75TH ST    OVERLAND PARK    KS 3014   
CATALOG OUTLET - 30    190 E GLENDALE AVE    SPARKS    NV 3029    CATALOG OUTLET
- 30    4410 MILLS CIR    ONTARIO    CA 3034    CATALOG OUTLET - 30    2442
ROMIG RD    AKRON    OH 3036    CATALOG OUTLET - 30    246 JAMESTOWN MALL   
FLORISSANT    MO 3037    CATALOG OUTLET - 30    3050 N 5TH ST    READING    PA
3040    CATALOG OUTLET - 30    3430 PRESTON HWY    LOUISVILLE    KY 3900    AIR
BRIDGE    406 W. 5TH AVENUE    ANCHORAGE    AK 3900    PARKING    406 W. 5TH
AVENUE    ANCHORAGE    AK 4306    TELEMARKETING    1001 COMMERCE DRIVE   
HARMARVILLE    PA 4534    CUSTOM DECORATING    4741 & 4801 URBANI AVENUE   
MCCLELLAN    CA 4573    CUSTOM DECORATING    4455-4497 SOUTH 134TH PL. BUILDING
B, SUITE 4475    TUKWILA    WA 4573    CUSTOM DECORATING    331 SOUTH RIVER
DRIVE, STE 4    TEMPE    AZ 5071    TREASURY    GOLF ROAD & MILWAUKEE AVE.   
NILES    IL 9005    LOGISTIC CENTER    1634 SALISBURY ROAD    STATESVILLE    NC
9005    PARKING    1634 SALISBURY ROAD    STATESVILLE    NC 9005    PARKING   
1211 BARKLEY ROAD    STATESVILLE    NC 9005    PARKING       STATESVILLE    NC
9010    LOGISTIC CENTER    6800 VALLEY VIEW AVENUE    BUENA PARK    CA 9041   
OFFICES    3801 PARKWOOD BLVD SUITE D-100    FRISCO    TX 9100    ACCOUNTING
OFFICE    310 SOUTH MAIN ST.    SALT LAKE CITY    UT 9100    PARKING    45 EAST
BROADWAY    SALT LAKE CITY    UT 9113    ECKERD DRUG - CVS    3821 ELLISON DRIVE
NW    ALBUQUERQUE    NM 9130    LOGISTIC CENTER    5555 SCARBOROUGH BLVD.   
COLUMBUS    OH 9131    LOGISTIC CENTER    11800 W. BURLEIGH ROAD    WAUWATOSA   
WI 9132    LOGISTIC CENTER    10500 LACKMAN ROAD    LENEXA    KS 9224    LAND   
501 D’ARCY PARKWAY    LATHROP    CA 9224    LOGISTIC CENTER    700 D’ARCY
PARKWAY    LATHROP    CA 9275    ADDITIONAL SPACE    124 ROSE LANE, SUITE 106   
FRISCO    TX 9316    LOGISTIC CENTER    11111 STEAD BLVD.    RENO    NV 9317   
LOGISTIC CENTER    1339 TOLLAND TPK    MANCHESTER    CT 9435    LOGISTIC CENTER
   1701 INTERMODAL PARKWAY; ALLIANCE AIRPORT    HASLET    TX 9442    STORE
SUPPORT CENTER    1650 S HWY 67    CEDAR HILL    TX 9450    STORE SUPPORT CENTER
   6800 STATE ROAD 33    LAKELAND    FL 9451    PARKING    1302 PUYALLUP STREET
   SUMNER    WA 9451    STORE SUPPORT CENTER    2932 142ND AVENUE EAST    SUMNER
   WA 9454    STORE SUPPORT CENTER    400 HIGHWAY 6    SPANISH FORK    UT 9486
   LOGISTIC CENTER    5500 SOUTH EXPRESSWAY/120 PENNEY RD/5500 FRONTAGE ROAD   
ATLANTA/FOREST PARK    GA 9707    STORE SUPPORT CENTER    1200 NORTHBROOK
PARKWAY, SUITE 180    SUWANEE    GA 9900    OFFICES    560 SOUTH WINCHESTER
BLVD.    SAN JOSE    CA 9900    OFFICES    601 PENNSYLVANIA AVE NW    WASHINGTON
   DC 9900    ACCOUNTING OFFICE    6501 LEGACY DRIVE    PLANO    TX 9900   
HANGER FOR CORP AIRCRAFT    8111 LEMON AVE, STE 150    DALLAS    TX 9900   
OFFICES    3600 SOUTH HARBOR BLVD    OXNARD    CA



--------------------------------------------------------------------------------

Store

Number

  

Type/Use

  

Address

  

City

  

State

9900    OFFICES    300 SOUTH EL CAMINO ROAD, SUITE 201    SAN CLEMENTE    CA
9900    OFFICES    649 MISSION STREET    SAN FRANCISCO    CA 9900    OFFICES   
328 BARRY AVENUE    WAYZATA    MN 9900    OFFICES    TWO CITY PLACE DRIVE, 2ND
FL    ST LOUIS    MO 9900    OFFICES    1501 BROADWAY, 12TH FLOOR    NEW YORK   
NY 9900    OFFICES    256 WEST 36TH STREET, 7TH FLOOR    NEW YORK    NY 9900   
OFFICES    411 LAFAYETTE ST, 6TH FL    NEW YORK    NY 9900    QUALITY ASSURANCE
   1625 CRESCENT CIRCLE, SUITES 115 AND 112    CARROLLTON    TX



--------------------------------------------------------------------------------

Inventory Locations

 

Store Number    Street    City    State    Zip   4    990 22ND AVE S   
BROOKINGS    SD      57006    5    9501 ARLINGTON EXPY STE 105    JACKSONVILLE
   FL      32225    7    1579 CLARK STREET RD    AUBURN    NY      13021    16
   1170 CENTRAL AVE    DUNKIRK    NY      14048    17    1425 S SANTA FE AVE   
CHANUTE    KS      66720    26    124 S MAIN ST    PENDLETON    OR      97801   
27    12300 SE 82ND AVE    PORTLAND    OR      97086    30    14301 BURNHAVEN DR
   BURNSVILLE    MN      55306    43    621 MAIN ST    ALAMOSA    CO      81101
   44    3542 S MARYLAND PKWY    LAS VEGAS    NV      89169    46    701
RICHMOND RD    RICHMOND HEIGHTS    OH      44143    52    321 MAIN ST    FORT
MORGAN    CO      80701    55    4600 S MEDFORD DR STE 2000    LUFKIN    TX     
75901    56    413 DAKOTA AVE    WAHPETON    ND      58075    58    2050 PONCE
BY PASS STE 200    PONCE    PR      717    63    212 E 2ND ST    THE DALLES   
OR      97058    65    1309 ADAMS AVE    LA GRANDE    OR      97850    67    500
LEHIGH VALLEY MALL    WHITEHALL    PA      18052    89    2321 DAVE LYLE BLVD   
ROCK HILL    SC      29730    90    4530 N ORACLE RD    TUCSON    AZ      85705
   99    300 CROSS CREEK MALL    FAYETTEVILLE    NC      28303    102    9801
CORTANA PL    BATON ROUGE    LA      70815    104    201-209 WEST C ST    MCCOOK
   NE      69001    106    401 NE NORTHGATE WAY STE 475    SEATTLE    WA     
98125    109    1343 COMMERCIAL ST    ASTORIA    OR      97103    113    403
MAIN ST    WILLISTON    ND      58801    116    81 ROCKINGHAM PARK BLVD    SALEM
   NH      3079    120    301 WYOMING BLVD SE    CASPER    WY      82609    129
   600 S CARPENTER AVE    KINGSFORD    MI      49802    130    601-635 HARRY L
DR STE 99    JOHNSON CITY    NY      13790    133    25 LILAC MALL (RT 125)   
ROCHESTER    NH      3867    135    344 V BUCKLAND HLS DR STE 7000    MANCHESTER
   CT      6042    141    1207 N COMMERCE    ARDMORE    OK      73401    152   
4835 PROMENADE PKWY    BESSEMER    AL      35022    157    2180 S GILBERT RD   
CHANDLER    AZ      85286    161    5043 JIMMY LEE SMITH PKWY    HIRAM    GA   
  30141    162    90 E LOCUST ST    CANTON    IL      61520    163    800
FOXCROFT AVE STE 800    MARTINSBURG    WV      25401    168    300 MONTGOMERY
MALL    NORTH WALES    PA      19454    170    720 N 12TH ST (US 641)    MURRAY
   KY      42071    171    10225 77TH ST    PLEASANT PRAIRIE    WI      53158   
174    100 W 32ND ST    NEW YORK    NY      10001    178    333 MAIN ST STE 200
   OAK RIDGE    TN      37830    179    6051 SKILLMAN ST    DALLAS    TX     
75231    182    1800 DAISY ST EXT STE 2    CLEARFIELD    PA      16830    183   
2100 HAMILTON PLACE BLVD    CHATTANOOGA    TN      37421    184    990 NW BLUE
PKWY    LEES SUMMIT    MO      64086    185    1150 W CARL SANDBURG DR   
GALESBURG    IL      61401    192    11801 FAIR OAKS MALL    FAIRFAX    VA     
22033    194    9100 MCHUGH DR STE 576    LANHAM    MD      20706    195    63
SERRAMONTE CTR    DALY CITY    CA      94015   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   196    222 S STATE ST   
FAIRMONT    MN      56031    197    360 GATEWAY DR    BROOKLYN    NY      11239
   199    500 MONROEVILLE MALL    MONROEVILLE    PA      15146    201    10101 E
INDEPENDENCE BLVD    MATTHEWS    NC      28105    202    1754 FRANKLIN MILLS CIR
   PHILADELPHIA    PA      19154    204    2700 POTOMAC MILLS CIR    WOODBRIDGE
   VA      22192    207    2500 W MORELAND RD    WILLOW GROVE    PA      19090
   209    3411 MERCHANT BLVD    ABINGDON    MD      21009    211    3200 W
EMPIRE MALL    SIOUX FALLS    SD      57106    214    200 WESTERN AVE NW STE A
   FARIBAULT    MN      55021    217    14370 BEAR VALLEY RD    VICTORVILLE   
CA      92392    218    6020 E 82ND ST STE 700    INDIANAPOLIS    IN      46250
   219    3400 BELL AIR MALL    MOBILE    AL      36606    220    1500 E
WASHINGTON AVE    UNION GAP    WA      98903    221    1155 CARLISLE ST   
HANOVER    PA      17331    225    2005 VETERANS BLVD    DUBLIN    GA      31021
   226    2200 S 10TH ST    MCALLEN    TX      78503    231    10450 S STATE ST
STE 2106    SANDY    UT      84070    232    4502 S STEELE STE 200    TACOMA   
WA      98409    237    3 ORLAND SQ DR    ORLAND PARK    IL      60462    241   
2000 RT 38 STE 1000    CHERRY HILL    NJ      8002    246    20700 AVALON BLVD
   CARSON    CA      90746    249    901 W MORTON    JACKSONVILLE    IL     
62650    250    67 LAKEWOOD CTR MALL    LAKEWOOD    CA      90712    251    7750
W ARROWHEAD TOWNE CENTER    GLENDALE    AZ      85308    253    3501 GRANVILLE
AVE    MUNCIE    IN      47303    258    734 MARKET ST    FARMINGTON    MO     
63640    259    3111 S 31ST ST STE 3301    TEMPLE    TX      76502    260    950
DANA DR    REDDING    CA      96003    268    2500 MEADOWBROOK MALL   
BRIDGEPORT    WV      26330    270    854 STATE RTE 13    CORTLAND    NY     
13045    273    701 RUSSELL AVE    GAITHERSBURG    MD      20877    283    1057
BROAD ST    SUMTER    SC      29150    286    4500 PEORIA ST (US 51)    PERU   
IL      61354    287    901 US 27 N STE 150    SEBRING    FL      33870    288
   9500 SW WASHINGTON SQ RD    PORTLAND    OR      97223    304    3550 MCCANN
RD    LONGVIEW    TX      75605    306    225 MAIN AVE N    THIEF RIVER FALLS   
MN      56701    309    640 NIBLACK BLVD    VINCENNES    IN      47591    311   
1980 N JEFFERSON ST    HUNTINGTON    IN      46750    318    101 APACHE MALL   
ROCHESTER    MN      55902    321    451 E ALTAMONTE DR STE 1301    ALTAMONTE
SPRINGS    FL      32701    322    400 DUBOIS RD    COOKEVILLE    TN      38501
   324    870 W MARKET ST    TIFFIN    OH      44883    327    87 VILLAGE SQUARE
MALL    EFFINGHAM    IL      62401    334    1330 TRAVIS BLVD    FAIRFIELD    CA
     94533    345    2200 W FLORIDA AVE    HEMET    CA      92545    351    3057
E MAIN    RUSSELLVILLE    AR      72802    355    1251 US 31 N    GREENWOOD   
IN      46142    365    214 BORGER S/C    BORGER    TX      79007    367    400
BALD HILL RD    WARWICK    RI      2886    370    1000 HILLTOP MALL    RICHMOND
   CA      94806    373    1262 VOCKE RD STE 300    LA VALE    MD      21502   
384    2901 N GRAND AVE    AMES    IA      50010   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   389    1500 STONERIDGE MALL RD
   PLEASANTON    CA      94588    395    3405 E STATE ST    HERMITAGE    PA     
16148    400    125 S MICHIGAN AVE    BIG RAPIDS    MI      49307    403    5953
W PARK AVE STE 3000    HOUMA    LA      70364    406    1100 N MAIN ST    ALTUS
   OK      73521    419    2021 N HIGHLAND AVE STE 15    JACKSON    TN     
38305    424    7171 N DAVIS HWY AND RT 10    PENSACOLA    FL      32504    426
   251 HIGH ST    TORRINGTON    CT      6790    439    600 EASTVIEW MALL   
VICTOR    NY      14564    450    1300 W MALONEY AVE STE A    GALLUP    NM     
87301    456    3404 W 13TH ST    GRAND ISLAND    NE      68803    457    101 W
WATER ST    DECORAH    IA      52101    465    24140 MAGIC MOUNTAIN PKY    SANTA
CLARITA    CA      91355    466    150 HOMER ADAMS PKWY    ALTON    IL     
62002    478    5200 MEADOWOOD MALL CIR    RENO    NV      89502    479    6481
NEWBERRY RD    GAINESVILLE    FL      32605    481    4201 YELLOWSTONE AVE   
POCATELLO    ID      83202    483    3936 E MARKET ST    LOGANSPORT    IN     
46947    485    4310 BUFFALO GAP RD    ABILENE    TX      79606    487    3401 S
US 41    TERRE HAUTE    IN      47802    494    600 MERCED MALL    MERCED    CA
     95348    495    1300 9TH AVE SE STE 3    WATERTOWN    SD      57201    496
   1700 W COUNTY RD B-2    ROSEVILLE    MN      55113    497    305 MOUNT HOPE
AVE    ROCKAWAY    NJ      7866    514    830 MAIN ST    PRESQUE ISLE    ME     
4769    528    1680 WRIGHT AVE    ALMA    MI      48801    529    17301 VALLEY
MALL RD STE 400    HAGERSTOWN    MD      21740    530    155 DORSET ST    SOUTH
BURLINGTON    VT      5403    536    300 EARLY BLVD    EARLY    TX      76802   
539    140 STATE ROUTE 104 STE A    OSWEGO    NY      13126    549    3301
VETERANS MEMORIAL BLVD    METAIRIE    LA      70002    557    15740 WHITTWOOD
LANE    WHITTIER    CA      90603    559    2424 US 6TH AND 50TH    GRAND
JUNCTION    CO      81505    562    1701 SUNRISE HWY    BAY SHORE    NY     
11706    566    2555 EL CAMINO REAL    CARLSBAD    CA      92008    568    300 S
MAIN ST    MCALLEN    TX      78501    578    50 HOLYOKE ST    HOLYOKE    MA   
  1040    579    4101 E 42ND ST    ODESSA    TX      79762    581    800 S JAMES
CAMPBELL BLVD    COLUMBIA    TN      38401    582    5001 MONROE ST    TOLEDO   
OH      43623    588    300 HWY 78 E    JASPER    AL      35501    601    3700 S
MERIDIAN ST    PUYALLUP    WA      98373    607    1100 S DEWEY ST    NORTH
PLATTE    NE      69101    608    814 US HWY 62-65 N    HARRISON    AR     
72601    611    6002 SLIDE RD-BLDG A    LUBBOCK    TX      79414    620    1700
W INTL SPEEDWAY BLVD    DAYTONA BEACH    FL      32114    631    6301 NW LOOP
410    SAN ANTONIO    TX      78238    634    3040 PLAZA BONITA RD    NATIONAL
CITY    CA      91950    643    4600 BAY RD    SAGINAW    MI      48604    644
   3301 DILLON DR    PUEBLO    CO      81008    647    3315 N RIDGE RD E STE 100
   ASHTABULA    OH      44004    651    PR RD 2 KM 81.9 CARRIZALES    HATILLO   
PR      659    652    2200 W WAR MEMORIAL DR STE 997    PEORIA    IL      61613
   654    3541 MASONIC DR    ALEXANDRIA    LA      71301   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip  

656

   1200 10TH AVE S    GREAT FALLS    MT      59405   

658

   5300 SAN DARIO    LAREDO    TX      78041   

663

   3929 MCCAIN BLVD STE 500    NORTH LITTLE ROCK    AR      72116   

666

   2005 N 14TH ST STE 141    PONCA CITY    OK      74601   

671

   3199 N WHITE SANDS    ALAMOGORDO    NM      88310   

680

   51027 HWY 6    GLENWOOD SPRINGS    CO      81601   

681

   2101 FT HENRY DR    KINGSPORT    TN      37664   

687

   3700 ATLANTA HWY    ATHENS    GA      30606   

688

   2600 BEACH BLVD    BILOXI    MS      39531   

689

   2427 US HWY 90 W STE 10    LAKE CITY    FL      32055   

691

   484 SUN VALLEY MALL    CONCORD    CA      94520   

695

   700 HAYWOOD RD    GREENVILLE    SC      29607   

696

   1249 SOUTHCENTER MALL    TUKWILA    WA      98188   

699

   1169 GLENDALE GALLERIA    GLENDALE    CA      91210   

700

   500 QUAKER BRIDGE MALL    TRENTON    NJ      8648   

702

   8401 GATEWAY BLVD W    EL PASO    TX      79925   

703

   408 MITCHELL ST    PETOSKEY    MI      49770   

704

   4651 27TH ST    MOLINE    IL      61265   

708

   1800 PIPESTONE RD    BENTON HARBOR    MI      49022   

709

   3115 E COLONIAL DR    ORLANDO    FL      32803   

712

   3111 MIDWESTERN PKWY    WICHITA FALLS    TX      76308   

718

   310 TOWNE CTR CIR    SANFORD    FL      32771   

731

   3202 OAKVIEW DR    OMAHA    NE      68144   

733

   800 S CAMINO DEL RIO    DURANGO    CO      81301   

738

   925 WASHINGTON AVE    DETROIT LAKES    MN      56501   

739

   2150 NORTHWOODS BLVD UNIT E100    N CHARLESTON    SC      29406   

744

   300 VALLEY RIVER CTR    EUGENE    OR      97401   

766

   331 BRANDON TOWN CENTER MALL    BRANDON    FL      33511   

767

   4316 MILAN RD    SANDUSKY    OH      44870   

768

   3300 CHAMBERS RD STE 5090    HORSEHEADS    NY      14845   

769

   2190 IDAHO ST    ELKO    NV      89801   

778

   1408 N PARHAM RD    RICHMOND    VA      23229   

779

   6000 FLORENCE MALL    FLORENCE    KY      41042   

780

   1718 E BLVD    KOKOMO    IN      46902   

781

   4101 S YALE AVE    TULSA    OK      74135   

786

   7900 GOVERNOR RITCHIE HWY    GLEN BURNIE    MD      21061   

794

   3500 OLEANDER DR    WILMINGTON    NC      28403   

808

   3187 N MAIN ST    ANDERSON    SC      29621   

814

   625 BLACK LAKE BLVD    OLYMPIA    WA      98502   

816

   606 CHRISTIANA MALL    NEWARK    DE      19702   

819

   500 BRIARWOOD CIR    ANN ARBOR    MI      48108   

830

   910 SAWMILL RD    LAUREL    MS      39440   

834

   2000 N POINT CIR    ALPHARETTA    GA      30022   

835

   117-19 E MAIN ST    SIDNEY    MT      59270   

838

   810 W PARK AVE    GREENWOOD    MS      38930   

852

   701 LYNN HAVEN PKWY    VIRGINIA BEACH    VA      23452   

863

   680 CITADEL DR E    COLORADO SPRINGS    CO      80909   

864

   3661 EISENHOWER PKY    MACON    GA      31206   

870

   730 MEYERLAND PLAZA MALL    HOUSTON    TX      77096   

881

   7700 E KELLOGG DR    WICHITA    KS      67207   

882

   2415 SAGAMORE PKWY S 52    LAFAYETTE    IN      47905   

890

   194 MAIN ST    STURBRIDGE    MA      1566   

891

   135 E TOWNE MALL    MADISON    WI      53704   

895

   150 PEARL NIX PKWY    GAINESVILLE    GA      30501   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   899    639 STILLWATER AVE   
BANGOR    ME      4401    902    1201 HOOPER AVE STE B    TOMS RIVER    NJ     
8753    907    8201 S TAMIAMI TRAIL    SARASOTA    FL      34238    909    1620
E 10TH ST STE 100    ROANOKE RAPIDS    NC      27870    910    4129 E WILDER RD
   BAY CITY    MI      48706    911    800 N 98TH ST    OMAHA    NE      68114
   914    1170 INDIANA AVE    SAINT MARYS    OH      45885    916    JESUS
FRAGOSO AVE-EXP O LOIZA    CAROLINA    PR      983    920    200 W PARK MALL   
CAPE GIRARDEAU    MO      63703    921    2231 S MISSION RD    MT PLEASANT    MI
     48858    924    160 N GULPH RD STE 5000    KING OF PRUSSIA    PA      19406
   933    300 WESTFARMS MALL    FARMINGTON    CT      6032    951    1365 N
DUPONT HWY STE 5000    DOVER    DE      19901    952    630 OLD COUNTRY RD UNIT
A2    GARDEN CITY    NY      11530    954    234 N MAIN ST    SHERIDAN    WY   
  82801    955    6420 S PACIFIC BLVD    HUNTINGTON PARK    CA      90255    965
   1845 N WEST AVE    EL DORADO    AR      71730    972    220 GOLF MILL CTR   
NILES    IL      60714    982    7777 EASTPOINT MALL    BALTIMORE    MD     
21224    993    2418 SW MILITARY DR    SAN ANTONIO    TX      78224    995   
261 MERCER MALL RD    BLUEFIELD    WV      24701    996    4401 S BROADWAY   
TYLER    TX      75703    1002    4348 ELECTRIC RD    ROANOKE    VA      24018
   1012    75 MAVERICK ST RT 1A    ROCKLAND    ME      4841    1020    1671 W
LACEY BLVD    HANFORD    CA      93230    1024    236 E 5TH ST N    BURLEY    ID
     83318    1028    315 E SECOND ST    CALEXICO    CA      92231    1031   
220 ENNIS LN    TOWANDA    PA      18848    1033    3000 DUNN AVE UNIT 25   
JACKSONVILLE    FL      32218    1037    3401 DALE RD    MODESTO    CA     
95356    1046    2201 S INTERSTATE 35 E STE D    DENTON    TX      76205    1048
   200 SIDNEY BAKER ST S (HWY 16)    KERRVILLE    TX      78028    1049    4 FOX
VALLEY CTR    AURORA    IL      60504    1052    220 W MARIPOSA RD    NOGALES   
AZ      85621    1056    3701 S MAIN ST (US 33)    ELKHART    IN      46517   
1058    1386 E COURT ST    SEGUIN    TX      78155    1064    324 E SAN ANTONIO
ST    EL PASO    TX      79901    1067    1904 E 9TH ST    WINFIELD    KS     
67156    1068    202 E CENTENNIAL DR    PITTSBURG    KS      66762    1071   
2000 BRITTAIN RD STE 600    AKRON    OH      44310    1076    1060 HWY 15 S   
HUTCHINSON    MN      55350    1081    1780 GALLERIA BLVD    FRANKLIN    TN     
37067    1086    619 N PERKINS RD    STILLWATER    OK      74075    1091    1401
PAUL BUNYAN DR NW STE 2    BEMIDJI    MN      56601    1101    715 E EXPRESSWAY
83    WESLACO    TX      78596    1106    1950 PRAIRIE CENTER PKWY    BRIGHTON
   CO      80601    1116    1744 E CARL ALBERT PKWY    MCALESTER    OK     
74501    1122    2501 W MEMORIAL RD    OKLAHOMA CITY    OK      73134    1128   
2520 GULF FWY S    LEAGUE CITY    TX      77573    1130    3501 E BROADWAY   
TUCSON    AZ      85716    1134    80 VIEWMONT MALL    SCRANTON    PA      18508
   1135    3409 CANDLERS MOUNTAIN RD    LYNCHBURG    VA      24502    1140   
4541 S LABURNUM AVE    RICHMOND    VA      23231    1141    1651 STATE HWY 1 S
   GREENVILLE    MS      38701   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   1142    951 W PACHECO BLVD   
LOS BANOS    CA      93635    1143    428 N STATE HWY 19    PALATKA    FL     
32177    1148    300 MARY ESTHER BLVD    MARY ESTHER    FL      32569    1150   
180 STATE ROUTE 35    EATONTOWN    NJ      7724    1153    2601 CENTRAL AVE   
DODGE CITY    KS      67801    1155    1300 E PINECREST DR    MARSHALL    TX   
  75670    1156    4915 CLAREMONT AVE    STOCKTON    CA      95207    1161   
5256 ROUTE 30    GREENSBURG    PA      15601    1163    1375 US 127 S   
FRANKFORT    KY      40601    1164    2800 S COLUMBIA RD    GRAND FORKS    ND   
  58201    1165    1826 19TH AVE    LEWISTON    ID      83501    1166    18900
MICHIGAN AVE (US 12)    DEARBORN    MI      48126    1168    14200 E ALAMEDA AVE
   AURORA    CO      80012    1170    700 QUINTARD DR STE 100    OXFORD    AL   
  36203    1180    260 WAYNE TOWNE CTR    WAYNE    NJ      7470    1188    2825
S GLENSTONE AVE STE 200    SPRINGFIELD    MO      65804    1190    175 YORKTOWN
S/C    LOMBARD    IL      60148    1192    600 SUNRISE MALL    MASSAPEQUA    NY
     11758    1195    95 N MOORLAND RD    BROOKFIELD    WI      53005    1198   
1500 KANSAS AVE    GREAT BEND    KS      67530    1206    6100 SUNRISE BLVD   
CITRUS HEIGHTS    CA      95610    1208    1122 N UNIVERSITY DR    NACOGDOCHES
   TX      75961    1210    3700 STATE RD 16    LA CROSSE    WI      54601   
1212    3075 CLAIRTON RD STE 100    WEST MIFFLIN    PA      15123    1217    23
WEST TOWNE MALL    MADISON    WI      53719    1223    24200 LAGUNA HILLS MALL
   LAGUNA HILLS    CA      92653    1226    400 PARK CITY S/C    LANCASTER    PA
     17601    1228    2500 S CENTER ST    MARSHALLTOWN    IA      50158    1229
   280 HILLCREST DR W    THOUSAND OAKS    CA      91360    1240    504 N ADAMS
ST    CARROLL    IA      51401    1241    100 NORTHRIDGE MALL    SALINAS    CA
     93906    1248    4150 S HWY 27    SOMERSET    KY      42501    1250    757
E LEWIS & CLRK PKY STE 701    CLARKSVILLE    IN      47129    1256    1321 N
COLUMBIA CTR BLVD # 100    KENNEWICK    WA      99336    1262    50 HAMPTON
VILLAGE PLAZA    SAINT LOUIS    MO      63109    1270    3939 S CARSON ST   
CARSON CITY    NV      89701    1274    591 BROADWAY    CHULA VISTA    CA     
91910    1288    2200 N MAPLE AVE STE 2204    RAPID CITY    SD      57701   
1296    2918 VINE ST STE 2001    HAYS    KS      67601    1306    35000 W WARREN
RD    WESTLAND    MI      48185    1308    5000 SHELBYVILLE RD    LOUISVILLE   
KY      40207    1313    100 HWY 332 W STE 1260    LAKE JACKSON    TX      77566
   1315    325 NORTHSIDE DR E STE 25    STATESBORO    GA      30458    1319   
1530 COSHOCTON AVE    MOUNT VERNON    OH      43050    1320    3320 SILAS CREEK
PKWY STE 460    WINSTON SALEM    NC      27103    1321    777 E MERRITT ISL CSWY
STE 210    MERRITT ISLAND    FL      32952    1322    1560 HOUSTONVILLE RD STE
301    DANVILLE    KY      40422    1323    5100 GREAT NORTHERN MALL    NORTH
OLMSTED    OH      44070    1324    1118 JAMES AVE    BEDFORD    IN      47421
   1327    100 FOUR SEASONS TOWN CTR    GREENSBORO    NC      27407    1330   
5488 S PADRE ISLAND DR STE4000    CORPUS CHRISTI    TX      78411    1337    100
STONEWOOD ST    DOWNEY    CA      90241    1339    101 RANGE LINE STE 250A   
JOPLIN    MO      64801    1348    3560 LAMAR AVE HWY 82    PARIS    TX     
75460   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   1351    3100 SW COLLEGE RD   
OCALA    FL      34474    1352    700 W 14 MILE RD    TROY    MI      48083   
1360    7201 N KENDALL DR    MIAMI    FL      33156    1362    1600 MILLER TRUNK
HWY STE 4    DULUTH    MN      55811    1368    7507 W CERMAK RD    NORTH
RIVERSIDE    IL      60546    1373    100 S COUNTY CENTER WAY    SAINT LOUIS   
MO      63129    1377    607 N BERKELEY BLVD    GOLDSBORO    NC      27534   
1385    201 S MAIN ST    BISHOP    CA      93514    1388    205 N ORCHARD AVE   
UKIAH    CA      95482    1389    11801 W 95TH ST    OVERLAND PARK    KS     
66214    1392    250 PLAINFIELD RD UNIT 202    WEST LEBANON    NH      3784   
1393    4257 N MAYO TRAIL    PIKEVILLE    KY      41501    1398    23000 EUREKA
RD STE A3    TAYLOR    MI      48180    1399    1700 MARKET LANE    NORFOLK   
NE      68701    1405    12421 WAYZATA BLVD    MINNETONKA    MN      55305   
1413    3601 S 2700 W    SALT LAKE CITY    UT      84119    1417    400 S
BALDWIN AVE    ARCADIA    CA      91007    1419    1900 GREEN OAKS RD    FORT
WORTH    TX      76116    1431    2101 BROADWAY    YANKTON    SD      57078   
1432    14300 LAKESIDE CIR    STERLING HEIGHTS    MI      48313    1433    1890
SOUTHLAKE MALL    MERRILLVILLE    IN      46410    1443    245 SAINT CLAIR SQ   
FAIRVIEW HEIGHTS    IL      62208    1445    1 SANGERTOWN SQ STE 55    NEW
HARTFORD    NY      13413    1451    3340 MALL LOOP DR SPACE 2    JOLIET    IL
     60431    1455    1850 APPLE BLOSSOM DR    WINCHESTER    VA      22601   
1462    6699 SPRINGFIELD MALL    SPRINGFIELD    VA      22150    1467    5500
BUCKEYSTOWN PIKE    FREDERICK    MD      21703    1475    27001 US HWY 19 N   
CLEARWATER    FL      33761    1480    4510 E CACTUS RD    PHOENIX    AZ     
85032    1481    201 WESTSHORE PLAZA    TAMPA    FL      33609    1489    5522
SHAFFER RD STE 09    DU BOIS    PA      15801    1493    100 FRANKLIN ST UNIT F
   WESTERLY    RI      2891    1503    1925 E MARKET ST    HARRISONBURG    VA   
  22801    1505    1203 PLAZA DR    WEST COVINA    CA      91790    1509    800
CODDINGTOWN CTR    SANTA ROSA    CA      95401    1510    1303 NIAGARA FALLS
BLVD    AMHERST    NY      14226    1512    1228 MAIN ST    DELANO    CA     
93215    1514    303 301 BLVD W STE 701    BRADENTON    FL      34205    1529   
755 STATE RT 18 STE 600    E BRUNSWICK    NJ      8816    1531    2300 E LINCOLN
HWY    LANGHORNE    PA      19047    1535    101 CLEARVIEW CIRCLE    BUTLER   
PA      16001    1539    555 W GRAND AVE STE M-1    WISCONSIN RAPIDS    WI     
54495    1542    7601 S CICERO AVE    CHICAGO    IL      60652    1559    2400
EDGEWOOD RD SW    CEDAR RAPIDS    IA      52404    1572    6000 S HANNUM AVE   
CULVER CITY    CA      90230    1580    3225 28TH ST SE    GRAND RAPIDS    MI   
  49512    1589    3575 MAPLE AVE    ZANESVILLE    OH      43701    1590    4600
W KELLOGG RD    WICHITA    KS      67209    1591    22 CLIFTON COUNTRY RD STE 2
   CLIFTON PARK    NY      12065    1603    4217 SIX FORKS RD STE 100    RALEIGH
   NC      27609    1612    1551 VALLEY WEST DR    WEST DES MOINES    IA     
50266    1614    5100 MONTCLAIR PLAZA LANE    MONTCLAIR    CA      91763    1618
   25 MIRACLE MILE DR    ROCHESTER    NY      14623    1623    27150 NOVI RD   
NOVI    MI      48377   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   1628    1607 3RD AVE W   
DICKINSON    ND      58601    1635    1826 S MAIN ST    MARYVILLE    MO     
64468    1650    301 COX CREEK PKWY (RT 133)    FLORENCE    AL      35630   
1674    800 MALL RD    BARBOURSVILLE    WV      25504    1693    1400 N TURNER
ST    HOBBS    NM      88240    1698    5000 FREDERICA ST    OWENSBORO    KY   
  42301    1704    4803 OUTER LOOP RD    LOUISVILLE    KY      40219    1717   
115 TIMES SQ MALL    MT VERNON    IL      62864    1722    840 MILL CREEK MALL
   ERIE    PA      16565    1738    1051 GREEN ACRES MALL    VALLEY STREAM    NY
     11581    1749    2400 RICHMOND RD STE 61    TEXARKANA    TX      75503   
1751    205 W BLACKSTOCK RD STE 8    SPARTANBURG    SC      29301    1761    502
GARDEN STATE PLAZA    PARAMUS    NJ      7652    1775    850 KIRKWOOD MALL   
BISMARCK    ND      58504    1778    2200 N TUSTIN ST    ORANGE    CA      92865
   1779    300 STROUD MALL    STROUDSBURG    PA      18360    1781    2115 W
ROOSEVELT BLVD    MONROE    NC      28110    1783    1224 E TIPTON ST    SEYMOUR
   IN      47274    1786    1701 MACFARLAND BLVD E    TUSCALOOSA    AL     
35404    1787    1500 CANTON RD    AKRON    OH      44312    1794    4400
MEADOWS LANE    LAS VEGAS    NV      89107    1800    265 PINE AVE    SNOHOMISH
   WA      98290    1811    21840 S HAWTHORNE BLVD    TORRANCE    CA      90503
   1816    7850 MENTOR AVE STE 930    MENTOR    OH      44060    1823    8900 NE
VANCOUVER MALL DR    VANCOUVER    WA      98662    1829    1442 US HWY 45 N   
COLUMBUS    MS      39705    1831    406 W 5TH AVE    ANCHORAGE    AK      99501
   1832    3236 KIRKWOOD HWY    WILMINGTON    DE      19808    1842    2115 S
MOONEY BLVD    VISALIA    CA      93277    1844    340 SOUTHLAND MALL    HAYWARD
   CA      94545    1845    305 LIBERTY ST NE    SALEM    OR      97301    1847
   1200 E BROAD AVE    ROCKINGHAM    NC      28379    1853    4300 TUSCARAWAS ST
W    CANTON    OH      44708    1858    1075 N BRIDGE ST    CHILLICOTHE    OH   
  45601    1859    2400 ELIDA RD    LIMA    OH      45805    1860    4199
NATIONAL RD E    RICHMOND    IN      47374    1862    4125 CLEVELAND AVE STE 903
   FORT MYERS    FL      33901    1867    117 S 25TH ST STE 1    FORT DODGE   
IA      50501    1868    420 HUCK FINN S/C    HANNIBAL    MO      63401    1869
   8200 PERRY HALL BLVD    BALTIMORE    MD      21236    1870    3702 FREDERICK
AVE STE 7    SAINT JOSEPH    MO      64506    1871    1321 S BROADWAY    SANTA
MARIA    CA      93454    1874    4101 W DIVISION ST    SAINT CLOUD    MN     
56301    1876    1603 E EMPIRE ST    BLOOMINGTON    IL      61701    1880   
1050 E 23RD ST    FREMONT    NE      68025    1886    1300 N MILLER ST   
WENATCHEE    WA      98801    1891    3015 HWY 29 S    ALEXANDRIA    MN     
56308    1899    4621 EASTGATE BLVD    CINCINNATI    OH      45245    1900   
714 GREENVILLE BLVD    GREENVILLE    NC      27858    1902    4500 MIDWAY MALL
   ELYRIA    OH      44035    1908    2910 N ELM ST    LUMBERTON    NC     
28358    1911    90 LEE JACKSON HWY STE 1268    STAUNTON    VA      24401   
1919    3100 M L KING JR BLVD    NEW BERN    NC      28562    1923    2230
EASTRIDGE LOOP    SAN JOSE    CA      95122   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   1924    5555 YOUNGSTOWN-WARREN
RD    NILES    OH      44446    1927    200 GRAND CENTRAL MALL    VIENNA    WV
     26105    1928    4000 FT CAMPBELL BLVD    HOPKINSVILLE    KY      42240   
1930    2400 ROOSEVELT RD    MARINETTE    WI      54143    1932    555 E SHAW
AVE    FRESNO    CA      93710    1934    1350 N MAIN ST    LOGAN    UT     
84341    1935    2825 W MAIN ST STE C    BOZEMAN    MT      59718    1936   
7401 MARKET ST    YOUNGSTOWN    OH      44512    1937    990 W 41ST ST   
HIBBING    MN      55746    1939    7000 TYRONE SQ    SAINT PETERSBURG    FL   
  33710    1940    5350 S 76TH ST    GREENDALE    WI      53129    1942    90 W
COUNTY CTR    DES PERES    MO      63131    1943    1105 MELBOURNE DR    HURST
   TX      76053    1944    700 BROADWAY AVE E STE 1    MATTOON    IL      61938
   1945    2625 SCOTTSVILLE RD STE 40    BOWLING GREEN    KY      42104    1948
   3 WOODFIELD MALL    SCHAUMBURG    IL      60173    1950    6987 FRIARS RD   
SAN DIEGO    CA      92108    1951    3401 DONNELL DR    FORESTVILLE    MD     
20747    1953    1655 W 49TH ST STE 1200    HIALEAH    FL      33012    1956   
8000 W BROWARD BLVD STE 900    PLANTATION    FL      33388    1957    200
SOUTHDALE CTR    EDINA    MN      55435    1958    6455 EASTEX FRWY    BEAUMONT
   TX      77706    1959    1122 EL CAMINO REAL    SAN BRUNO    CA      94066   
1960    3605 GALLERIA AT TYLER    RIVERSIDE    CA      92503    1961    5111
ROGERS AVE    FORT SMITH    AR      72903    1962    4840 BRIARCLIFF RD NE   
ATLANTA    GA      30345    1963    320 W KIMBERLY RD STE 409    DAVENPORT    IA
     52806    1965    1000 RIVERGATE PKWY STE 3    GOODLETTSVILLE    TN     
37072    1968    34 WYOMING VALLEY MALL    WILKES BARRE    PA      18702    1971
   4545 TRANSIT RD    WILLIAMSVILLE    NY      14221    1972    4201 COLDWATER
RD    FORT WAYNE    IN      46805    1976    2400 10TH ST SW    MINOT    ND     
58701    1977    1500 APALACHEE PKWY    TALLAHASSEE    FL      32301    1979   
3535 S LINDEN RD    FLINT    MI      48507    1980    6501 N GRAPE RD   
MISHAWAKA    IN      46545    1981    2901 BROOKS ST    MISSOULA    MT     
59801    1982    6580 S WESTNEDGE AVE    PORTAGE    MI      49024    1983    428
WOODBRIDGE CTR DR    WOODBRIDGE    NJ      7095    1985    550 CENTER ST   
AUBURN    ME      4210    1987    2400 N COLUMBIA ST (US 441N)    MILLEDGEVILLE
   GA      31061    1989    6000 SUNSET MALL    SAN ANGELO    TX      76904   
1991    99 BENNINGTON SQ    BENNINGTON    VT      5201    1992    320 BYPASS 72
NW STE A    GREENWOOD    SC      29649    1993    2011 N ROAN ST    JOHNSON CITY
   TN      37601    1994    3902 13TH AVE SW STE 200    FARGO    ND      58103
   1995    503 E IVES ST STE 200    MARSHFIELD    WI      54449    1997    40
BATAVIA CITY CTR    BATAVIA    NY      14020    1998    4600 N US HWY 89   
FLAGSTAFF    AZ      86004    2006    3600 COUNTRY CLUB DR STOP 4    JEFFERSON
CITY    MO      65109    2008    205 ERIE BLVD W    ROME    NY      13440   
2010    7900 DAY DR    PARMA    OH      44129    2011    18601 33RD AVE W   
LYNNWOOD    WA      98037    2015    626 BOLL WEEVIL CIR    ENTERPRISE    AL   
  36330    2018    200 SW C AVE    LAWTON    OK      73501   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   2020    1930 S LOOP 256   
PALESTINE    TX      75801    2021    6001 W WACO DR    WACO    TX      76710   
2022    367 RUSSELL ST STE A    HADLEY    MA      1035    2024    1639 E RIO RD
   CHARLOTTESVILLE    VA      22901    2025    800 N GREEN RIVER RD   
EVANSVILLE    IN      47715    2034    105 CROSSROADS MALL    MOUNT HOPE    WV
     25880    2036    4511 N MIDKIFF RD    MIDLAND    TX      79705    2038   
1180 BLOWING ROCK RD    BOONE    NC      28607    2039    1410 SPARTA ST   
MCMINNVILLE    TN      37110    2040    2901 S CAPITOL OF TEXAS HWY    AUSTIN   
TX      78746    2042    400 SPOTSYLVANIA MALL    FREDERICKSBURG    VA     
22407    2043    STATE HWY M-26    HOUGHTON    MI      49931    2044    2334
OAKLAND AVE    INDIANA    PA      15701    2045    2400 8TH AVE SW STE A1   
JAMESTOWN    ND      58401    2046    1615 N HARRISON AVE    PIERRE    SD     
57501    2047    2121 US HWY 1 S STE A    SAINT AUGUSTINE    FL      32086   
2048    901 11TH AVE SW STE 34    SPENCER    IA      51301    2049    126
JACKSON ST    STERLING    CO      80751    2051    120 WASHINGTON AVE EXT STE 40
   ALBANY    NY      12203    2052    22631 RT 68 STE 10    CLARION    PA     
16214    2055    821 N CENTRAL EXPWY    PLANO    TX      75075    2058    1400
DELL RANGE BLVD    CHEYENNE    WY      82009    2059    5801 BECKLEY RD   
BATTLE CREEK    MI      49015    2060    7804 ABERCORN ST    SAVANNAH    GA     
31406    2063    5006 STATE HIGHWAY 23    ONEONTA    NY      13820    2064   
4501 CENTRAL AVE STE 103    HOT SPRINGS NAT PK    AR      71913    2065    5304
W SAGINAW ST    LANSING    MI      48917    2066    1982 W GRAND RIVER AVE STE
135    OKEMOS    MI      48864    2067    1860 W MICHIGAN AVE    JACKSON    MI
     49202    2068    1800 FOUR SEASONS BLVD    HENDERSONVILLE    NC      28792
   2069    8001 S ORANGE BLOSSOM STE 700    ORLANDO    FL      32809    2071   
19525 BISCAYNE BLVD    AVENTURA    FL      33180    2074    1910 WELLS RD   
ORANGE PARK    FL      32073    2076    2338 US 23 S    ALPENA    MI      49707
   2079    325 PIEDMONT DR    DANVILLE    VA      24540    2080    4601 E MAIN
ST    FARMINGTON    NM      87402    2083    401 LEE ST E    CHARLESTON    WV   
  25301    2085    1500 N RIVERSIDE AVE    MEDFORD    OR      97501    2086   
5101 HINKLEVILLE RD STE 800    PADUCAH    KY      42001    2089    905 N 12TH ST
STE 10    MIDDLESBORO    KY      40965    2091    700 MAINE MALL RD    SOUTH
PORTLAND    ME      4106    2092    1700 W NEW HAVEN AVE    MELBOURNE    FL     
32904    2093    700 TELSHOR BLVD STE 2000    LAS CRUCES    NM      88011   
2096    72900 HWY 111    PALM DESERT    CA      92260    2098    101 FOOTHILLS
MALL    MARYVILLE    TN      37801    2099    2320 E 17TH ST    IDAHO FALLS   
ID      83404    2100    1111 JACKSON AVE W    OXFORD    MS      38655    2102
   1695 ANNAPOLIS MALL    ANNAPOLIS    MD      21401    2103    455 S BIBB ST   
EAGLE PASS    TX      78852    2104    7925 FM 1960 RD STE 7000    HOUSTON    TX
     77070    2105    6834 WESLEY ST STE C    GREENVILLE    TX      75402   
2108    2000 SAN JACINTO MALL    BAYTOWN    TX      77521    2110    2100 S W S
YOUNG DR STE 2000    KILLEEN    TX      76543    2115    2000 MARTIN LUTHER KING
JR BLV    PANAMA CITY    FL      32405   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   2119    922 RIVER FALLS ST   
ANDALUSIA    AL      36420    2121    4125 W OWEN K GARRIOTT RD    ENID    OK   
  73703    2122    2500 W STATE ST STE 118    ALLIANCE    OH      44601    2123
   2950 E TEXAS ST    BOSSIER CITY    LA      71111    2124    3035 KNOXVILLE
CENTER DR STE O    KNOXVILLE    TN      37924    2130    10177 N KINGS HWY   
MYRTLE BEACH    SC      29572    2131    5901 UNIVERSITY DR    HUNTSVILLE    AL
     35806    2132    2076 9TH ST N    NAPLES    FL      34102    2135    4501 N
MAIN ST STE 9    ROSWELL    NM      88201    2136    1600 11TH AVE    HELENA   
MT      59601    2137    3100 HWY 365    PORT ARTHUR    TX      77642    2138   
850 HARTFORD PIKE UNIT C    WATERFORD    CT      6385    2139    9303 W ATLANTIC
BLVD    CORAL SPRINGS    FL      33071    2140    2006 S EXPY 83    HARLINGEN   
TX      78552    2144    555 JOHN F KENNEDY RD    DUBUQUE    IA      52002   
2147    1605 SOUTH FIRST STREET    WILLMAR    MN      56201    2152    2390
CHESTNUT ST    ORANGEBURG    SC      29115    2153    1041 SPRING LANE   
SANFORD    NC      27330    2158    810 S CASS ST    CORINTH    MS      38834   
2159    801 N CONGRESS AVE    BOYNTON BEACH    FL      33426    2160    5453 W
88TH AVE    WESTMINSTER    CO      80031    2163    200 RIVER OAKS CENTER DR   
CALUMET CITY    IL      60409    2165    120 N DARTMOUTH MALL    NORTH DARTMOUTH
   MA      2747    2166    1810 FORT JONES RD    YREKA    CA      96097    2168
   1200 E COUNTY LINE RD    RIDGELAND    MS      39157    2169    7701 W I-40
STE 600    AMARILLO    TX      79121    2171    290 E VIA RANCHO PKWY   
ESCONDIDO    CA      92025    2172    1600 TOWN CENTER DR    MONTEBELLO    CA   
  90640    2173    ONE MALL BLVD    BRUNSWICK    GA      31525    2175    4761
PECANLAND MALL DR    MONROE    LA      71203    2176    101 MANHATTAN TOWN CTR
   MANHATTAN    KS      66502    2177    4832 VALLEY VIEW BLVD NW    ROANOKE   
VA      24012    2178    8106 N NAVARRO ST    VICTORIA    TX      77904    2183
   12335 JAMES ST    HOLLAND    MI      49424    2184    1500 HARVEY RD   
COLLEGE STATION    TX      77840    2185    4301 W WISCONSIN AVE    APPLETON   
WI      54913    2188    60 ELM PLAZA    WATERVILLE    ME      4901    2189   
300 A AVE W    OSKALOOSA    IA      52577    2190    224 N LOGAN BLVD    BURNHAM
   PA      17009    2192    1500 E 11TH ST STE 1000    HUTCHINSON    KS     
67501    2196    201 S WASHINGTON ST    OWOSSO    MI      48867    2197    2302
E KANSAS AVE    GARDEN CITY    KS      67846    2198    2206 S BALTIMORE ST   
KIRKSVILLE    MO      63501    2203    1700 NORMAN DR    VALDOSTA    GA     
31601    2204    1704 N DIXIE HWY    ELIZABETHTOWN    KY      42701    2207   
2813 N PRINCE ST    CLOVIS    NM      88101    2209    2501 MING AVE   
BAKERSFIELD    CA      93304    2210    1600 INDUSTRIAL RD    EMPORIA    KS     
66801    2211    2350 SE WASHINGTON BLVD    BARTLESVILLE    OK      74006   
2213    301 N POPLAR    SEARCY    AR      72143    2217    3140 VIRGINIA AVE   
CONNERSVILLE    IN      47331    2218    2300 RIVERCHASE GALLERIA    HOOVER   
AL      35244    2219    150 NORTHSHORE BLVD    SLIDELL    LA      70460    2220
   2700 LAKE RD    DYERSBURG    TN      38024   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   2223    1801 N MAIN ST STE 14
   MITCHELL    SD      57301    2224    1600 FINANCIAL PLAZA    HUNTSVILLE    TX
     77340    2225    1500 N CLINTON ST    DEFIANCE    OH      43512    2229   
4250 CERRILLOS RD    SANTA FE    NM      87507    2231    311 JACKSONVILLE MALL
   JACKSONVILLE    NC      28546    2232    5065 MAIN ST    TRUMBULL    CT     
6611    2237    6931 S MEMORIAL DR    TULSA    OK      74133    2238    1513 N
KANSAS AVE    LIBERAL    KS      67901    2239    2259 S 9TH ST    SALINA    KS
     67401    2240    201 SKYLINE DR STE 7    CONWAY    AR      72032    2241   
20 N MAIN ST    KALISPELL    MT      59901    2243    300 BONNER MALL WAY STE 60
   PONDERAY    ID      83852    2244    1019 S WASHINGTON ST    NORTH ATTLEBORO
   MA      2760    2246    2001 SOUTH RD (RT 9)    POUGHKEEPSIE    NY      12601
   2247    310 DANIEL WEBSTER HWY STE 103    NASHUA    NH      3060    2250   
50 FOX RUN RD STE 35    NEWINGTON    NH      3801    2256    7 BACKUS AVE   
DANBURY    CT      6810    2257    2701 DAVID H MCLEOD BLVD    FLORENCE    SC   
  29501    2258    3450 WRIGHTSBORO RD    AUGUSTA    GA      30909    2259   
1100 WESLEYAN BLVD    ROCKY MOUNT    NC      27804    2262    301 N LINCOLN RD
STE 100    ESCANABA    MI      49829    2263    1006 ROSS PARK MALL DR   
PITTSBURGH    PA      15237    2265    2901 PINES MALL DR STE A    PINE BLUFF   
AR      71601    2266    2080 GREELEY MALL    GREELEY    CO      80631    2270
   771 S 30TH ST    HEATH    OH      43056    2272    160 TYLER RD    RED WING
   MN      55066    2274    2801 GUTHRIE HWY STE 500    CLARKSVILLE    TN     
37040    2275    1615 POLE LINE RD E    TWIN FALLS    ID      83301    2276   
1260 GIBSON RD    WOODLAND    CA      95776    2279    4901 N KICKAPOO AVE STE
4000    SHAWNEE    OK      74804    2281    1724 VETERANS BLVD    MCCOMB    MS
     39648    2282    1600 RIVER VALLEY CIR N    LANCASTER    OH      43130   
2284    2301 W WORLEY    COLUMBIA    MO      65203    2286    21017 SALMON RUN
MALL LOOP E    WATERTOWN    NY      13601    2287    4405 BLACK HORSE PIKE   
MAYS LANDING    NJ      8330    2288    501 N MAIN ST STE 118    MUSKOGEE    OK
     74401    2290    6 SOUTHPARK MALL    COLONIAL HEIGHTS    VA      23834   
2294    1480 CONCORD PKWY N    CONCORD    NC      28025    2296    814 NC 24 27
BYP E    ALBEMARLE    NC      28001    2297    10 MALL DR W    JERSEY CITY    NJ
     7310    2298    311 THREE RIVERS DR    KELSO    WA      98626    2300   
415 NEW RIVER RD    CHRISTIANSBURG    VA      24073    2303    1970 US HWY 70 SE
   HICKORY    NC      28602    2304    1821 SW WANAMAKER RD    TOPEKA    KS     
66604    2309    3382 NW FEDERAL HWY    JENSEN BEACH    FL      34957    2311   
1600 N JACKSON ST    TULLAHOMA    TN      37388    2312    300 N MILWAUKEE ST   
BOISE    ID      83704    2313    60 SMITHFIELD BLVD    PLATTSBURGH    NY     
12901    2316    2601 DAWSON RD    ALBANY    GA      31707    2317    400 MILL
AVE SE STE C2    NEW PHILADELPHIA    OH      44663    2320    8501 W BOWLES AVE
   LITTLETON    CO      80123    2322    1858 SERVICE DR    WINONA    MN     
55987    2324    435 E CLIFTY DR    MADISON    IN      47250    2326    732
FREEMAN LANE    GRASS VALLEY    CA      95949   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   2327    10 BELLIS FAIR PKWY   
BELLINGHAM    WA      98226    2331    1800 TIFFIN AVE    FINDLAY    OH     
45840    2332    655 CHESHIRE RD    LANESBOROUGH    MA      1237    2333    225
COLUMBIA MALL DR    BLOOMSBURG    PA      17815    2338    6000 TOWN EAST MALL
   MESQUITE    TX      75150    2339    1015 W WILL ROGERS    CLAREMORE    OK   
  74017    2341    63455 N HWY 97 STE 93    BEND    OR      97701    2342    282
BERLIN MALL RD UNIT 19    BERLIN    VT      5602    2343    987 E ASH ST   
PIQUA    OH      45356    2344    1007 N PINE ST    DERIDDER    LA      70634   
2345    HWY 52 N & FREDERICK ST    MOUNT AIRY    NC      27030    2346    3 S
TUNNEL RD    ASHEVILLE    NC      28805    2347    1441 TAMIAMI TRAIL    PORT
CHARLOTTE    FL      33948    2348    2252 25TH ST    COLUMBUS    IN      47201
   2349    3300 S AIRPORT RD W    TRAVERSE CITY    MI      49684    2353   
10315 SILVERDALE WAY NW    SILVERDALE    WA      98383    2354    2010 YAKIMA
VALLEY HWY J-1    SUNNYSIDE    WA      98944    2356    1414 SOUTHERN HILLS CTR
   WEST PLAINS    MO      65775    2357    1350 PILGRIM LN    PLYMOUTH    IN   
  46563    2358    1810 S WEST AVE    FREEPORT    IL      61032    2364    3
WALDEN GALLERIA DR    CHEEKTOWAGA    NY      14225    2367    6000 MAHONING AVE
   YOUNGSTOWN    OH      44515    2368    200 W HANLEY AVE    COEUR D ALENE   
ID      83815    2369    3501 W MAIN ST    NORMAN    OK      73072    2370   
4200 PORTSMOUTH BLVD    CHESAPEAKE    VA      23321    2372    328 ROBERT SMALLS
PKWY    BEAUFORT    SC      29906    2373    1752 W REELFOOT AVE    UNION CITY
   TN      38261    2374    1750 E RED CLIFFS DR    SAINT GEORGE    UT     
84790    2375    150 RICHLAND SQ    RICHLAND CENTER    WI      53581    2381   
300 GREENVILLE W DR STE 1    GREENVILLE    MI      48838    2382    1550 N
MITCHELL ST    CADILLAC    MI      49601    2385    1199 COLUSA AVE    YUBA CITY
   CA      95991    2386    9560 MALL RD    MORGANTOWN    WV      26501    2388
   1131 W RANCHO VISTA BLVD    PALMDALE    CA      93551    2390    1353
TUSCULUM BLVD    GREENEVILLE    TN      37745    2391    300 CASCADE MALL DR   
BURLINGTON    WA      98233    2392    1600 N STATE RT 50    BOURBONNAIS    IL
     60914    2396    3225 STATE RT 364 STE 165    CANANDAIGUA    NY      14424
   2398    900 COMMONS DR STE 900    DOTHAN    AL      36303    2399    975 AVE
HOSTOS STE 320    MAYAGUEZ    PR      680    2400    1001 BARNES CROSSING RD
STE300    TUPELO    MS      38804    2410    2401 S STEMMONS FWY STE 4000   
LEWISVILLE    TX      75067    2411    2350 MIRACLE MILE RD #270    BULLHEAD
CITY    AZ      86442    2414    355 FLETCHER PKWY    EL CAJON    CA      92020
   2415    15083 US 19 S    THOMASVILLE    GA      31792    2416    270 LOUDON
RD    CONCORD    NH      3301    2417    1105 WALNUT ST    CARY    NC      27511
   2418    3800 US HWY 98 N STE 200    LAKELAND    FL      33809    2419    6525
E SOUTHERN AVE    MESA    AZ      85206    2423    780 NW GARDEN VLY BLVD STE
160    ROSEBURG    OR      97471    2425    2900 W WASHINGTON ST STE 92   
STEPHENVILLE    TX      76401    2427    278 BLACK GOLD BLVD    HAZARD    KY   
  41701    2428    4400 24TH AVE    FORT GRATIOT    MI      48059    2430   
10308 SOUTHSIDE BLVD    JACKSONVILLE    FL      32256   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   2431    1100-B HWY 260   
COTTONWOOD    AZ      86326    2433    11017 CAROLINA PLACE PKWY    PINEVILLE   
NC      28134    2434    6600 MENAUL BLVD NE STE 600    ALBUQUERQUE    NM     
87110    2436    475 S ST LOUIS ST    BATESVILLE    AR      72501    2438   
1110 N QUINCY AVE    OTTUMWA    IA      52501    2439    1000 MALL RUN RD   
UNIONTOWN    PA      15401    2440    300 LYCOMING MALL CIR STE 2043   
PENNSDALE    PA      17756    2442    4481 S WHITE MOUNTAIN RD STE 5    SHOW LOW
   AZ      85901    2443    11130 MALL CIR    WALDORF    MD      20603    2445
   6840 EASTMAN AVE    MIDLAND    MI      48642    2447    864 HWY 12 W   
STARKVILLE    MS      39759    2449    399 CAMPBELLSVILLE BYPASS   
CAMPBELLSVILLE    KY      42718    2452    300 MOUNT BERRY SQ NE    ROME    GA
     30165    2453    6 MCKINLEY MALL    BLASDELL    NY      14219    2456   
11401 PINES BLVD    PEMBROKE PINES    FL      33026    2457    9559 DESTINY USA
DR    SYRACUSE    NY      13290    2458    1601 S BROAD    SCOTTSBORO    AL     
35768    2460    STATE RT 37-ST LAWRENCE CENTRE    MASSENA    NY      13662   
2463    140 MARSH AVE    STATEN ISLAND    NY      10314    2464    1201 BOSTON
POST RD    MILFORD    CT      6460    2467    1695 ARDEN WAY    SACRAMENTO    CA
     95815    2470    US 68 S AND AA HWY    MAYSVILLE    KY      41056    2472
   839 3RD AVE    JASPER    IN      47546    2477    3710 HWY 9    FREEHOLD   
NJ      7728    2478    1603 NW 107TH AVE    MIAMI    FL      33172    2480   
22450 TOWN CIR    MORENO VALLEY    CA      92553    2482    5725 JOHNSTON ST   
LAFAYETTE    LA      70503    2484    4730 N DIVISION ST    SPOKANE    WA     
99207    2485    560 GALLERIA DR    JOHNSTOWN    PA      15904    2486    5580
GOODS LN STE 2031    ALTOONA    PA      16602    2488    ONE N GALLERIA DR   
MIDDLETOWN    NY      10941    2490    231 GREECE RIDGE CTR DR    GREECE    NY
     14626    2494    200 PAUL HUFF PKWY NW STE 44    CLEVELAND    TN      37312
   2495    1850 ADAMS ST STE 2    MANKATO    MN      56001    2496    500
NEWPARK MALL    NEWARK    CA      94560    2498    2727 FAIRFIELD COMMONS BLVD
   DAYTON    OH      45431    2503    1201 E MAIN    CARBONDALE    IL      62901
   2505    1201 S DIRKSEN PKWY    SPRINGFIELD    IL      62703    2506    2900 E
LINCOLN WAY    STERLING    IL      61081    2507    312 W PRIEN LAKE RD    LAKE
CHARLES    LA      70601    2521    9100 N SKYVIEW AVE    KANSAS CITY    MO     
64154    2522    9056 N 121ST EAST AVE    OWASSO    OK      74055    2523    215
CREEKSIDE WAY    NEW BRAUNFELS    TX      78130    2524    2421 CRANBERRY HWY
STE 290    WAREHAM    MA      2571    2526    7352 GLORY RD    BAXTER    MN     
56425    2527    500 WINCHESTER AVE    ASHLAND    KY      41101    2529    11534
PARKSIDE DR    FARRAGUT    TN      37934    2530    1301 CENTER RD    AVON    OH
     44011    2534    501 C M FAGAN DR    HAMMOND    LA      70403    2613   
1932 E 20TH ST    CHICO    CA      95928    2614    1710 S MAIN ST   
BELLEFONTAINE    OH      43311    2616    2940 WATSON BLVD    CENTERVILLE    GA
     31028    2617    7600 KINGSTON PIKE    KNOXVILLE    TN      37919    2619
   10101 BROOK RD STE 800    GLEN ALLEN    VA      23059   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   2620    515 S WESTWOOD   
POPLAR BLUFF    MO      63901    2622    2301 DEL PRADO BLVD STE 700    CAPE
CORAL    FL      33990    2624    3401 NICHOLASVILLE RD STE 116    LEXINGTON   
KY      40503    2625    4370 I-75 BUSINESS SPUR    SAULT S MARIE    MI     
49783    2626    1312 W SUNSET RD    HENDERSON    NV      89014    2629    1050
S BISHOP AVE    ROLLA    MO      65401    2631    58000 TWENTY-NINE PALMS HWY   
YUCCA VALLEY    CA      92284    2632    4 MID RIVERS MALL    SAINT PETERS    MO
     63376    2633    3507 MANCHESTER EXPWY STE E    COLUMBUS    GA      31909
   2647    210 ANDOVER ST    PEABODY    MA      1960    2648    400 BREA MALL   
BREA    CA      92821    2649    400 WESTMINSTER MALL    WESTMINSTER    CA     
92683    2650    1201 N HILL FIELD RD STE 1050    LAYTON    UT      84041   
2651    68 GATEWAY MALL    LINCOLN    NE      68505    2653    4770 GOLF RD   
EAU CLAIRE    WI      54701    2654    100 COMMERCIAL RD UNIT 180    LEOMINSTER
   MA      1453    2655    90 W 5TH ST    DOUGLAS    AZ      85607    2657   
939 NE D ST    GRANTS PASS    OR      97526    2660    20505 S DIXIE HWY   
MIAMI    FL      33189    2661    RT 60 & HWY 21    VERNON HILLS    IL     
60061    2662    578 AVIATION RD STE 3    QUEENSBURY    NY      12804    2663   
377 S MILLS RD    VENTURA    CA      93003    2671    2180 NE HWY 99 W   
MCMINNVILLE    OR      97128    2672    380 N COOPER DR    HENDERSON    NC     
27536    2676    1215 S MAIN ST    SIKESTON    MO      63801    2677    9301
TAMPA AVE    NORTHRIDGE    CA      91324    2678    658 RICHLAND MALL   
MANSFIELD    OH      44906    2679    525 UNION ST    WATERBURY    CT      6706
   2682    1901 NW EXPWY STE 1200    OKLAHOMA CITY    OK      73118    2683   
17177 ROYALTON RD    STRONGSVILLE    OH      44136    2685    3851 S COOPER ST
   ARLINGTON    TX      76015    2687    651 W WASHINGTON    SEQUIM    WA     
98382    2689    2700 MIAMISBURG-CENTERVILLE RD    CENTERVILLE    OH      45459
   2690    1000 TURTLE CREEK DR    HATTIESBURG    MS      39402    2692    2422
W KETTLEMAN LANE    LODI    CA      95242    2693    3127 STOCKTON HILL RD   
KINGMAN    AZ      86401    2695    16280 DRESDEN AVE SPACE M    E LIVERPOOL   
OH      43920    2696    11200 LAKELINE MALL DR    CEDAR PARK    TX      78613
   2697    16529 SOUTHWEST FRWY    SUGAR LAND    TX      77479    2698    3100
NAGLEE RD    TRACY    CA      95304    2700    5083 TUTTLE CROSSING BLVD   
DUBLIN    OH      43016    2702    197 WESTBANK EXPY STE 2    GRETNA    LA     
70053    2703    2756 N GERMANTOWN PKWY    MEMPHIS    TN      38133    2704   
10000 COORS BYPASS NW    ALBUQUERQUE    NM      87114    2705    501 EAGLE RIDGE
DR    LAKE WALES    FL      33859    2706    458 N VIRGINIA AVE    TIFTON    GA
     31794    2708    573 DONALD LYNCH BLVD    MARLBOROUGH    MA      1752   
2709    4201 N SHILOH DR    FAYETTEVILLE    AR      72703    2712    3501
CAPITAL CITY MALL    CAMP HILL    PA      17011    2715    14659 N US HWY 25 E
   CORBIN    KY      40701    2716    2215 MEMORIAL DR    WAYCROSS    GA     
31501    2718    100 BAYCHESTER AVE    BRONX    NY      10475    2719    715
OMACHE DR    OMAK    WA      98841    2720    200 BEAVER VALLEY MALL    MONACA
   PA      15061   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   2721    3159 W BROADWAY   
SEDALIA    MO      65301    2722    9409 W COLONIAL DR    OCOEE    FL      34761
   2725    3350 E FLORAL AVE    SELMA    CA      93662    2728    1111 E TYLER
ST STE 127    ATHENS    TX      75751    2729    3311 IOWA ST    LAWRENCE    KS
     66046    2730    6200 20TH ST STE 700    VERO BEACH    FL      32966   
2732    10300 LITTLE PATUXENT PKWY    COLUMBIA    MD      21044    2736    3500
EAST WEST HWY STE 1000    HYATTSVILLE    MD      20782    2738    11160 VEIRS
MILL RD    WHEATON    MD      20902    2739    20131 HWY 59N STE 3000    HUMBLE
   TX      77338    2740    151 MARYSVILLE TOWNE CTR    MARYSVILLE    WA     
98270    2741    318 E FAIRMOUNT AVE    LAKEWOOD    NY      14750    2742   
1840 COUNTRYSIDE DR    TURLOCK    CA      95380    2743    1000 BONITA LAKE
CIRCLE    MERIDIAN    MS      39301    2744    14730 E INDIANA AVE    SPOKANE   
WA      99216    2749    21030 DULLES TOWN CIR    STERLING    VA      20166   
2750    246 N NEW HOPE RD    GASTONIA    NC      28054    2751    PLAZA LAS
AMERICAS S/C    SAN JUAN    PR      918    2752    1403 PALISADES CTR DR    WEST
NYACK    NY      10994    2753    6201 BLUEBONNET BLVD    BATON ROUGE    LA     
70836    2755    120 NIBLICK RD    PASO ROBLES    CA      93446    2756    RT 25
& 347    LAKE GROVE    NY      11755    2757    8417 S PARK MEADOWS CTR DR   
LONE TREE    CO      80124    2758    1471 CORAL RIDGE AVE    CORALVILLE    IA
     52241    2760    23415 THREE NOTCH RD STE 2016    CALIFORNIA    MD     
20619    2761    11500 MIDLOTHIAN TPKE    RICHMOND    VA      23235    2762   
8102 CITRUS PARK TOWN CTR    TAMPA    FL      33625    2763    1201 LAKE
WOODLANDS DR STE 500    THE WOODLANDS    TX      77380    2765    219 MARLBORO
AVE STE 21    EASTON    MD      21601    2767    1500 S WILLOW ST    MANCHESTER
   NH      3103    2768    1500 RT 47 STE 21B    RIO GRANDE    NJ      8242   
2769    1512 MILITARY RD    BENTON    AR      72015    2770    1200 TOWNE CENTRE
BLVD STE B    PROVO    UT      84601    2773    400 ERNEST W BARRETT PKWY NW   
KENNESAW    GA      30144    2775    1750 DEPTFORD CENTER RD STE D    DEPTFORD
   NJ      8096    2776    3333 BUFORD DR    BUFORD    GA      30519    2777   
381 WEST ST    KEENE    NH      3431    2779    STATE RD #3 KM 78.2    HUMACAO
   PR      791    2780    200 AVE RAFAEL CORDERO STE 111    CAGUAS    PR     
725    2782    5055 2ND AVE STE 28    KEARNEY    NE      68847    2783    40640
WINCHESTER RD    TEMECULA    CA      92591    2784    6101 CALHOUN MEMOR HWY STE
A    EASLEY    SC      29640    2785    3774 RIVERTOWN PRKWY SW    GRANDVILLE   
MI      49418    2788    259 INDIAN MOUND DR    MT STERLING    KY      40353   
2789    10308 W FOREST HILL BLVD    WELLINGTON    FL      33414    2795    2607
PRESTON RD    FRISCO    TX      75034    2796    1125 GALLERIA BLVD    ROSEVILLE
   CA      95678    2797    100 MALL DR UNIT B    STEUBENVILLE    OH      43952
   2801    1450 POLARIS PKWY    COLUMBUS    OH      43240    2802    2000
ROBINSON TOWN CTR    PITTSBURGH    PA      15205    2803    2304 E JACKSON ST   
MACOMB    IL      61455    2804    8040 MALL PKWY    LITHONIA    GA      30038
   2805    6910 FAYETTEVILLE RD STE 600    DURHAM    NC      27713    2806   
2370 N EXPWY STE 2000    BROWNSVILLE    TX      78526   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   2807    5690 HARVEY ST   
MUSKEGON    MI      49444    2808    301A S SERVICE RD    BLYTHEVILLE    AR     
72315    2809    12300 JEFFERSON AVE STE 500    NEWPORT NEWS    VA      23602   
2810    140 S 24TH ST W    BILLINGS    MT      59102    2812    202 E 24TH ST   
COLUMBUS    NE      68601    2814    92-59 59TH AVE    ELMHURST    NY      11373
   2815    3200 GATEWAY BLVD    PRESCOTT    AZ      86303    2816    3351 S
DOGWOOD    EL CENTRO    CA      92243    2819    1627 OPELIKA RD STE 69   
AUBURN    AL      36830    2820    6650 DOUGLAS BLVD    DOUGLASVILLE    GA     
30135    2821    4340 SERGEANT RD    SIOUX CITY    IA      51106    2822    1600
NE 23RD ST    POMPANO BEACH    FL      33062    2823    12399 S MAINSTREET   
RANCHO CUCAMONGA    CA      91739    2824    6620 TOWNE CENTER LOOP STE E   
SOUTHAVEN    MS      38671    2825    12550 RIVERDALE BLVD    COON RAPIDS    MN
     55448    2826    333 N HWY 67    CEDAR HILL    TX      75104    2827   
2611 E MAIN ST    PLAINFIELD    IN      46168    2828    2000 N NEIL ST   
CHAMPAIGN    IL      61820    2829    13701 GROVE DR    MAPLE GROVE    MN     
55311    2830    7200 E HARRISON AVE    ROCKFORD    IL      61112    2832   
1401 GREENBRIER PKWY STE 3000    CHESAPEAKE    VA      23320    2833    6909 N
LOOP 1604 E    SAN ANTONIO    TX      78247    2834    69340 HWY 21    COVINGTON
   LA      70433    2835    3000 E HIGHLAND DR STE 516    JONESBORO    AR     
72401    2837    1375 S YUMA PALMS PKWY    YUMA    AZ      85365    2838    877
NE ALSBURY BLVD    BURLESON    TX      76028    2839    31510 GRATIOT AVE   
ROSEVILLE    MI      48066    2840    1236 EASTDALE MALL    MONTGOMERY    AL   
  36117    2841    2209 VETERANS BLVD    DEL RIO    TX      78840    2842   
13333 W MCDOWELL RD    GOODYEAR    AZ      85395    2843    10083 GULF CENTER DR
   FORT MYERS    FL      33913    2844    100 BAYBROOK MALL    FRIENDSWOOD    TX
     77546    2845    3742 BROOKWALL DR STE 10    AKRON    OH      44333    2846
   5050 E RAY RD    PHOENIX    AZ      85044    2847    167 PITTSBURGH MILL CIR
   TARENTUM    PA      15084    2848    4485 S GRAND CANYON DR    LAS VEGAS   
NV      89147    2849    10000 ALABAMA ST    REDLANDS    CA      92374    2850
   28151 STATE RD 56    WESLEY CHAPEL    FL      33543    2852    11800 W
BURLEIGH ST    WAUWATOSA    WI      53222    2857    120 PENNEY RD    FOREST
PARK    GA      30297    2858    6141 ORANGETHORPE AVE    BUENA PARK    CA     
90620    2862    3459 PRINCETON RD    HAMILTON    OH      45011    2863    23523
GRAND CIRCLE BLVD    KATY    TX      77449    2864    3001 WHITE BEAR AVE   
MAPLEWOOD    MN      55109    2865    8348 TAMARACK VILLAGE    WOODBURY    MN   
  55125    2866    800 WILLARD DR    ASHWAUBENON    WI      54304    2868    401
S MOUNT JULIET RD STE 630    MT JULIET    TN      37122    2869    5060 PINNACLE
SQ    TRUSSVILLE    AL      35173    2870    17610 E 39TH ST S    INDEPENDENCE
   MO      64055    2871    240 BANKS CROSSING    FAYETTEVILLE    GA      30214
   2872    1380 HWY 20 W    MCDONOUGH    GA      30253    2873    304 FORUM DR
   COLUMBIA    SC      29229    2874    341 NEWNAN CROSSING BYP    NEWNAN    GA
     30265    2875    22500 TOWN CENTER AVE    SPANISH FORT    AL      36527   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   2876    14658 DELAWARE ST   
WESTMINSTER    CO      80023    2877    17710 LA CANTERA PKWY    SAN ANTONIO   
TX      78257    2878    4680 HIGH POINTE BLVD    HARRISBURG    PA      17111   
2879    2202 BELLVIEW RD    ROGERS    AR      72758    2880    STATE HWY 16 & RT
302    NORTH CONWAY    NH      3860    2881    300 MEMORIAL CITY WAY    HOUSTON
   TX      77024    2883    2500 SMITH RANCH RD    PEARLAND    TX      77584   
2884    12351 N IH-35    AUSTIN    TX      78753    2885    5120 FAIRMONT PKWY
   PASADENA    TX      77505    2889    1727 W BETHANY HOME RD    PHOENIX    AZ
     85015    2901    8752 MICHIGAN RD    INDIANAPOLIS    IN      46268    2902
   1900 E RIO SALADO PKWY STE 140    TEMPE    AZ      85281    2903    3141
WATERMILL DR    BURLINGTON    NC      27215    2904    9500 S IH-35 STE H   
AUSTIN    TX      78748    2905    3001 TEXAS SAGE TRL    FORT WORTH    TX     
76177    2906    1720 OLD FORT PKWY    MURFREESBORO    TN      37129    2907   
6302 S CENTRAL ST    AURORA    CO      80016    2908    100 COLUMBIANA CIR #102
   COLUMBIA    SC      29212    2909    7939 HWY N    DARDENNE PRAIRIE    MO   
  63368    2910    7751 TOWNE CENTER PKWY    PAPILLION    NE      68046    2911
   11552 S DISTRICT DR    SOUTH JORDAN    UT      84095    2912    10904 STADIUM
PKWY    KANSAS CITY    KS      66111    2913    5265 S CALLE SANTA CRUZ   
TUCSON    AZ      85706    2914    2600 S SHACKLEFORD RD    LITTLE ROCK    AR   
  72205    2915    135 BOCKMAN DR    FORT COLLINS    CO      80525    2916   
400 N UNION ST    OLEAN    NY      14760    2917    955 S HOVER ST    LONGMONT
   CO      80501    2918    340 S COLONIAL DR    ALABASTER    AL      35007   
2919    2890 N MAIN ST    SANTA ANA    CA      92705    2920    9480 VILLAGE
PLACE BLVD    BRIGHTON    MI      48116    2921    5751 LONG PRAIRIE RD   
FLOWER MOUND    TX      75028    2922    13900 HOARD DR    NOBLESVILLE    IN   
  46060    2924    7400 WOODWARD AVE    WOODRIDGE    IL      60517    2925   
8201 FLYING CLOUD DR    EDEN PRAIRIE    MN      55344    2926    7451 YOUREE DR
   SHREVEPORT    LA      71105    2927    410 PORTERS VALE BLVD    VALPARAISO   
IN      46383    2928    1100 OGDEN AVE    MONTGOMERY    IL      60538    2930
   1600 ORCHARD GATEWAY BLVD    NORTH AURORA    IL      60542    2931    3100
MAIN ST STE 1000    MAUMEE    OH      43537    2932    3400 RIO GRANDE AVE   
MONTROSE    CO      81401    2933    1200 N HAPPY VALLEY RD    NAMPA    ID     
83687    2934    151 UNIVERSITY OAKS    ROUND ROCK    TX      78665    2935   
2071 COLISEUM DR    HAMPTON    VA      23666    2936    1041 N PROMENADE PKWY   
CASA GRANDE    AZ      85194    2937    14659 RAMONA AVE    CHINO    CA     
91710    2939    7400 SAN PEDRO AVE    SAN ANTONIO    TX      78216    2940   
5651 HWY 95 N    LAKE HAVASU CITY    AZ      86404    2941    2400 S SERVICE RD
   MOORE    OK      73160    2942    7271 SE 29TH ST    MIDWEST CITY    OK     
73110    2943    3675 STONE CREEK BLVD    COLERAIN TOWNSHIP    OH      45251   
2944    25646 HWY 290    CYPRESS    TX      77429    2945    2001 W OSCEOLA PKWY
   KISSIMMEE    FL      34741    2946    1015 E I 30    ROCKWALL    TX     
75087    2948    3065 RT 50    SARATOGA SPRINGS    NY      12866   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   2949    1441 N HWY 77   
WAXAHACHIE    TX      75165    2950    800 S RANDALL RD    ALGONQUIN    IL     
60102    2951    2940 COMMERCE DR    JOHNSBURG    IL      60051    2952    4451
PROMENADE WAY    MATTESON    IL      60443    2953    8100 N FLINTLOCK RD   
KANSAS CITY    MO      64158    2954    N96W18515 COUNTY LINE RD    MENOMONEE
FALLS    WI      53051    2955    4951 SLATTEN RANCH RD    ANTIOCH    CA     
94531    2956    550 PINNACLE PL    PRATTVILLE    AL      36066    2957    4185
RIVERDALE RD    RIVERDALE    UT      84405    2959    419 E TRENTON RD   
EDINBURG    TX      78539    2960    1950 JOE BATTLE BLVD    EL PASO    TX     
79938    2961    3125 LOUISIANA AVE    LAFAYETTE    LA      70501    2962    725
ADAMS DR    WEATHERFORD    TX      76086    2963    1996 MEMORIAL DR STE 1   
SAINT JOHNSBURY    VT      5819    2964    2060 SAM RITTENBERG BLVD   
CHARLESTON    SC      29407    2965    3650 NEW CENTER PT    COLORADO SPRINGS   
CO      80922    2966    8568 E 49TH AVE    DENVER    CO      80238    2967   
50753 WATERSIDE DR    CHESTERFIELD TOWNSHP    MI      48051    2968    24201
BRAZOS TOWN CROSSING    ROSENBERG    TX      77471    2969    610 GRAHAM DR   
SHERMAN    TX      75092    2970    5181 PEPPER ST    SPRING HILL    FL     
34607    2971    300 TOWN CENTER BLVD    WHITE LAKE    MI      48386    2972   
43690 FORD RD    CANTON    MI      48187    2973    11325 W LINCOLN HWY   
MOKENA    IL      60448    2975    3333 MARKET PLACE DR    COUNCIL BLUFFS    IA
     51501    2976    515 CABELA DR    TRIADELPHIA    WV      26059    2977   
5886 HIGHWAY 100    WASHINGTON    MO      63090    2978    9365 FIELDS ERTEL RD
   CINCINNATI    OH      45249    2979    2345 S HWY 27    CLERMONT    FL     
34711    2980    3165 INTERSTATE 45 N    CONROE    TX      77304    2982    301
STACY RD    FAIRVIEW    TX      75069    2983    800 BARNES ST    SAN MARCOS   
TX      78666    2984    2037 LANTERN RIDGE DR    RICHMOND    KY      40475   
2985    6200 GRANDVIEW PKWY    DAVENPORT    FL      33837    2986    200 MARKET
ST    FLOWOOD    MS      39232    2987    1001 RAINBOW DR    GADSDEN    AL     
35901    2988    7700 POLO GROUNDS BLVD    MEMPHIS    TN      38125    2989   
1800 COASTAL GRAND CIR    MYRTLE BEACH    SC      29577    2990    6901 W 135TH
ST    OVERLAND PARK    KS      66223    2991    5335 W LOOP 1604 N    SAN
ANTONIO    TX      78253    2992    4190 E COURT ST STE 500    BURTON    MI     
48509    2993    798 GRAVOIS BLUFFS BLVD    FENTON    MO      63026    2994   
3363 LOWERY PKWY    FULTONDALE    AL      35068    2995    5858 E SAM HOUSTON
PKWY N    HOUSTON    TX      77049    2997    206 BLUEFISH DR    PANAMA CITY
BEACH    FL      32413    2998    19005 SE MILL PLAIN BLVD    VANCOUVER    WA   
  98683    2999    1060 PERIMETER DR    MANTECA    CA      95337    4505    701
RICHMOND RD STE A    CLEVELAND    OH      44143    4507    1400 CUMBERLAND MALL
SE    ATLANTA    GA      30339    4508    2401 FAIRVIEW AVE N STE A    ROSEVILLE
   MN      55113    4519    1634 SALISBURY RD STE A    STATESVILLE    NC     
28677    9010    6800 VALLEY VIEW AVE    BUENA PARK    CA      90620    9130   
5555 SCARBOROUGH BLVD    COLUMBUS    OH      43232    9132    10500 LACKMAN RD
   LENEXA    KS      66250   



--------------------------------------------------------------------------------

Store Number    Street    City    State    Zip   9143    1701 INTERMODAL PKWY   
HASLET    TX      76052    9264    700 DARCY PKWY    LATHROP    CA      95330   
9273    1701 INTERMODAL PKWY    HASLET    TX      76052    9316    11111 STEAD
BLVD    RENO    NV      89506    9363    1701 INTERMODAL PKWY STE 126    HASLET
   TX      76052    9397    1701 INTERMODAL PKWY STE 101    HASLET    TX     
76052    9440    1634 SALISBURY RD    STATESVILLE    NC      28677    9441   
6800 VALLEY VIEW AVE STE 202    BUENA PARK    CA      90620    9442    1650 S
HWY 67    CEDAR HILL    TX      75104    9444    16000 W 107TH ST    LENEXA   
KS      66250    9445    2525 PARK CRESCENT DR    COLUMBUS    OH      43232   
9446    120 PENNEY RD    FOREST PARK    GA      30297    9449    1361 TOLLAND
TPK    MANCHESTER    CT      6041    9450    6800 STATE RD 33 N    LAKELAND   
FL      33805    9452    11810 W BURLEIGH ST    WAUWATOSA    WI      53222   
9454    4000 E HWY 6    SPANISH FORK    UT      84660    9465    700 DARCY PKWY
   LATHROP    CA      95330    9466    6800 VALLEY VIEW AVE    BUENA PARK    CA
     90620    9467    1701 INTERMODAL PKWY    HASLET    TX      76052    9468   
120 PENNEY RD    FOREST PARK    GA      30297    9481    120 PENNEY RD    FOREST
PARK    GA      30297    9484    120 PENNEY RD    FOREST PARK    GA      30297
   9503    6800 VALLEY VIEW AVE    BUENA PARK    CA      90620    9553    120
PENNEY RD    FOREST PARK    GA      30297    9554    1339 TOLLAND TPK   
MANCHESTER    CT      6041    9559    11800 W BURLEIGH ST    WAUWATOSA    WI   
  53222    9597    11111 STEAD BLVD STE 111    RENO    NV      89506    9774   
1634 SALISBURY RD    STATESVILLE    NC      28677   



--------------------------------------------------------------------------------

EXHIBIT A

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [            ], 20[    ], is delivered by [NAME OF
GRANTOR] a [NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”)
pursuant to the Amended and Restated Pledge and Security Agreement, dated as of
June 23, 2016 (as it may be from time to time amended, restated, modified or
supplemented, the “Security Agreement”), among J. C. PENNEY CORPORATION, INC.,
the other Grantors named therein, and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
the Collateral Agent. Capitalized terms used herein not otherwise defined herein
shall have the meanings ascribed thereto in the Security Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in, to and under all
Collateral to secure the Term Loan/Notes Secured Obligations, in each case
whether now or hereafter existing or in which Grantor now has or hereafter
acquires an interest and wherever the same may be located. Grantor represents
and warrants that the attached Annex A and Supplements to Schedules accurately
and completely set forth all additional information required to be provided
pursuant to the Security Agreement and hereby agrees that such Annex A and
Supplements to Schedules shall constitute part of the Schedules to the Security
Agreement.

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [            ],
20[    ].

 

[NAME OF GRANTOR], By:  

 

Name:   Title:  

 

EXHIBIT A-1



--------------------------------------------------------------------------------

ANNEX A

TO PLEDGE SUPPLEMENT

Additional Information:

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal Name

 

Type of

Organization

 

Jurisdiction of

Organization

 

Chief Executive

Office/Sole Place

of Business (or

Residence if Grantor

is a Natural Person)

 

Organization I.D.#

               

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

   

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

       

 

(D) Agreements pursuant to which any Grantor is bound as debtor within past five
(5) years:

 

Grantor

 

Description of Agreement

   

 

EXHIBIT A-2



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.2

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

 

I. INTELLECTUAL PROPERTY

 

(A) Copyrights

 

Grantor

 

Jurisdiction

 

Title of Work

 

Registration Number

(if any)

 

Registration Date

(if any)

               

 

(B) Copyrights Licenses

 

Grantor

 

Description of

Copyright License

 

Registration Number (if any)

of underlying Copyright

 

Name of Licensor

           

 

(C) Patents

 

Grantor

 

Jurisdiction

 

Title of Patent

 

Patent Number

(Application Number)

 

Issue Date

(Filing Date)

               

 

(D) Patent Licenses

 

Grantor

 

Description of

Patent License

 

Patent Number

of underlying Patent

 

Name of Licensor

           

 

(E) Trademarks

 

Grantor

 

Jurisdiction

 

Trademark

 

Registration Number

(Serial Number)

 

Registration Date

(Filing Date)

               

 

EXHIBIT A-3



--------------------------------------------------------------------------------

(F) Trademark Licenses

 

Grantor

 

Description of

Trademark License

 

Registration Number

of underlying Trademark

 

Name of Licensor

           

 

(G) Trade Secret Licenses

 

II. COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

 

III. WAREHOUSEMEN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

       

 

EXHIBIT A-4



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.4

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

Financing Statements:

 

Grantor

 

Filing Jurisdiction(s)

 

 

EXHIBIT A-5



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.5

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

 

Location of Equipment and Inventory

 

 

EXHIBIT A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

FORM OF AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT

This AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT, dated as of
[            ], 20[    ] (as it may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), is made by the entities
identified as grantors on the signature pages hereto (collectively, the
“Grantors”) in favor of Wilmington Trust, National Association, as collateral
agent for the Term Loan/Notes Secured Parties (in such capacity, together with
its successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to an Amended and Restated Pledge and Security
Agreement dated as of June 23, 2016 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”) between each of the Grantors and the other grantors party thereto
and the Collateral Agent pursuant to which the Grantors granted a security
interest to the Collateral Agent in the Trademark Collateral (as defined below)
and are required to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1.     Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2.     Grant of Security Interest in Trademark Collateral

SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Term Loan/Notes Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under the following, in each case whether now or
hereafter existing or in which such Grantor now has or hereafter acquires an
interest and wherever the same may be located (collectively, the “Trademark
Collateral”):

(a) all United States, and foreign trademarks, trade names, trade dress,
Internet domain names, service marks, certification marks, logos, and other
source identifiers, whether or not registered;

(b) all registrations and applications therefor including, without limitation,
the registrations and applications listed on Schedule A attached hereto;

(c) all extensions or renewals of any of the foregoing;

(d) all of the goodwill of the business connected with the use of and symbolized
by any of the foregoing;

(e) the right to sue or otherwise recover for any past, present and future
infringement, dilution or other violation of any of the foregoing;

 

EXHIBIT B-1



--------------------------------------------------------------------------------

(f) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and

(g) all other rights corresponding thereto throughout the world.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Asset,
including, without limitation, any “intent-to-use” application for registration
of a trademark or service mark filed pursuant to Section 1(b) of the Lanham Act,
15 U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law.

SECTION 3.     Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Term Loan/Notes Secured Parties pursuant to the Pledge and Security Agreement,
and the Grantors hereby acknowledge and affirm that the rights and remedies of
the Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Agreement is deemed to conflict with the Pledge and Security Agreement,
the provisions of the Pledge and Security Agreement shall control.

SECTION 4.     Termination

Upon the payment in full of all Term Loan/Notes Secured Obligations (other than
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations) and the cancellation or termination of the Commitments
and commitments under any Future Term Loan/Notes Agreement, the security
interest granted hereby shall automatically terminate hereunder and of record
and all rights to the Trademark Collateral shall revert to the Grantors. Upon
any such termination the Collateral Agent shall, at the Grantors’ expense,
execute and deliver to the Grantors or otherwise authorize the filing of such
documents as the Grantors shall reasonably request, including financing
statement amendments and/or releases and/or reassignments of the Trademark
Collateral in the form appropriate for recording in the U.S. Patent and
Trademark Office or other applicable Intellectual Property registry where the
Collateral Agent’s security interest may have been recorded, to evidence such
termination.

SECTION 5.     Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

EXHIBIT B-2



--------------------------------------------------------------------------------

SECTION 6.     Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Trademark Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Trademark Collateral, in each case,
with respect to such Trademark Collateral are subject to the limitations and
provisions of the ABL Intercreditor Agreement. In the event of any inconsistency
between the terms or conditions of this Agreement (other than Section 2) and the
terms and conditions of the ABL Intercreditor Agreement, the terms and
conditions of the ABL Intercreditor Agreement shall control. In addition,
notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Trademark Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Trademark Collateral, in each case,
with respect to such Trademark Collateral are subject to the limitations and
provisions of the Pari Passu Intercreditor Agreement. In the event of any
inconsistency between the terms or conditions of this Agreement (other than
Section 2) and the terms and conditions of the Pari Passu Intercreditor
Agreement, the terms and conditions of the Pari Passu Intercreditor Agreement
shall control.

SECTION 7.     Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page to this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 8.     Concerning the Collateral Agent

Wilmington Trust, National Association is entering into this Agreement solely in
its capacity as Collateral Agent pursuant to the Pari Passu Intercreditor
Agreement, and shall be entitled to all of the rights, privileges and immunities
provided to the Collateral Agent thereunder in acting as Collateral Agent
pursuant hereto.

[Remainder of page intentionally left blank]

 

EXHIBIT B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR], By:  

 

Name:   Title:  

 

STATE OF    )    )        ss. COUNTY OF    )

On this      day of             ,          before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he/she
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he/she acknowledged said instrument to be the free act and deed of said
corporation.

 

Notary Public [NAME OF GRANTOR], By:  

 

Name:   Title:  

 

STATE OF    )    )        ss. COUNTY OF    )

On this      day of             ,          before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he/she
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he/she acknowledged said instrument to be the free act and deed of said
corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT B-4



--------------------------------------------------------------------------------

Accepted and Agreed:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

 

By:  

 

Name:   Title:  

 

EXHIBIT B-5



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration No.

 

Registration Date

               

 

EXHIBIT B-6



--------------------------------------------------------------------------------

EXHIBIT C

TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [            ], 20[    ] (as it may
be amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of Wilmington Trust,
National Association, as collateral agent for the Term Loan/Notes Secured
Parties (in such capacity, together with its successors and permitted assigns,
the “Collateral Agent”).

WHEREAS, the Grantors are party to an Amended and Restated Pledge and Security
Agreement dated as of June 23, 2016 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”) between each of the Grantors and the other grantors party thereto
and the Collateral Agent pursuant to which the Grantors granted a security
interest to the Collateral Agent in the Patent Collateral (as defined below) and
are required to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1.    Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2.    Grant of Security Interest in Patent Collateral

SECTION 2.1. Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Term Loan/Notes Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under the following, in each case whether now or
hereafter existing or in which such Grantor now has or hereafter acquires an
interest and wherever the same may be located (collectively, the “Patent
Collateral”):

(a) all United States and foreign patents and certificates of invention, or
industrial property designs, and applications for any of the foregoing,
including, without limitation, each patent and patent application listed on
Schedule A attached hereto;

(b) all reissues, divisions, continuations, continuations-in-part and extensions
thereof;

(c) all patentable inventions described and claimed therein;

(d) the right to sue or otherwise recover for any past, present and future
infringement or other violation thereof;

(e) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and

 

EXHIBIT C-1



--------------------------------------------------------------------------------

(f) all other rights corresponding thereto throughout the world.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything to the
contrary, in no event shall the Patent Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Assets.

SECTION 3.    Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Term Loan/Notes Secured Parties pursuant to the Pledge and Security Agreement,
and the Grantors hereby acknowledge and affirm that the rights and remedies of
the Collateral Agent with respect to the security interest in the Patent
Collateral made and granted hereby are more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Agreement is deemed to conflict with the Pledge and Security Agreement,
the provisions of the Pledge and Security Agreement shall control.

SECTION 4.    Termination

Upon the payment in full of all Term Loan/Notes Secured Obligations (other than
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations) and the cancellation or termination of the Commitments
and commitments under any Future Term Loan/Notes Agreement, the security
interest granted hereby shall automatically terminate hereunder and of record
and all rights to the Patent Collateral shall revert to the Grantors. Upon any
such termination the Collateral Agent shall, at the Grantors’ expense, execute
and deliver to the Grantors or otherwise authorize the filing of such documents
as the Grantors shall reasonably request, including financing statement
amendments and/or releases and/or reassignments of the Patent Collateral in the
form appropriate for recording in the U.S. Patent and Trademark Office or other
applicable Intellectual Property registry where the Collateral Agent’s security
interest may have been recorded, to evidence such termination.

SECTION 5.    Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

SECTION 6.    Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Patent Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Patent Collateral, in each case,
with respect to such Patent Collateral are subject to the limitations and
provisions of the ABL Intercreditor Agreement. In the event of any inconsistency
between the terms or conditions of this Agreement (other than Section 2) and the
terms and conditions of the ABL Intercreditor Agreement, the terms and
conditions of the ABL Intercreditor Agreement shall control. In addition,
notwithstanding anything

 

EXHIBIT C-2



--------------------------------------------------------------------------------

herein to the contrary, the liens and security interests granted to the
Collateral Agent pursuant to this Agreement in respect of the Patent Collateral
and the exercise of any right or remedy by the Collateral Agent hereunder in
respect of the Patent Collateral, in each case, with respect to such Patent
Collateral are subject to the limitations and provisions of the Pari Passu
Intercreditor Agreement. In the event of any inconsistency between the terms or
conditions of this Agreement (other than Section 2) and the terms and conditions
of the Pari Passu Intercreditor Agreement, the terms and conditions of the Pari
Passu Intercreditor Agreement shall control.

SECTION 7.    Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page to this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 8.    Concerning the Collateral Agent

Wilmington Trust, National Association is entering into this Agreement solely in
its capacity as Collateral Agent pursuant to the Pari Passu Intercreditor
Agreement, and shall be entitled to all of the rights, privileges and immunities
provided to the Collateral Agent thereunder in acting as Collateral Agent
pursuant hereto.

[Remainder of page intentionally left blank]

 

EXHIBIT C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR], By:  

 

Name:   Title:  

 

STATE OF    )    )        ss. COUNTY OF    )

On this      day of             ,          before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he/she
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he/she acknowledged said instrument to be the free act and deed of said
corporation.

 

Notary Public [NAME OF GRANTOR], By:  

 

Name:   Title:  

 

STATE OF    )    )        ss. COUNTY OF    )

On this      day of             ,          before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he/she
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he/she acknowledged said instrument to be the free act and deed of said
corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT C-4



--------------------------------------------------------------------------------

Accepted and Agreed:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent By:  

 

Name:   Title:  

 

EXHIBIT C-5



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

               

 

EXHIBIT C-6



--------------------------------------------------------------------------------

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT

FORM OF AMENDED AND RESTATED COPYRIGHT SECURITY AGREEMENT

This AMENDED AND RESTATED COPYRIGHT SECURITY AGREEMENT, dated as of
[            ], 20[    ] (as it may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), is made by the entities
identified as grantors on the signature pages hereto (collectively, the
“Grantors”) in favor of Wilmington Trust, National Association, as collateral
agent for the Term Loan/Notes Secured Parties (in such capacity, together with
its successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to an Amended and Restated Pledge and Security
Agreement dated as of June 23, 2016 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”) between each of the Grantors and the other grantors party thereto
and the Collateral Agent pursuant to which the Grantors granted a security
interest to the Collateral Agent in the Copyright Collateral (as defined below)
and are required to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1.    Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2.    Grant of Security Interest in Copyright Collateral

SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Term Loan/Notes Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under the following, in each case whether now or
hereafter existing or in which such Grantor now has or hereafter acquires an
interest and wherever the same may be located (collectively, the “Copyright
Collateral”):

(a) all United States and foreign copyrights and all Mask Works (as defined
under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered;

(b) all registrations and applications therefor including, without limitation,
the registrations and applications listed on Schedule A attached hereto;

(c) all extensions and renewals thereof;

(d) the right to sue or otherwise recover for any past, present and future
infringement or other violation of any of the foregoing;

(e) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto;

 

EXHIBIT D-1



--------------------------------------------------------------------------------

(f) all other rights corresponding thereto throughout the world; and

(g) all exclusive Copyright Licenses in respect of registered U.S. copyrights
for which such Grantor is the licensee and which are included in the Material
Intellectual Property.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything to the
contrary, in no event shall the Copyright Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Asset.

SECTION 3.    Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Term Loan/Notes Secured Parties pursuant to the Pledge and Security Agreement,
and the Grantors hereby acknowledge and affirm that the rights and remedies of
the Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Agreement is deemed to conflict with the Pledge and Security Agreement,
the provisions of the Pledge and Security Agreement shall control.

SECTION 4.    Termination

Upon the payment in full of all Term Loan/Notes Secured Obligations (other than
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations) and the cancellation or termination of the Commitments
and commitments under any Future Term Loan/Notes Agreement, the security
interest granted hereby shall automatically terminate hereunder and of record
and all rights to the Copyright Collateral shall revert to the Grantors. Upon
any such termination the Collateral Agent shall, at the Grantors’ expense,
execute and deliver to the Grantors or otherwise authorize the filing of such
documents as the Grantors shall reasonably request, including financing
statement amendments and/or releases and/or reassignments of Copyright
Collateral in the form appropriate for recording in the U.S. Copyright Office or
other applicable Intellectual Property registry where the Collateral Agent’s
security interest may have been recorded, to evidence such termination.

SECTION 5.    Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

SECTION 6.    Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Copyright Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Copyright Collateral, in each case,
with respect to such Copyright Collateral are subject to the limitations and
provisions of the ABL

 

EXHIBIT D-2



--------------------------------------------------------------------------------

Intercreditor Agreement. In the event of any inconsistency between the terms or
conditions of this Agreement (other than Section 2) and the terms and conditions
of the ABL Intercreditor Agreement, the terms and conditions of the ABL
Intercreditor Agreement shall control. In addition, notwithstanding anything
herein to the contrary, the liens and security interests granted to the
Collateral Agent pursuant to this Agreement in respect of the Copyright
Collateral and the exercise of any right or remedy by the Collateral Agent
hereunder in respect of the Copyright Collateral, in each case, with respect to
such Copyright Collateral are subject to the limitations and provisions of the
Pari Passu Intercreditor Agreement. In the event of any inconsistency between
the terms or conditions of this Agreement (other than Section 2) and the terms
and conditions of the Pari Passu Intercreditor Agreement, the terms and
conditions of the Pari Passu Intercreditor Agreement shall control.

SECTION 7.     Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page to this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 8.     Concerning the Collateral Agent

Wilmington Trust, National Association is entering into this Agreement solely in
its capacity as Collateral Agent pursuant to the Pari Passu Intercreditor
Agreement, and shall be entitled to all of the rights, privileges and immunities
provided to the Collateral Agent thereunder in acting as Collateral Agent
pursuant hereto.

[Remainder of page intentionally left blank]

 

EXHIBIT D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR], By:  

 

Name:   Title:  

 

STATE OF    )    )         ss. COUNTY OF    )

On this      day of             ,          before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he/she
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he/she acknowledged said instrument to be the free act and deed of said
corporation.

 

Notary Public [NAME OF GRANTOR], By:  

 

Name:   Title:  

 

STATE OF    )    )         ss. COUNTY OF    )

On this      day of             ,          before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he/she
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he/she acknowledged said instrument to be the free act and deed of said
corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT D-4



--------------------------------------------------------------------------------

Accepted and Agreed:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent By:  

 

Name:   Title:  

 

EXHIBIT D-5



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Registration No.

 

Registration Date

               

EXCLUSIVE COPYRIGHT LICENSES

 

Description of Copyright License

 

Name of Licensor

 

Registration Number of

underlying Copyright

 

EXHIBIT D-6